 DECISIONS OF NATIONAI LABOR RELATIONS BOARDThurston Motor Lines, Inc. and Highway and l.ocalMotor Freight Employees Local Union 667. affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica and Ronnie Caldwell. Cases 26 CA 6307. 26CA 6380, 26-CA 6427. 26 R(' 5356. and 26 (CA6436August 15, 1978DECISION, ORDER, AND DIRECTION O1SECOND ELECTIONBY MEMBERS Pi NI.I.I(). Mt RPtY. ANI) TI RlSI )AI.t:On January 19. 1978, Administrative Iawx JudgeIrving M. Herman issued the attached I)ecision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions2 of the Administrative I.aw Judge andto adopt his recommended Order as modified belou.ORDE'RPursuant to Section 10oc) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby oiders that the Respondent,Thurston Motor Lines, Inc., Memphis. Tennessee, itsofficers, agents, successors, and assigns. shall takethe action set forth in the said recommended Orderas so modified:1. Substitute the following for paragraph 1(i):"(i) Threatening to discharge or permanently re-place unfair labor practice strikers except any whomay be ineligible for reinstatement because of seri-ous strike misconduct."2. Substitute the attached notice for that of theAdministrative Law Judge.ITr Is FURIRTitER ORD[)E Ri) that those allegations in thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.Ir Is FURRIHE R ORDI)I:RI) that the election held atMemphis, Tennessee, on November 12, 1977. in ('ase26 RC 5356 be, and the same herebhN is. set aside.and that Case 26 RC 5356 be, and it herebh is. re-manded to the Regional Director for Region 26 forpurpose of conducting a new election.[Direction of Second Election and Excelsior foot-note omitted from publication.]R e I..ldeul anlld (it-l( ( unI s ,cl( }'c h cx.epted 1to certain credihihitfitinlis Illdc hi% the :\dmnllstrtllse I ;, Judge It I Ihe Boiard's estlab-hiihld .phe notl to overruIle an A\dninistralie i.iaw Judge's resolutions withIegpet t-- credihllts unless li clear prepond erance of all of the relevants1ldtCCe cO11 IleC.s C I t}ll tilh resltltioll.s .irc itelncorret Stitandard bOrI 1,'l/i',1 /. Im , I91 N LRB 544 t 19t, entd 188s I 2d 3h,2 (( .A 3. 1951 .We.'c ,ti.efll\.i es inuted the meoimd and fi n ,o h.bas [for resersing his find-Ih e ,\dlliilstitll\e ii .ludIie [lound 11 unneceiSlur; to determine theilsupe \xsus stratuts of (i.it \.\'oods Wce ttid Ihat Itie (etneral. (ounsel haslcd .adduc.i.e ifit.c.elit exldlc t.1i estabiCsh that Woo,d 1S a super[isor\Ao..rditnll , t[le (icnC.Cl ( tnelliCI has lildedt 1it how thlat the alleged unfairJib.OT ptACttikts .,assietted sHil WAoods are uittibutthble It Respondent. iorIhalt V 'oIds' prepetitoni, ktlnledge of utllliB actiilties ma. he imputed IitRepoiidenlt .r c ilio filnl [,Itti .Co)lral. to the statement hb the Adminlitrl-ti\C i Ii.JIdgIiC ill FTi 14b I his I )telsliIlL. Sec. 8(a)(l) Iof the Act onlkprihibits the I/ ',ltl ,i repl.acc nit -of an unfai;r labor practice striker. See,I RB fl I., fLA Rt A, I.'A (etlrq , 3r(4 1(l rS333 ( 1938).In i 163 o f hiis I)eclsi, tiliCe Aditlsiniilie i.inI Judee found that tIhIlesulptlin If ( 'ht li, I Iler' trips Ito Responldent's tustomer. lire & Bat-tcti ( ilt., ai. unIrclitcdl to I ler's professed chinge of attitude to'ward theI ',,I In .additot.I tlCe Sdtiniustra;tiCe L.i;, Judge found that, esen if itAcrcC thlerlse, thcre w;h s "ilthiniig lecessiril. unliwful In Respondent'sacconimmdating the custonmer's iishto bara un ion agitatr frm its premises-Since we agree with and aIdiopt the Administratite La .lJudge's primarconclusion. :e disaviow the Administratise l.ai Judge's lIltter finding is it I1unnecessary to the i)ecisionAPPENDIXNo(I l( I TO E il o) ITisPos I 11) BtY ORDI)R 01- I Hi:N \l I ONAI LABOR RI IA) IONS BOARI)An Agenct of the United States GovernmentWri XliilI N(o discharge, change the work as-signment or working conditions of. assault, har-ass. or otherwise discriminate against. any em-ployee because of his union or other concertedactivitr protected by the National Labor Rela-tions Act.WI wiI Not delay or withhold, or threaten todelayx or withhold, any planned wage increase orother benefit because of the pendency of aunion campaign or of a proceeding before theNational Labor Relations Board.i' wxi.lI Nol coercively interrogate any em-ployee concerning his union activities, views, orsvmpathies.Wi iii N"oi interrogate any employee con-cerning the union activities. views, or sympa-thies of an's felloux employee, or solicit anyemploNee's assistance in obtaining any such in-forlmation.Wi xlm i )ol tighten working conditions todiscouriage union or other protected concertedacti. it'v .VWI iti N( )I increase the issuance or threats237 NLRB No. 71498 THU:RSION MOTOR L INES. IN(of reprimands to discourage union or other prIo-tected concerted actixit',.WE wvii.. NOIr threaten to refuse to sign a con-tract with a labor organilation representint amajority of our emploees in an appropriate unitunder the National Labor Relations Act, asamended.Wi Wll.ii Not threaten to discharge or other-wise discriminate against an\ emploxee becauseof his union or other protected concerted actixi-ty.Wu ii.l. \o[ threaten to discharge or pernma-nently replace anN unfair labor practice strikcrwho has not been guilt\ of serious misconduct inthe course of the strike.Wi.r wrIt. NOt threaten or promise henefits toany employee as an inducement to refrain fromvoting in an, representation election held underthe Act.\WIt-Wl I NOI in an\ other manner interferewith, restrain, or coerce an' of our einplo\ees inrespect to their rights under the Act.W'l W iLl offer Roger L. ilarville full reinstate-ment to his former job or. if that job no lonerexists, to a substantiall) equivsalent job. withoutprejudice to his seniorits or other rights andprivileges, and make him whole for anx loss ofpay suffered bh reason of his discharge.Wti: wil.l reassign to Ronald Edman rcgultaruse of the bobtruck formerly regularl\ assignedto him.Wi- witL. make whole all other emplo\ees. in-cluding those discharged since Novemthber I.1976, for an' loss of pa, suffered as a result ofour delaying until November 29, 1976. the patraise we put into effect at other terminals onNovember i. 1976.Tilt RSION MOI()R LNIS I-(DECISIONSTSrFMFNI OF T1ll C `sIIRVIN(; M HFRvlsN Administrative I.aw Judge: 'Ihis coln-solidated case was heard before me on Januar' 17 21 andFebruary 22 24. 1977. at Memphis. Tennessee. Thecharges in Cases 26 CA 6307. 26 CA 6380. and 26 ('A6427 were filed bh Highway and Local Motor Freight i:m-ployees Local Union 667. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemenand Helpers of America (herein called the t nionl. and thecharge in Case 26 CA 6436 was filed b) Ronnie Caldwell,an individual: all charges were duls and timels servedupon Respondent. The above cases, together with the rep-resentation proceeding in Case 26 RC' 5356. were dul,consolidated by order of the Regional D)irector. and hb hissecond alended complaint issued December 17. 1976.1Ihce primlar, issues are whether Respondent violated Sec-tion 8(a)( I and (3) of the National l.abor Relations Act, asamilended (29 L'.S.C. Sec. 151. e sNeq ., herein called the Act,bh withholding certain wage increases. interrogating andthreatening emploxees concerning their union activities,and discharging or otherwise discriminating against em-plos cs for their union activities; and whether the result ofthe election conducted November 12 in Respondent'sMemphis unit in Case 26 RC 5356, should be set asideand a new election directed.2I pon the entire record." including mn observation of the,witnesses. and after due consideration of the brief filed onbehalf of the General ('ounsel.4I make the following:I INiliS ,\N) (oN( I t So11%sRI RSP()NI)tN I S HI S SSRespondent, a corporation engaged in the interstatetransportation of freight. with its principal office in Char-lotte. North C(arolina. maintains a terminal at Memphis.Tennessee, with about 125 employees: at which location, Itreceives products ,alued over $50.000 directls from pointsoutside I ennessee and ships products valued at over$50()00() directl, to points outside Tennessee. Respondentadmlits it is an emplo',er engaged in commerce within themeailinii of Section 2(2). (6). and (7) of the Act.II Ill I AB(R OR(,GNIZAIION IN\(Ol) RI)Ihe (Charging nion is a labor organization within themeaninl of Section 2(5) of the Act.111 I1I I NF\IR I ABOR PR(I I1([ ISA. 7he uactsI. [he orianizational campaign: notification toRespondentAround earls August. Paul Brehm and Edman broughtup the need for a union in a consersation with McLemorewho expressed agreement with them. Almost immediatelythereafter. however. Mcl emore became a dock foreman,and the union talk died down for a while. McLemore quitthis supervisor! position about 3-1 2 weeks later and re-turned to his former job as a city driver. Meanw hile,Brehm. who had continued to talk to a few people about aunion. learned that another citl driner, Jones. knew aTeanlsters representative named Owens. Following Mc-I.emore's resumption of his employrce status and Brehm'sdiscussion the 1.nion with some 15 20 employees, Brehmand Jones contacted Owens. and a meeting was arranged11 dale, .IIC Im [9-t, ctCu ll ;as oTlcr, .ls¢ sialcdiac IT R( ' : 1. IIl cd sMnil.ar unit t Repondcnt ' ttermin al,r lI IhII It! lll dl i 11lcsce I , u h iT all elet. tlol .a toiini du tlcd ,I \ -temlherI I 4.1 nh t 11 t nl' .hictloilln did not dliniin uih het.cecn theMl I hIe S-ecxidllciC prIit ilt h.cr nr I , v ere imj .irrnfin cd tI, ihc temllln hli terininl.lJI l i, nr t ,e [il.lXn r lpt h.l e bc n11 oited and .rrCt led\V, n .rcef f.d, fttcl 1r: R:-pnlLdenilr behalf499 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDat the union hall on September 2 which was attended by 23employees. Some membership cards and checkoff authori-zations were signed at the end of the meeting. Some ofthose present took cards with them and later solicited sig-natures from employees who had not attended the meeting.Brehm, the principal union activist. approached 35 40 em-ployees for this purpose during the following week. Otheremployees engaged in similar solicitation to a lesser degree.The Union's representation petition was filed September 9and served upon Respondent on September 10, as \was theinitial charge. At the same time Respondent received theUnion's demand for recognition. Further meetings wereheld about once a week thereafter. The employees startedwearing campaign buttons on November 1.Until the filing of the petition, General Counsel's wit-nesses conceded, care was taken to conceal the campaignfrom "management['s]" knowledge.5Paul Brehm testified,however, that during this period he did disclose his feelingsto Woods, a good friend, who the General Counsel and theUnion contend was a supervisor, but who Respondent con-tends was a statutory employee.6On direct examination.Brehm testified that Woods stated that "he understoodwhat we were doing and that he would not fight it ...andif he got to vote that he would vote for it." On cross, inresponse to the question, "And he said. 'I'm with you. I'llvote for it,' " Brehm testified, "Yes sir. He did tell us hewould vote for it." After the petition was filed, Brehm ad-mittedly "came out in the open."Two days after the first union meeting, while Brehm.McLemore and Sweeney were counting the timecards inthe dispatch room to ascertain the number of employeesneeded for a majority, Woods, who was present, namedindividuals who should not be informed of the union activi-ty lest they expose the unionists to Banks' wrath.x Accord-ing to Sweeney., Woods also helped identify the part-timerswho they thought would be ineligible to vote. Mcl.emoredisputed this. On another occasion around the same time.with Jones present, Woods cautioned another employeeagainst union talk which could have been overheard by "alady in the office."Woods, classified by Respondent as a driver and paidaccordingly, does dispatching virtually every weekend. Hewas included in the unit and voted in the election ' pur-suant to stipulation and in view of the absence of evidencein the representation proceeding beyond that showing alack of authority to discipline, discharge or effectively rec-ommend the same and that if a problem arises while per-forming the dispatching work it is left for someone elsewith authority to make the necessary decision. It is largelyin the latter area that the General Counsel finds a basis forurging a contrary determination herein.In this connection, both Paul and Robert Brchil were coneteried abouta leak from 'Tyler whom they regarded as "a hlabbhhermoth."'The employees testifying tio ha;ling confided in W id aickltluedlitedthat in their affidavits during Ihe Illr estlg.itr l Ihes hald lio ConlC'IteredWoods with "managementi"McLemore corrobora;ed thisThis was later on the same da) thit Biehili had had the C(OIlti satlilwith Woods concerning the lauler's vote But onil his ncclasion. a.iicrrding ti.Sweeney, WU'nods "told [them] that he could not sigin a petitl ti lie couldn'tsign an application to get in the union."Along w ith Mike Milan whio is classified as a a;l iliihousenilil hut CgtLu-larly does dispatching oin certain afternio lls llad slictiinicis 011 U..eknlidsMc.Lemore had been invited to the September 2 meetingby Edman on the day he returned to his driving duties. Inaccepting the invitation, he remarked that he thought themen had given up on a union because he had heard noth-ing about it as dock foreman. Edman replied that they hadmerely kept it quiet from him, presumably because of hissupervisory position.2. Respondent's general polics and attitude concerningunion campaigns: instructions hereD. J. I hurston, Jr.. Respondent's president and chief ex-ecutive officer, has seen his Company through "many.many" organizational campaigns since 1932. Admittedly., itis company policy "to fight quite vigorously to keep [its]terminals from being organized." According to his testi-monN, the terminal managers have standing instructions tonotify headquarters as soon as a union campaign arisesand to be vers careful to avoid threatening anyone, talkingto anyone about the UInion, asking anyone about his posi-tion, ''and some of these things." The reasons for this self-restraint. according to him. are that a contrary practicewould (1) accomplish nothing and (2) be illegal .WhileIhurston testified he thinks that an employee "could verydefinitely be lo'al to the union and at the same time be agood and loyal employee to the company." he also testi-fied. "We invariably get into many problems" duringunion campaigns involving employees' mishandling offreight. But the greater frequency of employee errors, hetestified. does not necessarily entail a rise in the number ofdischarges. and he did not expect such a rise. However,when TIerminal 'Manager Banks called to inform him of thefiling of the Union's representation petition, he told Banks"he was going to have some troubles. which he alreadyknew of this. and that he wIas going to have to watch it veryclosely, and stay right on top of it and try to hold it to anabsolute minimum," which meant that "he would counselwith people and try to correct it and try to get them to doOn()11 i ri-i ' C\ i i.,tlll ia I lI1 tcetfit'd:Q) I;1 tilShe col11iplli r hC[beeiin t1Id gullts of aitn sllrulltis lf theNa1ti l 1 I Al Relaotliol, ActIA t)h. I sL 1peCt I dti ell t,'e Wl ie se ttCled 1ille ca se.h 1 ILu-tlial l.eltcilliti, I klltu e hbi si'U e ha.d ; phiellollletl alJ.i 1 peruenlage,,f c i.L [IO'l n .II an] ,Q) I hic hI ber ll ilIC, a', Is helc l n ot, i r I Tuistill?\ I'i not I, ire I lie ec,,rd ail speak f)r itself I im nol sure.(,,) I)' 'U iC s1eii1 11sliicI eclll .Calinpati ;lilch lakes pli 1ac\ NI, ,It NtIIn lhc dli/til tcals p1rccrdiig tihe lcnts in the instant case, charges againstRespontlcrit cni to firnia l hearilg and decliioln in six ltses ( 149 Nl RB1368 (1964l :19 NI RB 1265 (I1966) 166 NI RB 862 19671: 16 NLRB 4281967): 180 NI RB 944 1197111 enfd as modified 439 F.2d 1202 (( A 6.1971): 210( N RB tilX (1974) ()nlls in the ilast ,ias the (ieneral ( OunSel'scoiplililll diMslllSled, Ile Bl ardl tessing lhe absencr e In Illll case Of a shaw-Inr II l it ullliLl 1 a11in111ns. dilllltted in the illstailit case hb both PresidentIhurstin , iid Milnphil le Iilinall Manager Banks I note parentheticallsth lt tl BIoitd aIlso relied inll halt caise n thc iabence Of ceidence to contra-diet ,icrc pledeitil ilschelrs tietsllnnlls "thIill a dri.er is discharged if he isgillIt Of three 'hargeabIle' accidents wiil ir L 12-tmionth period": and theuncontliadilettcd eidence in t lie Isl tanlt caIse ( ( iExh. 44) th;lt dri'er (iro-,,r W' ( le\cllnid was nlt discharged despite Ihree chargeahle aiccidents in1973, lolloved hi tto illore in 1974 In the latter corinectin I alsi 1lee;Baliks' te'stUiiltl's hlCIe ITh.t Ilfldcrstl idliig Si.er', Dep.artment instructions"elilp)\eccs Shl illd hc teirilillited- flr "three iacidentls in one sear"500 IH-LRSION MOTOR 1-I NtS. I( 50the best work that they could. and as a final and last resort.he would have to get rid of some people. that's all. Ihere'sa limit as to how much Nou can tolerate."Banks, who as the terminal manager, handled the cam-paign on Respondent's behalf. testified that he first learnedof the Union's presence upon receipt of the representationpetition. Like Thurston. he w;as admittedti hostile to theUnion. but he believed "`vIery definitely' that prounionemployees are "disloyal" to the Compns "and the! trs tomake it hard on the company and do things that cost thecompany money to get their point across." as through alnincrease in OS&D's (i.e., over, short and daimaedfreight)." Banks testified. nevertheless. that he compor-tedhimself pursuant to instructions from cornparn headquar-ters not to violate the law; and that despite his anticipationof such problems, with a consequent expected need to firecertain employees, he made no change in his existing svs-tem concerning reprimands (i.e.. issuing them only w hen lihewas satisfied they were deserved).i and followed \'lcePresident Holscher's order not to fire anNone "unless itbecame intolerable." Banks testified further that it is hispolicy not to discuss Unions with his employees and thathe directed the supervisors "to be real careful anid not doanything out of the ordinary and not to question [the em-ployees], and just as much as possible to run the terminalin a normal way as if [the campaign] didn't exist." lieadded that as far as he knew. his supervisors personnelplayed no part in the campaign. Pressed on cross. he testi-fied as follows:Q. You do know that some of the super isorn pcr-sonnel talked with the employees about the 1.nion.don't you?A. I don't think so, no, sir.Q. Do you know that the! did not?MR At.FXANIm R I object to that.How could he know?MR BROWN Well. he's the terminal manager. liHeought to be able to know.MR Al rxANDFiR He's not God.Ju!rmi HFRNM.N He testified that they didn't partici-pate. Now, that's an answer to your question, isn't it?MR BROWN No, not completely. Your Honor. Iwant to know whether he knows whether these mentalked with the employees.THI: WiiN:SS No., sir, I don't know Whether the!did: but I wasn't there.Road Dispatch Supervisor Vines. Outbound EveningII OS&D) control is esseCnt Il bcc.ia se Ol ie f h b .inllal effect c ,111 i a1llI'Ing therefrom hase Oin profits. I hurslon e tllnitln h t lhe' Ilirirnut ,I I1t ¢ p1.i -ments thereof at ahbout 52 nilhn in 19'76 itc al o polinicdl 1ih Ihc ddil ltii.llicost Invokled in handling the cliims. ais ell .i, the I s- of tI d 1 till II lithpart of satisfied customers r\nnual honLises are paid tifnillnal l.aljllCta i ,nthe basis of profits at their respeci ie termillnl .I.s l;ir itel 1 IM <,,d hbct hllahor costs and the ialntenanie f O()S&D) lallr1, lithmlt hiudiel IceclBanks has been an habhiilal recipient of such hbonuses unlihk hi, prod ecr-sur whom he succeed well beforc the aidcnt o.f the t nfini'i He testified. "If there's anlt dioubh t ihaut iI. tI ouldnli pit l I it iil [hfilel." Although all reprimanlds receilced h ain emlploN, c remai.ln In hi filethroughout his emplos ment. those oi er ai e ar old Mre deciced ldeid' ;itcording to Banks. Reprimands are remnioted frc i th file, of ep clr.ld enl-ploeecs. ;accordtdint i Binks.Shift Supervisor Saint. Chief ('its Dispatcher Larry Hunt,and Inbound Midnight Shift Supervisor Johnny Hunt alltestified that their first knowledge of the Union's campaigncame when Banks informed them of his receipt of the rep-resentation petition. Vines estimated the time at "a weekand ,i half after I.abor [L)a'": 1 Saint put it at "around thethird or fourth week of September": Larrs Hunt placed itat "about the middle or the last of September": and John-nv tlunt testified he did not know when it was. Vines andSaint testified that thes' had been called into Banks' officeto receive the nes s: neither Larry nor Johnny Hunt speci-fied \ here it ssas. but Johnn\ testified that Banks told it tous." \ Vines testified that Banks said that "we" were not todiscuss the matter With the employees. According to Saint,Banks "told me not to make any comment one way or theother and not to do an.'thing ...illegal" or interrogate theemploees. but that he did not explain what was illegal.Ilarr, Hunt's testimon \ was:Q. Did lie make an\ comment to ,ou about howoul sWere to contduct otluiself'?A. Just norm;al.Q I)id he sai! an!thing about the subject of wheth-er \ou were to talk to emploees about the union?A,.\. No. sir.Johnn\ Hunt did not testify as to what Banks said in thisconnection. No other supervisors testified.Admittedl, Respondent conducted a countercampaignfeaturing speeches b\ top officials and the furnishing of"Vote No" buttons to the employees. all well within itsprivileged response. The issue to be resolved is to whatextent. if ann. Respondent engaged in additional conductexceedinlg its legal bounds.3. ('hronology of eventsai. Prior teo receipl of peition(I) Vines' interrogation of TylerE.mploee Iler testified that "in the first full week inSeptember, right after Labor Day." and "a day or two"before a drivers' meeting held on September 9, supervisorVines asked him whether he had heard anything about therumors that the Union was trying to get in, that he repliedthat there had been rumors about a union evers since hehad been employed there. and that Vines then said hethought TIler might have known because he hears ev-erything that goes on on the dock and "Mr. Banks has gotus all under pressure to find out what we can about this."TNler admitted on cross to having said in his investigativeaffidaxit that he did not think Vines had used those exactwords but that it was in effect what Vines had said. Tyleralso testified to a second conversation with Vines "in thelatter part of the next week." 14 in which Vines called himback as he was about to leave the dock at the end of hisshift and asked whether anyone had approached him withunion cards, adding that neither Banks nor anyone elsewould know where Vines had gotten the information: andr I s, ta,i September 6II I the s.eck chait i I rida.. Sepernhtber I7501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he replied that he knew nothing about the union cards.Tyler admitted on cross that his affidavit mentioned only asingle conversation, to wit, the one referring to Banks ap-plying pressure; and that this conversation occurred "twoor three days before I talked to Mr. Banks," referring to aconversation with Banks that occurred "about the middleof September ..[glive or take a few days. .... I do knowthat it was after the middle of the month .... Approxi-mately mid-September." Tyler had testified on direct thathe "believe[d]" the conversation with Banks had occurred"the Friday after the drivers' meeting." I5 See infria, sec.3(a)(vii).Vines admitted asking Tyler if he knew "of any unionactivities going on in the company" about a dam or twoafter Banks had mentioned the representation petition andgiven instructions against discussing the matter with theemployees,') and that Tyler responded negatively. Vinesalso admitted that he reported the conversation to Banksprior to the election.(2) Paul Brehm's change of scheduleThe General Counsel offered testimony to the effect thatRobert Brehm handed his brother Paul two sets of unioncards on September 7 while under the observation of Su-pervisor Saint, variously testified as being 9f 100 feet and60-65 feet away. Each set consisted of a white membershipapplication, 6" x 4", and a white checkoff authorization,5-1/2" square, attached to a yellow duplicate. I refused thetestimony to prove company knowledge of union activityon the ground that the distance was too great for Saint,who was not shown to have ever seen a union card before,to have recognized one as such."'Paul Brehm testified that when he reported to work onthe morning of September 8, he was told by Larry Huntthat he would have to start coming in at 8 a.m. instead of 9a.m. According to him, he had gone to school part timeever since his employment with Respondent on June 6.m(Prior Io rs.er's testilmonr on the fourth day of the hearing. the on!allegation In the complaint onf unlal cful icnduct h, Vine ts ronceined lliciilr-gation of an employee on or about September 12. hich (eicriial ( oullseiacknotwledged at the hearing vas noi the allegatiln tille.illtirr d it I'~ ,lcfaffidavit Accordingls. Respondent obhectted to the lesinmoni here insol dcland opposed General ('ounsel's motion to amend the ctomplaint to Illtludesuch allegations I granted the motion tr amend on the gilulnld thatl Rerlolldent would have ample opportuitils to ireet the contentilon ind thai l i h llrtwere needed to prepare for tl-ler's crnss-esx:nlnalinlln such tlin.e ;.uldi bemade available.it He also testified it was about September 13 or 14. .1 good v eek ormore after Labor )Dals wseekend"17 General ('ounsel dores not meet this Issaue vshen he arge, in fit hi ile IhObecause of their size and "distincltie color" thes i.ould "ea,iils holae beenvisible even from a distance of t(X) feet" "Visible'' dores not mean dnllerifla-ble. As far as Saint knew. based on the instant record. ther coruld hiae heenfootball pool cards. Nor Is General (Counsel helped by his assertio allit thehearing that "Banks said he'd seen i[t nlln calrdsl a;Irould Ihe teimlinll Notonl woulv, d Banks' familiarit, with such cards not necessaril paRs to S.tmnl.but even Banks' statement referred to mid-Ocltoer, oser ai month lifter theevent here involved Saint denied ani knorwledge of union aclilsl prlo toBanks' report of receipt of the represenltation petil. andl spec. ificalls denied ant knowtledge of Robert Brehni's union altiide ais iff Ihe itue olBrehm's discharge the followinig da;: andl on rross-exlnllIltilli (Jelltrl.C(ounsel asked him niothinig vhhatever about the alleged Ilniident1974; he had always had his proposed school schedule ap-proved by Larry Hunt: that in 1976, while Hunt was onvacation, Brehm informed Banks of his intention to getcertain courses, one of which was scheduled for the morn-ing, thus preventing his arrival for work until 9 a.m., andthat Banks approved; that Hunt also approved it when hereturned from vacation the day before school registration,and Brehm registered accordingly; while on this schedule,he worked until 5:30 p.m., returned to school for eveningclasses at 6:30, and worked on Saturdays to make up thetime lost during the week: that the change on September 8forced Brehm "to drop the classes": his driving schedulehad never been changed before so as to interfere with hisclasses; that on September 14. after being reprimanded byBanks over an improper notation on a bill, he told Banksabout the change and his consequent inability "to attendschool," to which Banks replied that "personally he didn'tgive a damn." 18 Banks' testimony was that he knew Brehmwas attending school, but did not know his schedule al-though he had told him that any conflict "could most likelybe worked out": that after testifying that this occurred theearly part of 1976, he could not recall if it was summer orfall: Banks did not know whether Brehm had talked toHunt about the matter: and that at some point Brehm toldBanks that he had discontinued school but did not saywhy. Hunt did not testify, about this subject.(3) Robert Brehm's dischargeOn the afternoon of September 8, Robert Brehm whohad been in Respondent's employ for 2 years, was dis-charged. for "goofing off after repeated warnings," "thestraw that broke the camel's back," according to Banks.Banks testified that he had noticed Brehm in the shopdoing nothing rather than performing his duties as a ware-houseman, which consisted of dock work and hostling: 19and that he suspected Brehm might be reverting to "his oldself" and told Dock Foreman Saint to keep him under ob-servation and fire him if he continued to waste time: andthat Saint later reported that Brehm had remained in theshop for an hour and 15 minutes and he had fired him.Banks' testimony, confirmed by entries in Brehm's person-nel folder, revealed previous reprimands in 1976. for fallingasleep in the dispatch office and neglecting his work (April27): -goofing off" in the shop (August 20): 2 and hook-[he (releril ( ullnlse href h.L Hlrehll dloipplig ionx the rCourse Inqueilrin " Ihe rer iid is silient is Irs U Ihs Brehm could not continue hisletnalnllrig clirse'.ilind in fact Brehm's te-tiuirns ias that as of September14 he still u.la attenldin hl r.\ennlg ti .lasestiosthlig. or tLurd-lloke ing. entrils honIking up and mio'ing trailersfronii d..or Io deior at a tctrll ilr a i Is is nrleans (if prioviding dri in expertience for uirchoileullslen olirokups sere ordered bh dispatch superxlsorViles I he remllinlri iork uics Sl iperlsed he I orem. ln Saint.lhis uiis crlrrobhrorated fxi SaintI.l nks' fi tiie sai\s thati Brehmi had claimed to hate been Suorking onthei fall helt ,I tIhe i; li niule ;i trractor equipped Sith a h'ndrauhc fifth "heelIhlit en.lbhle he iperatoil ir ci.ntrol the heighth if the trailer without leasingIhI cah.): sand that Banks aue hicm the benefit iof the doubt but utarned him.aigin. its after the April 27 incident. of terunliltisit II raughl , .frin e oilIg.lrn502 THUlRSFON MOIOR L INES, INC.ing a tractor to the wrong trailer (September 7).22Banks'account of the culminating incident was substantialls con-firmed by Saint and by Bledsoe. the shop supervisor. Saintadded that after Brehm had moved two trailers whern hecame on duty that afternoon he was to check with Vinesfor any hookups that might be needed and to report backto Saint if he ran out of work for Vines. Saint and Thurstonboth testified that in the absence of hostling work. the erm-ployee was to he on the dock prepared to perform ainother available duties. Vines essentialls agreed. Saint spe-cifically testified that there is no justification for a hostlerto wait in the shop for the repair of the 'ard mule and, asThurston had also testified, that hostling duties can be per-formed with other units.Brehm testified that he commenced his emploment ias adock worker. then became a hostler on the midnight shift 'until the April 27 incident, which resulted in his lax off fora week and his return to the dock on the midnight shift:and that he moved to hostling on the esecning shift underSaint almost 4 months later, i.e.. about a month before hisdischarge. According to Brehm. Johnn, Hunt, w:ho noti-fied him of the layoff in April. never told him whs he haddone nothing out of the ordinary; the only information hecould get, when he was able to see Banks the next das\. ,asBanks' mention that he had not filled out his fuel reptrts:and that the first time he heard of the accusation that hehad been asleep on the job w:as when Banks so testified atthe hearing. Brehm further testified that Banks told hinm atthe time that he was not "mad" at him aind that he ,aas notgoing to fire him: and that neither Banks nor an'one elsethereafter said anything about goofing off. exacted annpromise about future behavior, or placed any type of con-dition on his return to work. As far as he was concerned.the only reason he swas put back on the dock svas that "the\had got somebod, to replace me as a hostler."Banks' testimony was that Brehm had initiall been dis-charged over the April incident but that his plea for anoth-er chance had been granted on condition that he performhis duties and not goof off again. Hunt essentiall. con-firmed this but also observed that he had taken into ac-count the fact that Brehm had done "a good job" for himin the past. The General Counsel placed in c'idence fourEmployment Performance Rating and C ompensation Re-view forms ( 160) for Brehm.n4 dated November 6h. 1974.March 5. 1975. June 20. 1975. and September 8. 1975. onthe occasion in each case of a 25-cent raise. contendingthat certain remarks therein supported llunt's e\aluation.l1o the question. "Along what lines do ,ou think the em-ploee needs to improve in his present job?", the terminal-- B tnlks did ni.n take Ihi Illl, .it tiL111n .III all delIlld l H'rchnl dt l .:tie mas notl een ha.e learned lif it a. ao tha Irh i eT Sm lnc ilitd hbeen ic I O[11ttif Ihe incidenl anid -sued the u.trilng ti BirchilA..ordilnv It Bainksr. Brchm nc\c hc.ailte ihl)c,ir hc.ltuc ilC T.,i 1,no1gooid enough. althoiugh he did ,orc i ,,ik lie a t-lrk cd II h-eser. that nil ine hosles exclulr.sel hut tha hsticrs pend hII ItCrl.ll:lime doring , aroehonue >airk ,Ilid are offllic.I t- l fllici i .u, alrc .llch rl-cand that he .arec at all times undecr ihec tk ,cpcr'Lcr .hi lih l c-receive heiLr h....kup aelgnment, i Iln Ict d. p-ll.t r X 111* t I lticd t c CBrehm spent more lnime hosthnlin t illi the dh ik 5A hilt s iIiit ICteci tht1Ihe (Saint) ai, Brehm'n uperi.-r. he lilm.itc lii itBrchril l pec l -pih.alx70 Iercent" if hi, lime hostllint-All Identlfs him as ".areholusemadnmanager wrote, respectively. "More experience," "Doing asa.tisfactor? job." and "Does a good job."' 2 And Brehmwas given "C"' (or "standard") grades on each form.Ihurston. Banks. and Vice President llolscher t, all tes-tified that these forms served no purpose as of the time oftheir execution except to reflect, in order to feed into thecomputer. indis idual periodic pay rate changes pursuant toa flat scale for all drivers and warehousemen not so unsat-isfactors as to be discharged; and that the forms had origi-nalls been devised for a merit system once applicable to allpersonnel but discontinued about 1972 save for superviso-rs and certain office personnel: and that Respondent sim-pls neglected to drop the forms. While Thurston testifiedthat the letter grades were dropped "Islome months" beforethe hearing. Hlolscher's testimony was that he had neverinstructed the terminals to discontinue use of the grades orthat the ratingrs were meaningless. Banks' secretary, I indaO()hec. testified on direct. in corrobotaion of Banks. thatshe prepares the form 160 on the basis of a tickler systemnconformling to the time periods testified to by 'Thurstonand lHolscher. that she rates the employees herself withoutconsulting an none else: that the supervisors never see theforms at all. and that Banks signs them without even look-ini at them. Although testifying on cross that she discon-tinued the ratings hb Banks' order "[iln the last month,"her testinonS concerning her practice of inserting the datacontinued to be phrased in the present tense. She thus testi-fied that she has been told that some rating "has to go onthere before our general office will accept it." that she"[n]aturally" would not give a substandard rating to an-one recommended for a raise, nor would she give an"above standard" rating to anyone who has been employedonly 2 months; and whether one gets a "B" or a "(..' doesnot really matter but people who have been emploved for alonger period of time "generally get 'B's." 2:Brehm testified that on the das of his discharge. after hehad moved the trailers. Saint told him he had nothing morefor him and to check with Vines: and that he did so. butVines too had no work for him, so he told Vines he woulduse the xard tractor to move some trailers over to the pad.hut the vard tractor. which constantly required fixing. hadto go bahck to the shop: and that he took it to Willie 'I a dorin the shop to work on, but called Vines. as he alkwas didwhen he wsent to the shop, and Vines told him he still hadnothing for him hut to ''just hang loose" because he wouldhave something min a few minutes: 28 that he therefore wait-ed for the tractor to be repaired as well as for a call fromVines for hookups. and. after waiting 10 15 minutes, soI ic 1.I -tti r t Act 1x ii c aIIIt l ihel h.-i hcc)n iil h.lrve of per ,nnucl t the litne of Ihe irtil,diiRcspridTcrll .ilIIticrl Ltt p. <tin vI the Recion.il (Olffic dluiinL IhillI c i .xll tl A ( .. le ' ONI. ti i- IIc lIh .il] I riChclId it thCe I t11 [hl it d rl t hI11cIrt .: IO e pi,,i mcnt ti cill l 'itcriuit , perf,ql aitic raiihnf l itIl. IT1C 14 l. tt 'lI I .l .t r, ,I hi, : erki andii tl I. 1 t tat I Ir Im dliii i d he cc rICLC: C I 1 1g 1;111i ( 11 ANi N , 11 fIL , I ,r I I. erruIled Respo -ndent b jehII,,1 1 ih ,tfidltl OTJ1 IIf ill, lsl u.l cn ,in Ih e a1tllho D I T oIf S IIIs c 4`1o I iE d,I c I-' \I R I ' ' Ilc ( f til.,l ,h rl iH ,,i ( i s. I l .rn orlei .22I RH' i19;1I\ aIrC t i0fIl[icLi lL.il nhichn had Llcdici tmd li c (iId [hIrehmli iie hidnt ~kk 1I d, I te d l b, i t'il e h, h l TcTIc "!~i ilt C ., i -i c503 DE(ISIONS OF NATIONAL L.ABOR RELATIONS BOARDinformed Saint who had come along and asked what hewas doing; but that Saint said that Brehm had done noth-ing all day, that he was supposed to work on the dock if hehad nothing else to do, that Saint couldn't follow him tomake sure he did his job, and that if Brehm could not do aday's work he should punch out and go home; and thatBrehm asked if he should come hack the next da', andSaint said he did not "give a goddam" if Brehm never re-turned; and that Brehm then went to Banks and reportedthat Saint said he was not needed any longer, and Banksreplied that Saint was the boss; and that Brehm thereuponpunched out and went home. Brehm further testified thathe had no other equipment to drive than the tractor underrepair and he had always waited in the shop in similarcircumstances, Johnny Hunt having told him that Bankshad said that when hostlers had no work to do theN shouldwait in the break room or in the shop. not in the dispatchoffice.Brehm had been unable to attend the initial union meet-ing but he had signed a card and distributed others. Hetestified further that on the day before his discharge, hehad also given his brother the two cards mentioned .sura,r(footnote 17), the evidence of which, as noted. I refused toreceive for the purpose of establishing that Saint had ob-served the transfer: and that a few dass before the electionhe participated in picketing the terminal: and that after theelection, when, as a part-time employee of another carrier,he had occasion to make a delivery to Respondent's termi-nal, Banks ordered him off the premises.Employer Caldwell testified that on the afternoon of theday (November 10) Thurston made his final campaignspeech to the employees, Banks asked Caldwell in Banks'office, in the presence of Holscher and Brantley. Respon-dent's vice president for operations, if he was for theUnion: Caldwell said no, and Banks pointed to the Brehmbrothers, Harville, Hill, and McLemore, on the picket line,said he had fired them for supporting the Union, and askedif he had gotten rid of all the troublemakers yet. Caldwelltestified that his answer was not by half.'9tolscher gaveno testimony concerning such a conversation, testifying in-stead to Caldwell's having come into Banks' office that daywhile Holscher was there alone and told Holscher that hewanted no part of the Union. that he had once lost his jobbecause he had been in the Roofers' Union, and that hewas a good loyal Company employee. Brantley and Banksdenied being present at any conversation that dav involv-ing Caldwell: and Banks testified also that the only men-tion of the Union in any conversation he ever had withCaldwell consisted of C'aidwell's reported threats to quit ifthe Union got in.(4) The drivers' meeting on September 9Banks delivered a speech to the drivers on September 9in which, as he noted in a written report to Holscher,Drivers were told that because of our tonnage notbeing up to expectations that I have overhired on driv-On cross-examimtnatl,. for the firt tillc. ( .ld, ll tcsiielcd that lIolsLher interjected ait one point tht there v.i uld he "11no cle ill the lnion on 11ing in. we d he oul of a joh."ers. and that we would have to terminate some. Theywere reminded of our policy to terminate rather thanlaN off.,`According to Banks. he had no knowledge whatever aboutthe union campaign or of any individual's connection withthe Union at that time, but that he had about four moredrivers than he had during about the same period in 1975to handle an approximately equivalent amount of freight.3lie admitted, however. and Respondent's records con-firmed. that most of the drivers had been getting 40 hoursa week, and Sweeney and Jones almost 40. He testified asfollows on examination by the General Counsel:Q. Did rou mention union during that speech at all.A. The word "union" itself? I-discussing theunion in Memphis, no, sir.Q. Did sou discuss the union elsewhere?A. I think I referred to a truck line that was union,wvhere an example was used where they were out ofbusiness because the drivers were not driver-salesmen.1That could have been used at that time. I don't re-member using it. But. I often refer to other carriers, asunion carriers in the business. That's a general-cus-tomers refer to it as a regular basis, so I quite oftenmight do it.Q, Did the union come up-A. But, it had no relations to the Memphis opera-tion.Q. Did the union come up in any other conversa-tion?A. Not to my knowledge. No. sir.Q. Do you remember discussing productivity, andhow you were going to lay off?A. Discussing it, no, sir.Q. At that meeting?A. No. sir.Q. Do you remember discussing seniority at thatmeeting?A. Yes, sir. I remember making one statement inspecific regarding that.I made the remark- I said if you have two driversthat one was a very, very low productive driver, andthe other one was a very high productive driver, I saidthe word "what would you do", and that was the totalstatement that I said.I didn't ask for an answer. and I didn't give them ananswer. I just made the statement.Q. Did you tell them you were going to lay them offby senioritv?A. No. sir. I didn't. I didn't tell them I was. I didn'ttell them I wasn't. I said I had to reduce my drivers. Ithink it's taken for granted that any lay off would bethe junior employee.I took it for granted.Q. Do you remember stating why you did not wantto use the word senioritv?A. No, sir.' he speech also cllerned toperating methods relating ti the drivers'd Luic,;I h.e (ieltlei ( oiunl.e' hi-ief state. "that there were no side variationsil tile m111 uIjit ,1 freighrt it, 1976 .is compared With previous sears"504 THUIRSTON MOTOR LI[NES. I\(NThe emplosee testimony concerning the speech ` as. inessence. 32 that Banks said that he had hired more driversduring the summer than it now appeared he would needand that some would have to be laid off: and that selectionwould turn on length of service and productis1, i, andthat productivity was essential to solvenct and job securit.and that some union lines found that high wage scales andlower productivity caused failures or also forced layoffs.Despite some testimony that Banks expressed the iess, thatRespondent was hostile to Unions. the emploees agreedthat he made no specific reference to the pending cam-paign; and employee Williams admitted that "esershods"knew business was slow and that there wass a surplus ofdrivers.(5) Banks' conversation with Williams subsequent to thedrivers' meetingWilliams testified on direct that either on September 9.after the drivers' meeting, or on September 10. Baniks en-tered a trailer which Williams was loading alnd asked if hehad heard of the Union's trying to organize the terminaland he said no: and that Banks asked how he felt about itand Williams said he preferred not to discuss it. to sshichBanks said all right. hut added, "Well. I'll just gaie sou mnopinion on how I feel about the Union. If I had a brotherworking here who was tr)ing to organize a union I wouldfire him as well as I would ansbod' else": and that herelated the conversation to Sweenes that same dlas Oincross, he confessed his inability to recall whether lie toldSweeney that day or the following da, and admitted thathe had had the same doubt at the time he furnished hisinvestigative affidavit. He testified on redirect, hoswever,that his report to Sweeney came before Sweenes's dis-charge. Sweeney. who was discharged September 9, agreedthat Williams had reported the conversation to him on Sep-tember 9. However. he denied that Williams had men-tioned Banks' alleged statement about firing his brother.and testified instead that Williams had told him that Batnkshad "said something to the effect that he couldn't fire usfor union activity, but he could find a reason to fire us."Banks denied the alleged conversation in its entirety.(6) The discharges of Sweenev and JonesSweeney and Jones had been hired in late spring as citsdrivers and satisfactorily completed their probationaltr pe-riods. They also did some dock work from time to time asneeded. They were lowest on the driver seniority list. Thevboth attended the Union's organizing meeting and solicited-1 This Is a synthesis of the testin)ons f 'A Ili.ha.,. Ssctic'., Mcl c......i.Jones. vler, and Edman11 Despite soume emplosec tcstinlii lt)al Htliaink, ad C..l l l , ii ltinot count because it was a unlotn uord or hcra.L1u lth .I prillt\ v.ll. [lC>i hlunion lines, their tesiimions as ; whle sis Ihat Binks Badl 1.len:ll xer ,Iewould be a factor According I[ lld.htr.l hie Illiru,.tcd iaillk, i "o. h IeCr[tol follow senioriti lasl the onls right sua. o ie " Ihh u.ilhManual specificalls mentions boih senivriit anid hlll ii t pClftlll. U I1hparl-timers going firsi. follo, d hi proh.tiovll cr d firlil bx tull-hnti.regularsfellow emplo\ees. As mentioned hbove. Sweeney was pres-ent on an occasion when Woods discussed the tinion witha few employees. and Jones was present on a similar occa-sion. Also. as indicated. it was ,aith Jones' brother-in-lawth11 tile h1itliAl ni()on Contact ..a>s macdI.SwkeneI, sas laid off on the afternoon of September 9for "lack of ork'." aLnd Jones wals laid off the next eeninmg.allecedli for the same reason. Banks testified initialls asfollosws concerniing his decision for the la'off:Q. \Vhen did ,ou make the decision to terminatethese people?A. I he earlier palt t of the week.Q. lihe earlier part of the w eek?A. '"esQ. [id )iou make a decision on both of them at thesatilm timel.'A. Yes.Q. ' You didn't make it that day'? You didn't make itthat same daci of the meeting?'A. I made a decision the earlier part of the week.Resuming the stand 2 da' s later. after Hlolscher's testi-mon! that he had instructed Banks as to the selection crite-rion to followk upon reccis ing Banks' phone call or memo-r;linltm sumnmilarizim the drixers' meeting of September 9,Banks ckhaingecd his testimon' to sax that his decision as tos ho \\as to he termiinated did not coLile until the afternoonof September 9. This also coincided with Respondent'swrittlen statement of position submitted to the Regionall)irector during the investigation.V'hen informed of their lasoffs, Sweenes and Jonesasked if the\ we re eligible for recall and were told the:were not tFarls in December. how evser. while the complaintwas outstainding Banks called both of them and invitedtheir returni" Jlones declined beca;use he had a new job.and Sweenes refused because the offer did not include"backp;." ' Banks promptly sent them letters confirmingthe offers aind their rejection.Sweenes testified that thereafter. but before Christmas.he ran into I arrx tiunt bh chance and asked Hlunt "howmnan\ people thes had finall) got rid of out of this deal."and Hlunt said fise or six hut agreed with Sw'eeney's countof eight? Hunt testified that Sweenes's question was."ttow mans have thes let go since I left?". and that therewals no "waord oar inference about the union or the unioncalmp;ligln.Respondent's Instruction Manual provides the following"Right of Recall":In case there is an expansion in the work force follow-int! work force reduction, employ\ees then on lay offstatus will he recalled in the inverse order in whichthe, were laid off. I aid off emplovees must notify theCompans inimeidiautelv of their intentions to return towork atnd must be available for w ork within a reason-able time." \ thllr l ird ir Ic l tlalll lt, ,leld if thclli 1n tihe 1 rllrlts list. J.lI5s, mits ll , IItll clflT'd t(' tll, '11l'l ",, i l. ht li ci hi l ed ill ItI ITi tCIll S lelr 1.rtl-tnclit doR. ik i lrkcrst11l.\ }ldx, c ' I.C l0 I()11 t C .t'\. [11I) 11, 11.i, 11. .ll I l [ t11 Il l r 111 llll lli IItll. Rci prl lllRondI 'LOL I [ , lo k th 1o ItCeill "Oi ,id tO I)l If the ,l11505 0I)1C(ISIONS OF NATIONAl. LABOR RELATIONS BOARDIn cases of curtailment of the work force where thereis no reasonable prospect of an increase in the workforce in the foreseeable future, the employees involvedshall be terminated, and shall be free to seek otheremployment.Employees who are laid off temporarily shall retaintheir seniority for a period of ninety (90) calendardays following which they shall he terminated. if thereis still no work available.Banks testified that Sweenev and Jones were selected forreduction as the junior drivers: that he did not offer themdock work because he never made such an offer to driersunless they so request, and that their applications statedthey only wanted driving work: that it wUas his intention atthe time to terminate them because he did not expect thathe would need them again within the next 90 davs; and 'that he knew of no previous la, off of Respondent for lackof work. the usual procedure being to reduce the hours ofpart-time employees so as to provide work for the regularfull-timers: but that in this instance. the surplus consistedof drivers and there were no part-time drivers. and thatthere has never been, nor would it be sound to have had. apermanent reduction of hours.(7) Tyler's conversaition with BanksAs mentioned suprar sec. 3(a)(I). 'l ler testified that afew minutes before 8 o'clock on the morning of September10 or September 17. SBanks and he happened to meet ontheir way to work, and Banks said. "('harles, there is arumor that the union is trying to get into our terminal,"and reminded him that when business was bad a Near ortwo earlier Thurston had told the men that he would trN toavoid laying off any full-time employees by reducing hoursand then laying off part-timers: and that if full-timers hadto be laid off eventually, single men would go before mar-ried ones, and that Banks concluded by sai ing.Charles, I want vou to think about what the compantNhas done for you in the past on not laying off. and Iwant you to think how if the union comes in how itcould affect you in the future before you make yourdecision, if you haven't made sour decision for oragainst the union at this time.He said. "Consider what the comlptany has done foryou and think of possibly what things that could hap-pen to your family."Tyler admitted on cross that in his affidavit, all he saidabout his conversation with Banks was that Banks had saidRespondent had been good and had not laid people off in1974 and 1975; and that the Union was trying to get in aindthat Tyler should think about it and about his family be-fore he made a decision, and that Tyler said he would.17 tach employee reccilsd RepJ)ldIcit's Iillcd teliill .d "Ie 1ltllitilltNotice'' which shoved urilm I aid off" ralhcr Ithel "I)in .ll' ed" oI " \ CilUnltart" is '"Re Isolln for Renllloval"If on September 10, it would ibe a f l illtrenti thIi tile *eil o, .ltilredprior ti B nks' recei of tile f all liolnlit Renpoldell ol tile -it l',interest ill orgil zilln l the IlenuBanks denied an' conversation with Tyler about theU nion.b. Posl-PctiieonI1) Banks-E:dman conversation of September 10Edman testified that Banks called him to his office onwhat he "believeld]" to be September 10 3' and asked if hehad heard about the union talk going around; that he saidhe had, that Banks asked if he had been approached andhe said no because he thought the men did not trust him insiew of him and Batiks being "too close of friends." andthat BPanks asked him to let him know if he heard anything.Banks denied the conscrsaltion, sa)ing he did not talk toldman at all on September 10, or September 9 or I. buthe con ld not remember what days he did talk to him.(2) tlill-Banks conversation about September 10Hill testified on direct examination that "[o]ne week"after the organizing meeting.4i while he was in the shop.Banks came up to him and asked what he would do if aman working for him had blown up three engines: and thathe answered that it depended on whether it was the man'sfault; and that Banks replied. "It's going to depend on you.what you do about the union or being, getting fired," andthat Banks then said he heard Hill was a union pusher andthat [till asked how he knew and Banks said he had hiswars and that Hill was at the end of a cliff from which hecould "'ump at the union or step back and be safe withhill." According to Hill, no supervisor had ever said any-thing to him before about the engines, and Banks said thatwas his first warning. He acknowledged. however, that hehad blown the engines, and Respondent's records reflectedsuch incidents on December 3. 1975, July 26, 1976, andAugust 2(0. 1976, together with memoranda of reprimandstherefor within a day or two after each incident. He alsoadmitted on cross-examination that he had never heard ofan one blowing up an engine without getting a severe rep-rimtand or being discharged. According to Banks, while thereprimands reflected his belief that Hill had been negligent,the damage could have resulted in part from some mechan-ical defect or contributors negligence by Respondent. andthat he etave Hill the benefit of the doubt in each instance.He denied sa'ing annthing to Hill about the Union.(31 September 14 reprimand to Paul BrehmOn September 14, when Paul Brehm was admittedly"openly for the lUnion." Banks issued a warning to him forgi ing an open exception to a consignee for a crushed car-ton and for a ca;rton not delivered rather than designatingthe contents involved in accordance with outstanding in-structions. According to Brehm, Banks said that the onlyI( l l ll ( .LII IC]. brief ' l CI thal t:i dll, n i l esified the eenl ot.urred-l it i, ' Illlllli.t Of Ihal da.1 [i dinI, did Inot meltllin Ihc mth ile .f dajO'il i(),, llre, h1 ca " tlt. te r',l Uo ced k afCter jthe meinnel N'm1re , ,k \ uek ()Ilie u e.kC. "506 THURSTON MOTOR L.NI-FS. IN(.7reason he did not fire him then was that Brehm had notbeen present at the September 9 drivers' meeting whenBanks had repeated those instructions but that he would befired if it recurred. On direct examination. Brehm testifiedthat he had called in to OS&D at the time of delivers andbeen told to put that notation on the bill and that in factnobody had "ever told [himi to do anything differentlyfrom what [he] did in that case." On cross. however, heconceded that he had received contrary instructions in thepast.After punching out that day. according to Brehm. heengaged in conversation with another employee namedRoberts concerning the Union's progress, and at somepoint during the conversation Banks walked up behindthem and asked Brehm if he was still on the clock. WhenBrehm said no. Banks told him not to stand around but toleave; he had theretofore commonly remained at the termi-nal while waiting for his evening classes at school and hadnever been told not to. McLemore corroborated this con-versation although Brehm did not place him at the scene.In fact, McLemore testified that Banks asked Brehm whathe was doing there and Brehm answered that he was wait-ing to go to school: Brehm's testimony did not mention thequestion or the answer. Banks did not testify concerningthis incident.(4) September 14 threat to MlcLemoreMcLemore testified that immediately after the above in-cident, he walked out across the dock followed bx Bankswho said that since McLemore had been in managementhe might be able to help Banks solve "this problem aboutthis union thing." but that when he turned around. Bankssaid he could tell how he stood from the expression on hisface and added that a driver had told him (Banks) thatMcLemore had signed a card and he would have to let himgo: and that McLemore acknowledged he was for theUnion, and Banks said McLemore had had his turn andnow it was Banks' turn; and that he would doctor his rec-ords to show McLemore was unsatisfactory as a driver af-ter returning to that work following his unsatisfactory per-formance as dock foreman, and that he (Banks) "was thebest in the business at doing that." Banks' onls testirnon,concerning this episode was his negative response to thequestion whether he told McLemore that he had a problemwith the Union and wanted his opinion about it.(5) Banks' conversation with McLemore on September 15McLemore testified that the next day Banks apologizedto him for his earlier remarks, saxing Both of us were madat the time": that Banks added that Mcl.emore had a cleanrecord and asked why he favored the Union. and NicLe-more told him wh,. that Banks said Respondent would notsign a contract, it was the wrong time of sear: that heasked Banks whether he would be fired if the Union didnot get in, and that Banks replied that usually when aunion does not get in he does not have to fire its supportersbecause theN just quit. and that the onl? person he had everfired "because of" a union was one Jennings who had beenfired S years ago, after rejecting Banks' request to changesides. But Mcl.emore added that Banks also said that "theonly reason" he fired Jennings "was because he had maldesuch an idiotic mistake or human error 41 that he felt hewould just go ahead and fire him because he was so stu-pid": and that Mcl.emore concluded his testimony on thispoint with an admission that he "dlid not] know" whetherBanks haid said "it was during a union campaign or be-cause of the union."Banks testified that substantially before the Union's ad-vent. Jennings' narime had been mentioned by Mcl.emore.and Banks had said he hlated to fire Jennings because hewis a good friend but had to because "he just made such abig goof up."(6) Paul Brehm's rebuke on September 15I:iarlier on September 15. after getting ready to go outwith his truck. Paiul Brehm ,ailkcd over to his car on theparlking lot about 75 steps awas to pick up his lunch.Brchii testified that he just reached in, picked up his lunch.and on his was\ back to the truck Banks asked him if hew\as on the clock, he said he was, and Banks said. "This isofficial xsarining that if I catch you on the parking lot againon comnpanl time I'm going to fire shou." According toBanks. he "caught [Brehmlin his car" and did not repri-mand him for it but "just told him not to do it anymore. Ithink perhaps I dropped a note in his file." 42 Brehm wasnot informed of the note. Banks testified that while drivershase never been specifically prohibited from doing whatBrehm had done. "a prudent man don't spend time likethat" but carries his lunch with him. He conceded, how-ever. that Brehm would have been within his rights had hestored his lunch in a refrigerator located "adjacent to thearea." and that drivers "perpetuallly,1" walk about 50 stepsto the drisers' room to buy cigarettes, cands or cola (al-though "most" do it on their own time), and that some"stop and eat breakfast."(7) Paul Brehm's reprimand of September 16W\'hen Brehm appeared at the terminal to collect his payon September 16. his daN off. he was ordered to sign anotation from Banks to I arry Hunt, dated September 15.to the effect that he was not to be allowed to work until hehad cleared up an error he had made on September 14 inmaking a delivers without a receipt from the connectingcarrier. Taslor Truck lines. This type of error is known asEgiing a, a freight and is generally acknowledged to be avers serious matter. and the note Brehm signed called it "adischargahle offense." At Hunt's insistence, Brehm imme-diatel, went to Taslor and got the matter straightened out.Although the notation also mentioned a second error.naimels. giving the consignee the wrong copy of the bill.that w as ohsiousls a lesser error but Brehm's testimonyappeared to stress that as the major one.I ht lHe2 .11 t uiln lhorled p.a cneer in hi,, ehileBtink, d1, 1iJl2luhcd helvccrn a ntl and a reprimand In "ihe ,erwu',-e,' t Ihc nlaltel 11i demellcd the cnduci an "hn[ration" but "gate him1,& h.,q~~~ill i,~ 1th 4,h '507 DECISIONS O)F NA IO(NAL LABOR RELAl IONS BO RDI)(8) Paul Brehm's conversation with Banks onSeptember 17Before Brehm clocked in the next day. Hlunt sent him toBanks' office, where Banks reminded him of the three rep-rimands or warnings he had received that week and askedwhat his problem was, to which Brehm responded that hedid not have a problem. According to Brehm. Banks re-plied that Brehm did have a problem and that he (Banks)was checking with a connecting line 4'and if he got theright answer he would know what the problem was, andthat if the warnings did not stop Brehm would be fired.Brehm testified further that Banks added that he thoughthe would have to call the l BI. that Brehm started to askwhether that was about the Taylor incident, and thatBanks interrupted. saying "Don't sit over there and plasdumb with me."(9) Paul Brehm's file notations dated September 21Paul Brehm's personnel folder contains a note by Banksdated September 21 at 5:45 p.m.. stating "Paul Brehm wIasjust now instructed to consummate his bills at the time ofdelivery rather than take excessive time after returning tothe terminal at the end of the day." In addition. Brehm'spickup record for that day, reflecting, intter arli. time spentat his various stops, contains the following notation byBanks: "Returned to terminal at 17:05 hours. I'his formnoted 17:25 hours. Stayed in drivers room till 17:40 hoursthen pulled one case off his truck and punched card at17:45." Banks' testimony concerning this incident stressedthe excessiveness of time consumed by Brehm in consum-mating the bills, and the failure to check them out immedi-ately on completing delivery. Brehm's testimony treats thematter as two widely separated incidents: the accusation offalsifying company documents (the pickup record) occur-ring September 22, 44 and Banks' censuring him for delay-ing the consummation of his bills occurring on NovsemberI, the day he started wearing a union button. Brehm alsotestified that he did not recall Banks talking to hini beforethat day about consummating his bills.(10) The September 28 note in McLemore's fileOn September 27, Banks, upon noticing Mcl.eioremoping about, asked the reason, and Mclemore said hewas disappointed about Respondent's failure to give him afair chance in the dock foreman's job. 4 According to Mc-Lemore, Banks said that Holscher had told him it would bea mistake to let McLemore return to driving after havingbeen a foreman but that he had said he would give MNc-t videntls [ah lorBrehnm testified that Basnks said he hlldt "Cauglh jllch1llil tIl dtkis l11ltfing thein and the next time Ihat I dllone it, Ihe rletlIlC I i r l l .li, alllllig hiwas goine to hil\e ti fire ile"Mcl.em'ore iestified that he uas re;li LilpsClt Ihltll i111n l ' l tll0'llt '1s-a-vis the Union hul Iha( he did noul pant to sa;, so Banks tcxiihed Iclit ill Slyonly conversatin lihe had with cl.elrnore ill which the :nt ,.w1 met iltionlied. Mcl.enore r said that he a'ls foir the I 1n/111 hbcc;ilse of his hitelli e<,toward Respolndenl liver hisl failure i, dock foraellll.l ;llil ll; i he 1. ;ls C,,llto get the Utnionl in ;Ill sTi;Iighticn llank i itll.emnoic a chance. Banks placed the following note in Mc-I.emore's file the next day:Sept. 28, 1976Monday Sept 27th at the end of the day WayneMcl.emore swas observed moping across the dock afterhe had punched out I asked him what his problem was& he said he was still burned up about the way he wastreated regarding his trying out for the dock foremanjob.After discussing the matter VWayne finally admittedthat he just couldn't do the job & was bitter about it &reall, had no cause to be mad at Thurston M'L.His attitude didn't change & I told him that it wasevident that I had mis'udged him & had errored inallowing him to return to the driving job.Hie was also advised that a record of this conversa-tion *would be placed in his file & would be usedagainst him if he failed to [do] his job.( ll) Banks' criticism of Harville on September 29 andthreats against the UnionOn Septembcr 27 Harville, who had been working forRespondent since June 1974. picked up three heavy indus-trial batteries at one stop and proceeded to his next stopwithout certain placards required by I)epartment of Trans-portation regulations when carrying such corrosivse materials.A DO I officer. following him. cited him for lacking theplacards. liarville called Respondent's terminal and the nec-essary placards were sent to him so that he could proceed.lie testified that he had been unaware that he was supposedto have placards on the truck that day 4h and that nothingwas said to him by dispatcher Mike Milan. to whom he handedthe citation on his return to the terminal. He testified furtherthat he had never noticed the sign at the dispatch windowposted 10 days earlier with the following message to all citydrivers:Il 4R %I (,/' .4R NN(,W4 R I (,You are to call Jim \Warren from shipper's locationbefore picking up any type of poison or hazardousmaterials.4*liarville testified that Banks "has got signs hanging up allovser that room. I mean he adds to the collection almostevery daN something or other ...any number of things."Banks conceded that other "significant" material is simi-larlN posted. I lie posting here wsas occasioned by height-ened interest from Charlotte ias a result of more stringentenforcemient of regulations b) I)OT. On direct examina-tion. fHarville also denied signing the following paper, andmaintained that the name subscribed to it was not his sig-nature.SPiL i l 14 IR , lo( io DRII ERSTerminal 16 IDate I 10 75Instructions to all drivers concerning the picking upand transporation of dangerous articles.i Il. cill, c ;l ., [-.lllCC'h .- f t Il.t tda,, ll, ICyrI llCnelwl .ouI on1 Ihe, lld hillt li l 1" it th le riI Slfliloki [Itl H IS T )L 1 l;id })ceil b /11 ,.,lle d il l a drivers' m eeting aroulfdnlldi-176, { mlt hicll ; h laliwillc mjn.a' lax ecn ahberv.508 IHl RSION M01OR I.INES, IN(It is the driver's responsihilit. and a condition ofemploNment. to see that the description on the ship-ping order is the same as on the freight and that allunits (city and line) are properl plac;rtided when car-rying dangerous articles.When making pickups and ,ou find the descriptionon the shipping order is not the same as on the freight.sou are to call the rate department t at once. If ! arenot able to reconcile this error. \ou are to refuse theshipment.Drivers' Meeting conducted h s .. llendcl-esonThe follouing driver acknosledges hb sigiini hbeloswthat he/she was present in a meeting at the Mlicplntilterminal on I I ) 75, hilch included special elilphasison the proper handling of danlgerous articles.s Roger I.. IlalxillcI)ri-er's Signatur eIerimmal MtlanaclrThe signature thereon. how eser. closels resembles other,he admitted were his, and he conceded on ciros that it"could be" and indeed "lookled] like" his but he "d[idnll'tthink" he signed that paper because Ice had no recollectionof it.Banks learned about the citation on the 27th. 'I ao da slater, right after the six or seven drivers on the 9 o'clockshift, including Hlarville, had clocked in. Banks ca;me to thedrivers' room, said he guessed the' had all heard of thecitation, and. pointing to the above sign. told them all to hecareful about that sort of thing. lIai\ille testilied Illt(Banks also said that Harville could end up hl a\in to pa! afine up to $1,000 or could he fired fot it: and s hen Itari illcprotested that it was not his fault. Banks insisted it \*kasbecause he had been properlN s'arned. Banks adnmitted thatwhen he said Harville would hase to pa' the fine he '-rcall\didn't" know who w ould hase to pa\. but accoiding tohim. Harville asked if he wo ould be fired o\eri this and hereplied that he wo uld not but that he w as receil ing a repri-mand and would he fired in the esent of a Lecririenc.CAfter punching out that afternoon. according to I;lr-ville, Banks took him aside. and said that he did not holdthe incident against Harville but had merelk used the occa-sion to impress the other drixers s ith the need to complswith regulations; and that Banks added that he had con-tacted the personnel office in ('harlrtte about the maltterand the' would stand behind Harville. that he wras a goodworker and Banks wanted to he his friend: and that Banksthen started talking about the UInion "for about alln hour,"''that "thes were crooks." that "he could fire emplo cs cas-ier with the union than he could without"'': and that Re-spondent would not sign a contract if the I ;nion were s.ot-ed in and the Union would have to go on strike and thestrikers could be terminated if thes failed to returnl towork: and that Banks asked him where he stood aindl hesaid he favored the i nion. Banks did not testifs concern-ing this conversation(12) October s reprimand to lHillOn October 5, Banks placed a warning in Htill's file forfailing to check the saater in his tractor and for calling amechanic tod crank the sehicle which he should hase beenable to crank hi niself. lill did not testifs to this on directealnatiolln. but confirmed it otn cross, his version beingthat he haid pulled the radiator cap and felt the swater withhis finge- before lea.isn i but that it ran hot because the\iatlcr had i un out and he thought there might be a leak. Headmitted. hboxsexer. that in fact there was no leak.( 13) Mcl. emorc-Balnks conversatio n earIh Octoberlcl emrore trsltifiedl on direct examination that duringthe first week in Octohet he thought it was October 6 butsais "not sure of the di lte' Banks called him to his officealone. andl :ccused himi of threatening some emplosees:and thliat he denied the accusation but admitted tellingBanks "ithat no one ssas going to cross the picket line": andth;t lie asked Banks slh'! his namelie came up every timesolletlhingl h;appeiLed aind Bantiks said he too `sondered why;Ind reman;rked thati recentil\ Mcl emore's work "had beeng(inlg deoSnhill fast. faster than annhods he had everseen:" :'lnd that Mcl emore said he w;as upset over hisswife's ha;s ini left him and gone off to live in New Orleans.andl that BaInks said Che did not swant Mcl emnore "interfer-ing ·,ith his operation with these threats and stuff." "4 Oncross-ex.imnation. \lcl emore admitted that what he hadtold the emplosees anld in a loud voice was that if thescrossed the picket line the first da;i thes s would not cross itthe second dal cl.4 lie ailso acknowledged that the confron-tation Xs ith Banks miade him "md,"'' but did not recall if hex elled at Bainks ,"(14) tl lian-Bianks consersltilon of October 12 andIdinman's chitnge of schiclesl[ dinIi hais been emplos ed h' Respondenit since June1971 aniI hiadl been a cits\ dl-iver for about 4 Nears at thetimni of Ihe hear-ing llis performance rating shleet of June18. 1975. reflects "abose stardclrd" performance in all ofhis job ca~tegories and states that he was "doing a very goodjohb,O() October 12. accordling to Edman and Mcl.emore.Banks called them both to his office but h.ad Mlcl emorewait outside for about 10 minutes while lie talked sv ith Ed-,4' itn .l] -ksc' ill l pt11\ [ p lw Iti 'ietlc c' IF ,to [ 1 rll4 rC. ire lS c II thcSql!til[Cl ' -toiktln ,l[ .1 1: , h illJ\ hi- f,1 [[1ix I, Repolr mldc1', c. o ll ¢,hIlls : Ill, r cl ci ltt ll 1 " l 1, C\0 il I.I lll tII [ .Blni\k ' Lk, nll ."Ill S"eplIcm bher'il \I I I c r ,l , o i.i\rk I x, 't Ii S .-1l ibJll/ IIIoe, cIl .\ill ie BtHilk ,' l alIth111 r 1lC il ' .l l Cltpldlei llt'Ols \ it[h til !e S Cj~Clllhcr oCoill t -.tr.llllllil n Ier s li eibher"-kl till~r , ~~lt[' I lo ], d ll0i"l j- d l." l f o ¢l arid Il hc the ' do¥i. hill1il·Ctlt~II .1t .tr1 1l1 t\1, CIIIoIC 'kIt 1ckt [C~tw1111t lr! x ttt rrtlllg the earlx ()Come."'[ t.'1\Ct' ,il ICI ct ic 1 t o I [t 1[ c lie b.thl, o-ttlurre Il ti hle ,itIC,i 11i , 1tx \ 1 Ill , i 1i it, ' lit to1 1tl p"111 hi lt tes I tfI llvt\ I ,,tit[ "~! O .110 1 x I[ hc ~ctkoerlddll.", ICIClrlln~I i o',0'. lIllallC xI.OIt C.1 1 t. t \t t111 hit 1 n it i [,1 ,\ RIti ll, I It' .. l.liCl. C15 ] hl.i s t Ic ti cro-sed IIt tIhc lirt dalI (.fIh 1 ..t ll ,l ' % ,tI t i lid i l \ II[id II.tl d n l I l. no .l,ll~ thrc.kls h, .1,1 M 1/ ldd I lkil, ' md-oc l509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman. Edman testified that Banks said, "Ronnie, I thoughtyou was a pretty intelligent person. I want to know whatcaused you to change your mind about going towards theunion"; that he told him how he felt. "just general stuff likethat": and that Banks said he had reports of threats madeby Edman and would have to put a warning in his fileabout it and that if it continued he would "have to takeaction"; and that he replied that the only thing he had saidthat could possibly be construed as a threat was his state-ment to another employee, Charlie lWatts, who opposed theorganizational drive, in the presence of other drivers. that"if the union is brought in and for some reason we go on astrike, then, nobody will work": 'and that Banks thensaid, "Well, you have got your feet in it now. I don't thinkthere is anything else that we can do for you." Edmanadded that "also, he gave me two warnings that morning.one for making threats and one for failure to deliver freightproperly."The latter involved his failure to make a deliver? toE. H. Clarke. He had driven a tractor-trailer on that occa-sion because the bobtruck,52which he had normally beendriving during this period, was undergoing one of its fre-quent repairs, and he could not clear the larger vehiclethrough the narrow one-way alley, particularly since thealley was blocked.53He called Milan who told him to bringthe shipment back. Edman has been driving a tractor-trail-er ever since. Despite substantial experience with tractor-trailers in earlier years, he testified that such vehicles weremore difficult to operate in city driving, posing problems inparking and negotiating narrow streets and alleys, particu-larly with overhangs. He also testified that near the end ofOctober, Johnny Hunt told him he hoped that Edman andMcLemore did not blame him "for this switch from thebobtruck to the trailer." that he answered that thes did notblame Hunt but assumed that Banks "knows about theunion and he is doing it for harassment," and that Huntreplied that Banks had told him that that was his purpose.Johnny Hunt, called as a company witness, was notquestioned concerning this conversation although he testi-fied that assigning Edman to this trailer had nothing to dowith the difficulty of the work. He also testified on directexamination that while he knows of no reason why drivinga dinkey (27-foot trailer attached to an 8 10 foot tractor)could be considered easier or harder than driving a bob-truck.54"We have certain trucks that are assigned to cer-tain areas of town and our drivers are assigned thesetrucks, that truck, for that certain day. They go there everyday, the same area of town": and "we have certain cityE' Edman testified on cross that he was not the orbis lone lo ha,. ae midestatement to that effect and that it was inot directed ,rill, t, WattsA straight truck consisting of an 8-fooi cab and i 14 IS foot .an5 tie testified that both Banks and L.Irrs Huunt had cxs.reled cmrirpanpolicy to he that if a downtown hbohtruck is out tol, repallrs .llohetl ould hbesubstituted for it.54 Banks' and Larr, Hunt's teslimon': were In atccrd HBaniks aIddcedl Ih"As a general rule all drivers prefer tractors anid triailers" lHoit er , John lHunt admitted he had never driven either. tniil recentl'. dri-ers (1qufliiedand willing to drive tractor-trailers received .hbolls of '2s cents ll' liulThis differential ended with the generall wage Increaslc glen No.ellthle Ifinera).drivers assigned to a bobtruck or dinkey. If they are as-signed to that area of town according to-Like if a seniorman wants to drive a bobtruck and he had a bobtruckassigned to him, then he would run a bobtruck in that areaof town." and that Edman was assigned to the dinkey. "Be-cause the bobtrucks were down in the shop." Hunt testifiedfurther that Edman never complained to him "directly"about having to use the dinkey. On cross-examination,Hunt testified that certain specific drivers are assigned tothe bobtrucks "Because the' are the senior drivers andthey have the pick of equipment," but that since Edman'sbroke down in October. he has been using the dinkey andhis bobtruck has been running wild, and that he heard Ed-man complain to Larry Hunt about it.55He testified onredirect that he thought it was the route, rather than theequipment, that is assigned by seniority.Banks, asked by company counsel as to why Edman hadbeen moved fronm the hobtruck to the dinkey. responded: 56A. The bobtruck. the truck that he was driving, wasin the shop a great part of the time. The people load-ing the dock had a habit of just getting another oneand loading it and thes were getting one from a seniordriver and a newer truck and they had complained tome about it. Then I needed a larger vehicle to takecare of more freight down there. so those three reasonscombined was the reason I made the decision.No reprimand was in Edman's file concerning either in-cident mentioned above.(15) McLemore-Banks conversation of October 12When McLemore entered Banks' office after Edman'sdeparture on October 12, Banks asked him why he hadfailed to make an assigned delivery to Baptist HospitalPharmacy of 39 cases totaling some 1,200 pounds: 57 andhe said he had been unable to get in there with the trailer"because you couldn't get a trailer under the archway" inthe alley leading to the receiving area, that in the 3-1/2years he had worked there he "had never heard of anybodydelivering to the Baptist Hospital off of a trailer. It hadalways been on a bobtruck." 58 McLemore also testified[diall .. a, ., unloi (observer it the election His coluntterpart for Re-spndelnt, I miii Marl.rin. dri\es .hiohtruck hut he is the most seniiir citsdrler1lie ca.illed It a "routiine" m ttierl en cisas itLtililn 131 piunads coit.alined mcedicine anCd drugs. the re-mnlilider .ollsl. inStT of cle.anltf ti olllpi, iurlds5 Mcl.emore testified on direct:[tihe dinkeys are 13' 6 tall. A bob truck is II' l II h6 tall Thatarchway just barel, has enough room for the bob truck It, get under it.There's ilo vwas ou can back a trailer in thereAnd If ,ou parked out on the street. on one side of the strect ',ou'd heblocking a fire plug. On the other side, there's a "no parking" And if Ihad had to walk it up in there, I'd Walk about 100 sards with It. up a hilland hack In the back.k lM truck would hae been unprotectedP'h itm.t aiii sitioducd h (enlierl ( ounsel to shlio, lthe phis.sal impossi-hilitl' of i d inkeN.'s ptssin tlhroughi tile arch.a. cwere i on clnsusil e 'Sc-I cllnl'c conceded il trs hi th.t s dsta.lce h coiuld haf e parked Ill thell] .it tie ellrainc io the l Nilwils ihiit for a -No P.arkine" signli as,ubslantii alls less [ eii, (Hl 0) rds ind lie lestified he "ciuld]n't remember"wltethel hic Inirnred the hospital til hi, difficults in making the dellhern510 THU RSTON MOTOR LINES. INC.that he had explained the matter to Milan from the hospi-tal, and Milan told him to leave the shipment on the trail-er; 9 that when he returned to the terminal he wrote it up.suggesting that the load be put on a bobtruck but that the,continued to put it on the trailer: and that despite his tell-ing this to Banks, Banks said he would have to put a repri-mand in his file. and the conversation grew "rather heat-ed." McLemore testified further that when a similarsituation arose in 1974 and he called the dispatcher. a hob-truck was sent to the hospital and the goods were transfer-red to the bobtruck, which then carried it to the receixingdock. He admitted on cross, however. that in the last fxewyears Respondent had shifted from a fleet consisting "al-most entirely" of bobtrucks to one "almost entirel,-" oftractor-trailers: and that with 32 drivers. the terminal hasonly 4 bobtrucks. 2 of which are older models requiringfrequent repairs, thus necessitating the use of over-the-rordequipment for city driving.Banks testified to placing the following reprimand, datedOctober 13, in Mcl.emore's file. reflecting Banks' versionof the incident:Driver Wayne McLemoreRefused to Deliver Pro 30-698845. 30-698845 60 &carried them on his truck from 10 8 & it was deliveredby driver Lloyd Wiggins 10 13 76.Wayne said that he just wasn't going to deliver theshipment off a short trailer because he would have totruck the freight too far.Mcl.emore was verN insubordinate over this matter& was given a warning that if it happened again hewould be discharged.His conduct & attitude as well as the facts warrent-ed [sic] discharge but he was given another chanceanywa y.John D). BanksWayne was reminded of our conversation of Sept.27 & this was to be considered a second warning &would be discharged the next time I had to get withhim on failing to meet job standards.John D. BanksThe bill of lading applicable to the 29 cases of cleaningcompounds. and attached to the reprimand placed in evi-dence by Respondent, shows, as admitted bit McLemoreon cross, that this material was initially given to him fordelivery on a bobtruck on October 6 but that he did noteffect that delivery. He first testified that if that had oc-curred on a Monday, the failure to deliver resulted fromthe freight's being in the nose of the truck since he did notAccording to the compans's records. the dei\er\ of tha' fieghli a week laterbs Wigglns v. s made from the same trailer that Mcl ernore had driven hitook Wiggins 05minute. Mi,.Lemotre admitted that he had a hanld truck onthe irailer on which he could ha'e c.rrieJ three plcics .1t .1 tiie Iro m thetrailer I) the rereiving area4 }-dman prate sl¥illIr tetnmon\ hba.ed un his ion experience (-hlchvoes back to 1971 i .sl. tittlg thLt the 'it oL.L anil thal hle ~o*tld n t ldia lr i ,cBaptlst hcau.se hi had .ad ti iuiid around 0()i lhr hli thati hssa n¢iecr taken h l, tk f l ithI hli numbeir .a apprcnikl L id.ICstIItl? repeatcd anod .hoUld hacbeen 1t 69"351, 1 ,'crirn the ala prist of the frelcht irso edhave time to complete his route that day; but when it waspointed out to Mcl emore that it was a Wednesday. hetestified, "I believe I remember calling Milan on that dasand telling him something about the reason why I couldn'tdeliver on that da '."' He then admitted carrying thatfreight around for 3 dass before its ultimate delivers b,Wigginsl. iHe also admitted that he was a well known"union pusher" by that time. On redirect, Mcl.emore testi-fied that he definitels called the dispatcher on the 6th whenhe had the shipment on the bobtruck. "And it was late inthe afternoon Hlie asked me what I had left, and I told himI had a few stops left. lie said. 'Well. go ahead and cut offanid start pickineg ip'.' " Ml.emore then gratuitouslyadded. "Aind then aloso I think on the das I went up theressiih the trailer, I called him anid told him it was on a trailerand I couldn't get up in there. lie told me to bring it back."lie "hevie[d] it was M1ilan both times."(16) McLemore's rept imand of October 25Banks called McLemore to his office on October 25 andreprimanded him over the nondelivery of a shipment ofthree bookcases to F. H. Clarke 4 days earlier. The ship-ment. weighing over 3(00 pounds. was banded to a skid orpallet located in the nose of the trailer, and was to be Mc-l.emore's last delivers of the das. McLemore's account ofthe incident. which he related in substance to Banks. wasas follos:PAnd if sou know where IE. H. ('lark is, it's in a sersnarrow alle,. It has got cars parked on one side. andthen comes down and gets narrower as it goes out theother end :\nd I didn't want to risk trsing to swingthat trailer in there and catching a car or something.So I called Milan and told him--I thought it vasshort because it called for three pieces. And I didn'tcheck it close enouph. I guess. And it was three pieceshanded (on a skid.-'According to \Mcl.emore. Banks asked why he did notwheel that freight up the alley, and "I said, 'How are Sougoing to get a skid off a truck and wheel it up in the alle'''It was about 5f) ;ards down the alley." HIe pointed to hislack of a tin snips to cut the bands so as to release thepackage from the skid, and he protested what he thoughtwas Banks' abandonment of a policy to use bobtrucksdowntown. Banks denied the existence of any such policsand. after heated argument. testified McLemore. said thathe had intended to fire him but would confine the matterto a warning smnce there was "room for doubt." On cross-examination. Mcl.emore " ery seriously" questioned coun-sel's suggestion that if the dispatcher had been aware of thetrue situation he could have told McLemore "to unload[the freight] or sent somebody with something to unbind itwith, or he might hase told you whatever about deliveringit." but he conceded that the dispatcher should have hadthe opportunits to make the decision on the basis of theA, ,lli I ti .,1ir I h , I -. nt rcnlericler I said I ithink I .ll11 .1 ti d h ill! .l}3 it tIt" 1ir fait 'lh.:rcl h ci -i l It,[ l .h th three ho kca,,ses in hi, I-.d [htfrctllt .lId h-,. 1 ..' t ll- nl hall hort .anld it 1 uid hi.a been'tald ld I r -i 1 I .-[ t1 .i r t511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts, and that truckdrivers around town sometimes go toeach other's assistance.63Banks' version of the incident was reported in two en-tries in McLemore's file as follows:Warning given Wayne McLemore for giving dispatch-er wrong information on Pro 13 320872, (Wayne re-ported that he had only part of the shipment but hehad the complete shipment) and failing or refusing todeliver the shipment. This was the second such warn-ing of this driver not delivering the freight. fie wastold that this was absolutely his last chance & wouldbe terminated if it happened again or if he mishandledany shipments in any way.John D. BanksRe: Reprimand & Warning given to Wayne McLe-more 10-25--76 Suplement [sic] warning which is thesecond one given for insubordination. Wayne wasvery ugly when ask (sic) for an explanation. He statedthat he didn't worry about me (John Bank[s]) becausethe labor board would take care of him and that Thur-ston couldn't fire him & make it stick. When leavingmy office he made a statement back to me from theGeneral office area. (With office Personnel there)"that they would get you" (referring to me) (JohnBanks)McLemore denied ever seeing these entries. He also deniedmaking the statements attributed to him in the supplemen-tal entry.(17) Hill-Banks conversation between September 10 andOctober 27Hill testified to a conversation with Banks occurringabout a week after that described in section b(ii). s.upra, butwhich he also placed "the very ...day" before receiving areprimand dated October 27 (sec. xviii, infra). According tohim, the conversation went as follows:A. He called me in his office and first off he askedme was I still for the union, and I said "Yes". He said"Well, you made a cross delivery here" and I said"Could I see the bill" and he showed me the bill, andI said "Yes. I made a cross delivery". He said "Well.okay, this is your second warning right here". He said"I could have fired you for the first warning but I'mnot". So he showed me my second warning and I be-lieve that's all he said.Q. He didn't say anything else?A. Yeah. He said my file was getting thicker andthicker and he had been known to get rid of somepapers, out of my file.Mr. Alexander: I couldn't hear that.Q. (by Mr. Hollingsworth) tHe had been known toget rid of some papers in what instances?A. If I changed my mind about the union.G' t ( it, drl, r rlllilalis testified ito an ocnC isiwhn akin to l:arille', s Nro,when the tcrninal contacled hint on the road h, raLdio aind hlad hinm casrDOI placards to antother driver at a place Where he u;las pilking tip someflammahble materials.The only cross-delivery reprimand of Hill's in the record isone antedating the Union. He admitted on cross to havingerred in stating during the investigation that his first repri-mand came a week after signing the union card.(18) Hill's reprimand of October 27On October 27. Banks placed the following reprimand inlHill's file summarizing a warning he had given Hill forfalsifying his pickup record 2 days earlier:Johnny Hill was given a warning this date, for falsi-fying (form 15 dated 10-25 76) work record for dateof 10 25 or for not accounting for his time.He was unable to account for his time from 10:35till 11:30 am: He shows that he departed from theterminal at 10:35 am in one place.(sic) and at 11:30a.m in another.He was instructed to take lunch at 1:08 pm butshows that he didn't go to lunch till 1:20 pm taking anadditional 12 minutes for lunch.He acknowledged that he made a false report to suithis own schedule.64Hill testified that he had simply made a mistake in fillingout the pickup record, but his direct testimony stressed thelunch gap, rather than the morning period, which he finallyadmitted on cross had been the main thrust of Banks' criti-cism, i.e.. his failure to arrive at his first stop until 12:06p.m.P'(19) Paul Brehm's missing bills on October 28Paul Brehm testified that after completing his bills onOctober 28 and counting them twice he turned them in tothe cashier. Joy James, while Banks was standing behindher: that she asked Brehm if she could put them in the safeand check and count them the next morning, but she com-menced the count immediately at his insistence; and thatinstead of remaining at the window, pursuant to postedinstructions, until he saw her count and initials on themanifest, he engaged in conversation with Tyler who hadwalked in while James was counting, and that he left thewindow and may have gone to the bathroom. He testifiedthat he did not leave the window until James had said"O.K.. Paul"; that when he returned to the drivers' room,Banks called him back to the window and asked how manybills he had had: that he replied 14, and Banks pitchedthem back at him, told him to count them, and that therewere only 12; that he insisted there had been 14, and Banksinsisted they were still his responsibility because James hadnot signed for them; that after ascertaining which weremissing he asked Banks if he could get copies from theconsignees but Banks said no and that he was suspendeduntil he found the delivery receipts; that he went home and'4 (ierielal ( ounsel ohbected to this nitc on the ground that It -%.as nei.er;litheTltllcaed h ;minone," but that it accuratels reflects Htil's own admis-ions .illcernilig lle Il ckup record alitached to the note in evidence" Ihe pickup record. however indicated less .a falsification than sheerlirnolnlpeience in completing [he report i hus it shows his ilime of departurefrom Ihe terninarl as I) :35 .m al one place on the form and 1130() ni at;lnothCl arlid it shoews his tinie e f ariri3al at Ihe lerminal al the end of ihe dasLis h:4(, which seems to undertale his worrkime since he was not ordered toreturn to Ihe terminal until 7 10 when he completed his last pickup512 THURSTON MOTOR lI.NES. INC.when he returned the next morning Banks said he had re-considered and Brehm could go back to work if he gotduplicate copies signed. adding that it would he a couple ofhours before James would have duplicates reads and thatBrehm would have to leave and return later for them: thathe called her about 10 a.m.. she said she swas working onhis bills but that she only had eight and did not knowwhere the rest were, and that she asked him which twowere missing. he gave her the names of the two consignees(J. B. Hunter and Hancock Fabrics) and the last three dig-its of a bill number for one of them which he had remem-bered (707); that she said she had that bill before her andthat he should call back in about 30 minutes: that he didso, was told Larry Hunt had the duplicate copies reads:that he picked them up after being required to certifs thathe had read the reprimand: '" and that he then got theduplicates signed by the consignees. and returned to work.On cross. Brehm acknowledged that the reprimand hesigned listed two numbers for the missing bills other thanthe number he had recalled)P and that missing bills is aserious matter.James testified that on the evening in question. after acall from home, she requested and Banks gave her permis-sion to leave early; that she clocked out and then returnedfrom Banks' office to her room before leaving and foundBrehm at the window: that she took his bills. laid themdown and departed. leaving Banks. who had come in. andwho had said he would cover for her for the remainder ofthe day: and that she did not count Brehm's bills ormoney, and although she did not remember what conversa-tion she had with Brehm that day she did not sav "Okay"to him since that would have indicated that she had socounted, nor did she tell Brehm anything about putting thebills in the safe and counting them the next day .6? Shetestified further that she had the bill that Brehm identifiedthe next day as a missing one. so she knew that bill was notmissing.(20) Hill's reprimand of October 29On October 29. Hill was reprimanded in Banks' officefor a shortage of 2 cartons of toilet paper on a pickup of200 and for not keeping a tally. Hill admitted the errors toBanks but testified he was "pretty sure I had 200 cases."According to him, however, Banks opened the conversa-tion by asking if Hill was still for the Union or coming oserto his side. Moreover, after testifying "I think that's all" tothe question whether Banks said anything else after thereprimands, he was asked whether Banks said anythingabout any other employees, and his testimony was as fol-lows:A. Yes I believe he did.6' lhe reprimand read as tfol ,us:These are cops hills t1( he signed hecause driveC faileId to handle hill,properly and turn in same toi cashierThis is the second incident of this driser mrisha;ldhnln hills a.ld this 1\i tgise him one more chance It correct the siulatin .and If lie is nieghclincagain in this or ans other matter he u ll he dlichaliedt' this was confirmed hs his manilesi for Ocihber 28 I he nilrll tlunliihill was for a separate shipment frinom thait i.lxrced ill '70'h Banks corroborated the laltterQ. W\hat did he sai,?A. lie said something about James Higgins. JamesSilmmlons and Roger Hiarville and Paul Brehm.Q. \'hat did he sat about them'?A. He just mentioned James Higgins and JamesSimmonls' names but he said something about Roger}larxille land Paul Brehm. tie said. for example. thatRoger Harsile's placard deal had backfired on himand he said he was going to have to take some kind ofaction against that. Hie said in the evsent he would haveto come up ip tohe Labor Board. that he would explainto the I.ahoi Board that Roger liarsille. on investiga-tion. that he could fire liarsille anytime he gets readsand that w ould he the case right there.Q. \\ould xou state that over again? I don't thinkth;it wuas too clear. What did he sas about Roger Har-\. lie said he could fire lie said Roger's case waspending ins estig.Iaton. and he said in the event he hadto coint doxs in to the labor Board and make a state-metnt or something like that. that he could explain tothe L.abor Board that the reason whs he fired Har-ille.his ca;se was pending investigation.Q. 'You said he said something about Paul Brehm.What did he sas about him'A. He said Patul had made two or three mistakes inone w eek he can't afford to keep a man like that onthe pas roll that made that mans mistakes. He saidPaul had run off and forgot two hills and the followingdax that he forgot to get one signed. and then the nextdai, he comlie in and brought back some freight andforgot to write it up. lie said he could fire Paul Brehmanstime hhe got reads about that.Q. [)id he sax anything else'?A. Oh. ses. He said that he had a thousand wassthat he could get rid of ai man anistime he got readr.but he alwa, s made sure that he had the man build upa good file. a real thick file on a man. before lie let himgo),'In his affidavit during the investigation. he had chargedBanks with sa ing on this occasion that he was planning tofire and in fact "had it all set to fire" Higgins. Simmons,Harville and Brehm because they were not "on his side."In his affidavit he had also said that Banks repeatedlyasked him if he was still for the Union or if he wouldchange his mind and that he invariably rejected these over-I Jic (JcilerlI ( dis1cl trl'd ililr. ,i ft]-11 -.in rth r le(!) S' .(l Ic lli c d .l l lJ IIt' .1 -is, ls.l lla hltln. l) ,t \L I11A " lls \M TKillks o1ni ()tClOhCl tIeb 2')t1. in , hl.l Sir thanks, .ain ll -ielihllst tiiou ilouta Roic sl Ii ' 1 i s' plaLardl htc kfirig oan hinm. and inethilini iI o ld tell thi I 11.I liB it\ Right() sOs,. , Ill, i t-icar t.tt eahl t \Sr 1.11nk .1aid1 sha.t he co uldtell [lie I.ahl hBo.lud5 hi 1 l iecsi lic tiold i c that liar\dlc, pla.card deal had h.i.k-tled .anl d hic ,i, id i u.tas Linder in.eliigation anld thit he A uIald itakemsnci khiu l a tihon .ilgaii liars lle ihab it that Aid the iea.oail sh\ heldIllt fire liars ll .as hbc.lusc It si undller insolestli.ltciii. Ianid Ill thecsclt thai tle I hhol l,,aid ( some up to the lahbor Board, thai heLulild til Ihr lB.h Ihad h.at fred liar'dile .ha ut Ih;lt placa; rd lealll.it 5Ai t pe li inl nsc,tlygiittlol513 I)F:( ISIONS OF NATIONAl LABOR RELATIONS BOARDtures; but he testified on cross-examination that at the timeof the affidavit he had forgotten one occasion, unidentifiedto date, when Banks stopped him on the dock and askedhim if he would come over to Banks' side and he respond-ed, "Yes, I'll think about it." '7 Banks testified that the onlyoccasion on which the Union was mentioned with Hill oc-curred in the latter part of October,71when 1till volun-teered that on his wav to the terminal he had been thinkingthat he ought to change over to Banks' side, and Banksmade no comment. Banks testified further in this connec-tion:Q. You never asked him to come over to your side,though, did you?A. No, sir, 1 didn't want him over there if that's theway he felt about it.Q. You never encouraged him to come ox er to yourside?A. No, sir.Q. You didn't really care how he voted?A. Well, with a bad employee like thatQ. Mr. Banks. be honest. Didn't you care how hevoted?A. Oh, sure. I wish he had voted against it.Q. You wanted him to vote for the ('ormpans.didn't you?A. Sure.Q. And you talked to him and tried to get him tovote for the Company, didn't you?A. No, sir.Q. Why didn't you?A. Well, my boss told me not to do anything illegal.and that would have been illegal to have inquired intohis feelings.Q. So you just didn't ask him anisthing at all''A. Absolutely not.72(21) McL emore's discharge on October 29McLemore started working on the dock for Respondentin May 1973 but became a city driver in January 1974.Shortly after Banks' arrival as terminal manager early in1975, McLemore asked to be considered for anN superviso-ry position that might develop. Banks testified that he didnot offer him one because he did not consider Mcl.emoreto have the necessary ability, but that when McLemorerenewed his request at the time of an opening in mid-1976for day-shift dock foreman. he decided to give him achance because he did not want McLemore to feel he hadl" His direct examinlllon had nmentioned neitheir .conersat.llrn on1 thedock nor an such afflrrnlli.e replponse lt ain linmetie thought. hut Was no sure,. that it i.ls ahoult lhe line ,f the ()t,,hcir29 reprimanditill testified to two additional conxcrsat l, ns stith Banks ,hiich heclearlN mispliaced s to tii ic, pulltn tie fii, l "it miplc ol f da\. " a frter hecOctobher 27 reprimnd aid the secondi "a .ourple t, dias tie thali llbefore Oclober 29 I I ) Banks called hizn aside ouildel Ihe drl'ers' 1w il .1llsaid he had heard Ihat Hill hald been sa-iing .n the dock that Ie o._uld 1r.lbe tired because iof the l niorn:nd l il told Bank, lie kne, hle coltl hefired because if the Iniion. ;nd Barlks replied Ihat he oulid fire him ins-time he got read.: and (2) vWhile in his truck reidx to leaie tie lerniitll.Banks stopped him In the a;rd and asked if he \is still fr.i the Ltni., orcomling osei toi his side. aIdi he said he ;i a naol conling vserbeen wronged. After a few weeks, however. Mcl.emoreasked to be allowed to return to driving. According toBanks, McLemore "fell flat on his face" and acknowledgedto Banks that he lacked the abilitv.73McLemore testifiedthat he gave up the supervisor job because the salary pro-vided less than the hourly rate he got as a driver and be-cause he found the job frustrating for lack of enough mento do the work. However, Banks testified that McLemore"went back [to driving] sour and with a very bad attitude,"getting seeral reprimands for mishandling freight and in-subordination. and that he "counseled with" him for "curs-ine and boisterious conduct" in violation of a companyrule. and for making threats.74all of which occurred afterMlcLemore informed him "that he was for the Union be-cause he was bitter at l'hurston about his failure as a dockforeman." and that "he was going to put [the Union] in andstraighten me out."Mc Lemore was called to Banks' office upon reporting towork October 29. Banks showed him two bills of lading.I lhe first involved a shortage of one carton of pajamas in adeliverv of three to Sears Roebuck on October 26. He ex-plained to Banks that when he discovered the shortage helooked around to see whether the missing carton had be-come mixed with other freight in the trailer 75 but he couldnot find it: and that he called OS&D to report the matterand was instructed to keep looking throughout the day andto call back if he found it; but that his truck broke downafter about the next stop, so that he did not have a chanceto search the entire trailer and that trailer was assigned toainother driver the next dav. According to McLemore's un-contradicted testimony, this sort of thing had happenedbefore without prejudice to him.I he other bill Banks showed him related to a pickup hehad made on October 28 from Excel Mfg. Co. listing 46cartons.7', I he bill and a shortage report showed only 42received. Mcl.emore protested to Banks, "Man. I countedesert one of those cartons. I know they were there, becausethe, were stacked out on the dock in nice little stacks: andI just walked down and counted ever) one of them, and Iwalked back and counted back again." Banks said he hadtwo persons' signatures that the cartons were not on thetruck, and McLemore replied, "You ain't got shit." 77"Banks said "Wayne. this is just too much. I'm going tohave to let you go." McLemore testified that he had count-ed the packages twice "because I knew that he knew I wasfor the union, and I knew how ]hurston had been in thepast and I knew if I made a mistake, he was going to fireme. So 1 made sure that all of the cartons were there onever5shipment I picked up." Banks testified that he "tookBa.lik tIctilieCd "there si ould haeb n s ii .i-" ti. keep icl.emir rcon the siperhlsr\ slo if h had inot chosenGcu to 1ii it cit emore's f1rm It)()tO ish p eio .h.1 l,iics- r rates hilnli "hi s.c tandld" in esers categotrs if(II,. I,,h'iBanks lestlflcd that ai thrcii Sc heald himself sai, io kill ,.rlle person.s thlsc tlmtrite he did lnolt hear. if that persion crsscd .a pickcl line BanksIcic thelesh,. added that this threall "did n1ii rel;ls influence" his, decision tfile MCI emtore.itS had 12 sltps thai das'1i1 etrrc errsneous[i pul Ihe nuinlher atii (, tie ailso erroneouslsideitified the shipper at some prints as ti:,on ProductsRespoindenti paid l'xel's .lainr flot the shortage although Baniks did noiki , .at the time of the dichaire thaii I ialto had been filed514 Till RS1ON \OIOR I,1NfS. IN(more off of'' Mcl.enoere than he would haxe if there hadbeen no union campaignl(22) Tyler-Smintt cons ersation on ()ctober 29Tyler testified that on October 29. Acting l)ock I ire-man Smitty (stipulated at the hearing to have been a supcr-visor at the time), told him that the drivers and wAarehouse-men at all the other Thurston terminals were getting a paIraise but that Memphis and Humboldt could not he con-sidered for the raise "until this union thing was settled."Smitty did not testify, hut he apparentl\ was no lontecemployed at the time of the hearing.(23) The wage increases of Noviember IAt least as far back as 1974. the practice of irantingindividual merit wage increases was discontinued foi dirl-ers, warehousemen, and mechanics, and a s stein ofacross-the-board increases was intioduced. the an, ielntsbeing uniform within each classification. 1I he onlx rec-ords in evidence as to the histors of such raises rexcal pe-riodic raises at 10-month inter als from AuCust 1974through April 1976.80followsed bh the one inmolved hel-c.effective November 1, 1976. at eerS terminal save those atMemphis and Humboldt, where it became effecti\e No-vember 29.On the first das of the hearing herein, pursuant to rule61 I(c) of the Federal Rules of x idence, Banks testified. impart, as follows concerning this increase:Q. Do you know Was there an across-the-oarldincrease this year ' at all of Thurston's terminals'A. It's m' understanding that there was, but I haxeno specific knowledge that it was across the board.Q. When did this occur: do sou know?A. Directlv. no, I don't; I don't have definiteknowledge that it did occur, except I'm told that it didQ. Well, who were you told bhsA. Well. I guess ever, driver in the system prob-abhl.Q. Well. Mr. Banks, haven't you talked with (Char-lotte about this matter'?A. I was called bv the management in December:said "John, effective such-and-such a date. ,our em-plosees are to have the following increase.' atnd no.thev made no other comment about what anbhodselse got.Q. You've never known anything about ans otherterminal getting an increase?A. Thes didn't tell me. Yes. I knew it. It was com-mon knowledge.Q. How did you know it'B nks repriimanded \IC lenore t 1 1 tll I1ic \wih Vh, e rr ., .super.so0r) for hadins earrier giNen an exteptllOn ,,a d Imelr al it r iw, liexciilpating circumiiiitanc,Rcsponderil dx idc,, t, Itcililill s wII Iliac iroups \cinlphi h i tl / 1t(roip I and tlumh, ti in (ir.ip 11 P.,i r.itie i (rirlp 11 Al ,.11 n1 qa g.of empltiiieCii appea r rto he uniforliln 25 cenli, hblm th-e It frtop I aGr( up III rlate, ire 25 tents J-.r ti.in (Jrup 11'-Thc cffcti, m e ,, i,1 Ildt..il i c 1, ,., k xer L ilf, [itl jut h ou ies I Planl y.n llCMre lngL I ('t,A. I'll lust repeat it. 1'cirS driver in the ssstem, Iuelss. Clllc 11Illn il nd told uls.Q .lust throulh rumor"A. \Manaiement of this company didn't tell me. hutI knew it. It was common knowledge.Q. When did that increase go into effect: doi \Souk Iiow thlit'?A. No\ember the Ist. as I understand it.Q. Andi a the M\emphis termin.al, it went into effectin I)eccmber?A. I hat's correct.Q. You never received any communication?\. In l)ctcmber. I nexer received any prior to De-cembert I lie managenient called me and said. "John.sour people haxe a pai increase in such-and-suchamount. effectixe such-and-such a date," and I said.I hank \ou."IThat a5is hasicalls the end of the conversationQ. Wh mnlakes that decision as to w,,hen an increaseis i\en'A The mainagerment of this company.Q. 1)o sWou knou whlx this increase was held up un-til l)cccmlhet'A. I kniiox shi, hut I wasn't told wh\. It was coi-nielln knoit ledgeQ. Wh\'A. Well, let's back up.I don't know that it wxas held up. All I know is whenI was told to put it into) effect, but it has been dis-cussed and it's coimmon knowledge that or mx un-derstanding is that \(o cati't give pav increases duringI nimn ca inpailgls.Q. And that's the reason it wasn't given until De-cembher in this case; isn't thatA. 'hat's w.hat I think. ,es.Q. You talked with a Board Agent at one timeabout this. did xou not, when this case was being in-x estigated?Do) sou remember talkinrS to Mr Wayne Barksdale''A. Mr. lolscher and in\self had a conversationwith Mr. W;a ne Barksdale, but I don't remember spe-cificallh. It s as mentioned, ses..l)io ou den, telling Mr. Banksdale that this isthe specific reasoin that the kwage increase was held up''A. I denx it personalls'. xes.I didn't discuss it xwith him. Mr. lolscher discussedit with him.Q. You heard Mlr. }iolscher tell him that, though,didln't ' ou')A. I don't reallx remember, but it was discussed,ces.It ,was in the atmosphere we didn't want to doan thing w rongl.At least. doing nothing is not deliberatel\ doingsomething w rong: but I can't answer for the Companson that.Q. But soiu haxe heard Mr. Holscher sat) that thereason the increase was held up was because of theelection: isn't thlat correct'A. Specificaltls and directls a quote. I can't sa, that.(ieneral conxersationi. eC.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You heard him say that in general conversation,haven't you?A. Not specifically in those words: I cannot testifsto that, because I just don't remember.Q. What have you heard him sax about it'?A. I just don't remember, but generally, that wasthe conversation.Specific wording I cannot testify to, because I don'tremember.Q. Well. it was something to that effect'?A. It was something to that effect, yes, sir.On the last day of the hearing. President Thurston testi-fied on direct examination as follows:Q. As to the pay increase last year. did vou have acompanywide pay increase the first of November?A. Well, when you say "first of November". Yes,but it was not all effective on that date. We try to takecertain terminals this week, certain terminals nextweek, and maybe split it in three or four weeks, so thatwe can get through and into the computer. Get thechanges in there on an orderly basis.Q. Mr. Thurston, you had been, as it has been doc-umented here, putting pay raises in on that sort of stepbasis, but do you recall specifically one way or theother, on this November the first raise, whether it wascompanywide. all at one time?A. I can't say for sure, whether it was or not. I par-ticipated in the determination to make the pay raise,but the mechanics of it, I doubt that I was involved init that much. It may could have been all at one time,except the two terminals that were involved in thisproposition here.Q. Why did it not go in at these two terminals?A. Because the union had notified us that it repre-sented a majority of our employees and demandedcomplete bargaining.Q. In past years, have you ever been the subject ofcharges by unions before the Labor Board and gonethrough cases, either claiming or finding that you wereguilty of an unfair labor practice for giving wage in-creases during a union campaign?A. We have.* .* .*Q. Could you conceive of any means of avoiding anunfair labor practice at that time last year, other thanwithholding the pay increase at all terminals through-out your system.A. No, I could not.Q. Were you willing to do that? That is, deprivethose employees elsewhere of money thev were enti-tled to?A. No, I was not.Q. Did the granting of the wage increase last year,have any relationship whatsoever to this union cam-paign?A. None. Absolutely none. The determination wasmade in advance of any knowledge of this.He further testified that the following letter, dated October26, was sent over his, Holscher's and Brantley's signaturesto all terminal managers except Memphis and Humboldt:All Terminal ManagersPas roll D)epartmentExecutive StaffAs many of you know, we have had under consider-ation for some time an increase in our pay scale forlocal drivers, warehousemen, and switchers. We havetalked to some of you about this and about the possi-bility of effecting some other saving to help offset theproposed increase.After substantial consideration and study of our op-erations, and with ten periods of the year accom-plished. we feel that we can now put into effect thissupplemental increase which adds to that made effec-tive May 10, 1976.8The increase at this time is as follows:The differential between qualified tractor-trailerdrivers and straight-truck drivers in local work willbe eliminated using the highest pay scale for both.This pay scale in all instances will be increased by50C per hour.The scale for warehousemen and switchers will beincreased by 75¢ per hour-thus reducing the differ-ential between local drivers and warehousemen to25¢, as was originally the case.All increases will become effective November 1.1976, which begins a new month, a new period, anda new pay period.You must recognize that these are substantial in-creases and will increase our cost by approximately$150,000 per period. It is hoped, therefore, and antici-pated that you will assist us in reducing every possibleexpense to a bare minimum in an effort to offset somepart of these increases.On cross, TIhurston testified that the increase had been de-cided upon at Respondent's mid-year meeting attended byBanks, contingent upon certain conditions which thereaftereventuated before the Union's appearance: and that it wasnot given here because "we felt that it would be consideredas a promise or a commitment or an effort to influence thepeople and we didn't want to do that." He also admittedthat "I do not know that [the October 26 letter] was not"sent to Memphis and Humboldt and in fact that "certainlybefore or around the time the letter was sent out" he toldBanks not to mention the raise to the employees.Banks. however, recalled by Respondent, testified on di-rect, subsequent to Thurston's testimony, that he receivedthe October 26 letter from Charlotte "in late November."He admitted on cross that he had seen a xeroxed copy of it,brought to Memphis by a driver, "around the first week inNovember," concluding his testimony on the subject withthe following:Q. (By Mr. Brown) Did you know about it at all,prior to that, that a wage increase was planned?A. Yes. sir.Q. How long had you known about it?A. It was mentioned at our mid-year meeting, theI' i [ldcll, tihe inc.last stipulatd atl l the hearing to have been effectiveApril S. 176.516 latter part of June or the first part of JulN. that anotherraise was being considered for the sxstem.(24) Warning to Paul Brehm on Novrember IThe emplosees started wearing union huttons when the'.reported to work onNovember I: Brehm was among them.Brehm testified that after receiving his hills that morning,he culled the collect bills and asked the cashier which hecould charge and which required cash. She was unsure andleft the room to check. She soon returned with Banks be-hind her. Banks telling her to return the bills to Brehm. thatBrehm had been there long enough to know. According toBrehm, however, this was McLemore's run and Brehm hadrun it only once before. Nevertheless. Banks told Brehmlthat if he failed to collect any one of the bills he would befired. Brehm thereupon went out, hooked up his truck, fu-eled up after having to wait in line behind three others.inspected the truck, and started back across the dock toturn in his DOT checkout card. Banks met him and askedwhat took so long. Brehm explained, but Banks asked ifthat took 40 minutes. Brehm said he did not know becausehe had no watch. Banks said the next time it took him 40minutes for that he would be fired and. "W\ait a minute, Imay fire you now," but he then said he would wait anotherday. Banks gave no testimony concerning this matter."'(25) Edman-Banks incident of November IEdman testified that as he walked on the dock to enterthe drivers' room upon reporting for work November I.while wearing his union button. Banks, who was talking toanother employee about 8-10 feet from Edman, stared athim and then said to the other employee. "That is a unionman right there"; and that a few minutes later, in the driv-ers' room, Banks criticized his untrimmed beard and needof haircut, referring to a customer's comment about Re-spondent's sending "pigs" to deliver freight. and saying hewas going to note Edman's sloppy appearance in his file.Banks denied making the statement about Edman beinga union man or ever seeing him wear a button. He testifiedthat he reported the customer's comment to Edman he-cause "he was entitled to know he looked bad." and thatalthough he did not like the way Edman looked, he did notreprimand him for it. He admitted he did not talk to an)other employees about their hair although the appearanceof some was at least as bad as Edman's.(26) Suspension of Tyler and Edwards on November IAccording to Tyler, on November I Smitty entered atrailer being unloaded by Tyler and Edwards, and, after afew pleasantries, asked Tyler what he had on his coat. Ty-ler replied it was a union button, adding, "a man has tolook after his family one way or another." and Smitt) saidhe agreed that every man has to look after his family butthat he could not see it Tyler's way. Smitty then left, andabout 5 or 10 minutes later (about 8:30 a.m.) Banks ap-$ Brehm linked this incident to the one ocr deliax in his bril, on Septoniher 21 See sec ix. siqrpaTHURSTON MOTOR LINES. IN(.peared at the door of the trailer where then were loadingtires on a cage X hich stood between them and Banks.Is ler testified that Banks said. "W'e don't have much worktodams. When ',ou all get through loading this trailer. xouare going to haie to go on home." TNler testified further ondirect. that Banks added that too mans mistakes werebeing made on the dock aind that he would hasve to putwarnlings in the X, ariehouserien's files. adding that Ileralreadi had one w arning in his file and he would hae tofire him If he got another one.: ' that he asked Banks aboutthe nature of the w arning so as to avoid repeating the mis-take but Banks said he did not know what it was: that heasked Larrs Hlunt about it but he denied knowledge of it:and that lie clocked out but waited about 45 minutes to seeBanks again to ascertain the nature of the warning, butthat Banks said he did not have time to go over the matter.and when lie asked wch', the following colloquy ensued:\Well. he saNs, "VWe are just going to vou are justgoing to ha'.e to do Nour work right all of the time."As he said at that time. "If you can't do your workright no. he ;iss. "If you are not for me. you areagainst me.I said. "M'\r. Banks. I am sorry you are taking ourunion canip.aign ias something personal."tie said. "('harles. in the future if ever ' "i" is notdotted and es ers "t" not crossed. you are going to geta warning notice for it."Hle said. "You all are not perfect. You cannot dosour vs ork one hundred percent perfect." And he says.-'I 'ill get eersone of 'ou."Is ler testified that a less senior employee clocked in about9 a.m.. and at that time there were two trailers at the in-bound end of the dock. one of which was off-line. and thatsuch trailers are normally unloaded quickly in order to cutthe leasing expense.TIler testified that his timecard. which he saw evers daythe rest of that week, showed only I 2 hours for that day.He testified further. howesrer. that in order to avoid dis-charge before the election, he made arrangements to seeBanks immediately after Thurston's campaign speech thefollowing week sh and told Banks, "I have changed my po-sition on the union": that Banks said he was glad and thathe always thought Tyler had more sense than he hadshown the previous week and that he would be paid for thetime he missed. sasing. "When I do an employee wrong. ifI humanly can do it. I will make it right" and that "theslate [was now] clean": that he was in fact fully compensat-ed for Nosember I in his November 12 paycheck: and thathe had never been sent home before November I.On cross. Tyler admitted that in his investigative affida-vit. given the afternoon of November I, he had said noth-ing of that morning's second conversation with Banksmentioned in his direct examination: and that indeed heer 1,I l1 1oilullccild thi thei calce C .an't loaded sver vitalr high. if that' I t1 c S1 lrillrllsl 1rtcld of rcpr)ilillll s ll cidcrlrC t( ( ( ( 11 44) Ihr'ts 11rcprillm nd for le r I ier .u A 's 1e.her I incrliding 2 as recent ia, Scplember22 1and ()ttohc 22l, I i pl cd this -hltlr lilell tlln Mld.,j or I uesda.ls , the earls p.art o'h1 elrl~ palrt o'Ice reck Oc dl, thai Mi I hurion tTIme Iand had hi, ailk to all of thecmplo\ c"c.517 nDECISIONS OF NATIONAL LABOR RELATIONS BOARDhad stated in the affidavit that he had tried but been un-able to see Banks after the conversation at the trailer. Hesought to explain the discrepancy by testifying that he hadfailed to remember the second conversation because hewas "under a great deal of strain" over some serious sur-gery performed on his wife that morning.s7Neither Edwards nor Smitty was called as a witness.tmBanks testified that all he said to Tyler and Edwards at thetrailer was that "If this is all we've got to do todaN, we'regoing to have to send somebody home." from which theyinferred he was sending them home: and that he did notsee any union buttons on them, and that because of thecage between them, he would not have been able to see anyeven if they had worn them: 89 nor was Edwards wearingone the next morning, when he came across him, and, rec-ognizing that he had "left them hangingjust a wee bit," toldEdwards, "I goofed yesterday. Randy. I really didn't intendfor you all to go home without at least checking with us first.And because there's room for doubt, and I could have beenat fault as much as you, you will be paid for it," which in factthey were, as recorded on their corrected timecards."Recalled later in the case, Banks testified further thatafter the conversation at the trailer he did not see Tcler orEdwards again that day. nor did he talk with TIler afterTIhurston's speech, which was given November l(; andthat the corrected payroll "went in on Monday prior tothat " (November 8): and that he never discussed withTyler either his timecard or paying him for the time notworked.(27) Harville' separationHarville also wore a union button on November 1. al-though Banks denied seeing it. Banks testifying that hethought Harville's employment ended before the employ-ees started wearing buttons. According to Banks, "Theonly buttons that was worn was during the week of whichthe election occurred." He considered Harville "OK, gen-erally" and rated him "average to good," but he did nothave "the slightest objection" to Harville's resign[ation]"because "getting the violation made us look bad, and Ithink it was well that he quit; I really do," even though"[t]he inference was that he was quitting to leave us hang-ing with the citation."9'iAfter colnceding in cross thalt he "iillt hat. " IIJd I C, IheI tr 11( libefoire the election ih t (i u haire gol one ,t'C frIoIll 1e ai inst theI 1tll'111and thit "i anl tell edtuc;ited inln and I kinow hetter thrn to ote Iir rllcedatin think like ha stified tt he dt ,tfied thei"a he -daild l beltr\e lie said "knowi better thin tiio oire foir Ihe nion," bhut he admniittd u lliti 'irds 1that effect."I's tolted ,iboie, Silit appears ti ItrDe berT llot IIcel Iellpio\cd LT 0t1tiule of the healinpg 'Ihere is no idlicatlion hilt I s.iid r A, s tlie I, rl ltincluded in the reprimand list of current etiplor.es8 r lov ever. he dlirnlllted kinorinlng flotnl "illt i ttllll i .' ' \ i 'Octihober. thai leer was a uniron supporterq( [this leSillnlilnli Aas gien :lit il 111t I lil, itI tii ,Ti oiet pitc llll i t \it e,ll sit the caseLI Banks testified that liar,ille haid told hinm "tha if he dn' id 1 It oik hereain loinger. there ias rlnthintg iD)()O I could 1do t him ra Ih b (t e c litllJ"and thatu he quit "lt keep fIriom halniti toi pai\ I fine [II i rece\ ing Ihuecilltion] l liarlIle's testimt nr Ton iltis l I, specltlc deilal If suclh statc-nmeritsBanks' account of the "quit" was that after the citationreached Charlotte "through its appropriate channels."Brantle, contacted Banks who gave him the details. blam-ing Harville, and then made Harville aware of it: that Hfar-t ille asked how long it would take to get the report back toDOT and he said only a few days, so Harville said, "Well,if you'll give me a separation notice. I'll just leave now,"and Banks said. "OK, I'll be glad to," and Harvillepunched out: and that when he handed Harville the sepa-ration notice which stated that he had voluntarily quit,HFarville said, "I didn't mean to quit. I had meant to askvou to fire me," and Banks said it was too late.92Harville's direct testimonv was that Banks saw him andthree or four others upon walking through the drivers'room that morning and continued to observe them forabout a minute through the window after leaving theroom; that he then returned and told Harville that he hadreceived a ticket on the citation and that he would "have totake disciplinary action" against him: and that despite-larville's denial that he had been warned by the sign onthe window (sulira. sec. xi), Banks said, "Well, you aregone," llarville asked. "how long have I got?", and Banksreplied. "Not very damn long," and that then, believing hewits being fired and having been told by the Union to get aseparation notice in the event of discharge, he requestedone. He testified further that he had no intention of quit-ting without another job in sight with a family to support.Hte admitted on cross that his investigative affidavit doesnot mention ans statement by Banks about his being"gone" but has Harville asking how much longer he hadimmediately after Banks' contradiction of his denial thathe had been properly warned. Banks denied telling Har-tille that he was "gone" or would not be there "very damnlong" or anything like that.Harville was one of those identified by Caldwell (theothers being Brehm. Hill and McLemore) as having beennamed by Banks, who pointed in their direction on thepicket line the evening of Thurston's campaign speech andasked "if he had got rid of all the troublemakers yet."(28) Edman reprimand of November 2Edrman testified that on the morning of November 2,Banks called him to his office about shortage reports onthree bills he had picked up the previous day: after thatcontradicting himself as to the number of pieces. and thenI It iIicoUI t i uppolltc.id bh the fo]lliIi mei nlit randuri puirporiltilng I,hiixit hbCCi stIl 10 "PeTsitilel" bi h itlnks ' iT Ni.ellhber IRoger tiarville quit this ANI and requested separatioi notice. ( oniirsa-tion wasasfollows: Rogerrwas told hb this manlalier that I had been id,, ledhb our Charlotte office that we had received notice froull the )() I thata driver in Memphis had been cited for haiing ha.ardous Iaterial mIn hisvehicle vlthout placards. Roger asked rme shat I ua, gintg to tell themrabout it and what would the ansi er he to I)() I old hinm that I hadreported to our office that he had been properli instructed aind that onlithe driver was at fault Roiger asked how long would that report take toget back to DO]. and I told him onls a few das. Roiger then said. "If,nu w ill give me a separation liotice no , I I uill lea. I replied sure liethen got his time card. punched iut, aind handed it tio me, and when Igate himnt the separatiron notice notilng s,oluntar\ quit, ie said ltha he reall!meant to ask me to fire hitm rather than him qutilng [sill lie ihen leftand never returned.518 THURSTON MOTOR L INES. IN(.saying there must be some mixup. Banks said he was put-ting a note in Edman's file. Edman said he and the ship-ping clerk had counted them twice and he knew there wasno shortage: and that Banks said that he would run aninvestigation and inform Edman of the result. 1The repri-mand record in evidence contains nothing on this. Banksdid not testify about it.(29) Banks' comment over the union button on PaulBrehm's jacketPaul Brehm testified that one day (he believed it wasNovember 2) he had laid his jacked which bore his name.with a union button right above it, on a desk in the drivers'room; and that as he was returning from the cashier's win-dow. Banks, apparently unaware of his presence. thumpedthe button as he remarked to two other drivers standingthere, "Some people will cut off their nose to spite theirface." Banks did not testify about this incident, but re-sponded negatively to question by Respondent's counsel asto whether he had called Tommy Taylor a "lying nigger"or told Taylor that he had cut off his nose to spite his face,testifying that he would "[aJbsolutely not" make such astatement to an employee "regardless of the law."(30) Hill's discharge on November 3On November 2. at 9:30 a.m., Hill was dispatched fromthe terminal by Larry Hunt with a shipment of 242 pack-ages, totaling 12.825 pounds, to Royal Crown Bottling Co.of Memphis (RC). Notwithstanding. this shipment was inthe nose or front half of the trailer, 3with 102 other piecestotaling 6.517 pounds,94including a 2,000-pound electricmotor behind it. destined for five other stops: Larry Hunttwice instructed Hill, before he left, to "turn [hisi headaround." 95 and get to RC as soon as he could because thisshipment was "hot." '9 Directly behind the RC shipment.according to Hill. was the 2,000-pound motor, about 2 feethigh and 5 feet long, "just about wall to wall in the trailer."to be delivered to United Road Machinery. Johnny Hunttestified that the motor was only about 18 inches high and3 feet long and was located 6-8 feet from the rear of thetrailer on the right-hand side, that the RC boxes wereabout the same height but about 2 feet long: that it is notuncommon to place a hot shipment in the nose: and thatthere was nothing in the trailer that Hill could not haveworked around, or any reason or justification for not un-loading the RC shipment first or at any intermediate point.Hill made his first delivers to Strickland. unloading 55ii Johnns Hunt, hho superlsed the loding, corrohiorltcd H,1 inl thlisregard Banks admitted that he did not knmit the shipment' locatiln in thetrailer, hle tesiifNing "I he manmfest sho, ed it ,as .ihiut nidsa; " ailndthat he "never" heard of loading other than in the order hited ont the nlanl-test t he latter point ,ias crediblh cintrladited hs seseral drixersIthese fltures come from -tll's pickup record for the dla'. A coimpri-son of that record ith the manifest reseais unexrplailed dsircrlplitles. hlthas to pieces and uelght of the ariciles hiound for Stricklaind. ac icll ics tyiofeuer pieces for Shulton on the manifest ihan the pickup record Idtlicitcswere dehslered-te ".speed up."'' Hill kne at the time that the delisers s.,s to hae hc bn malde the idathefore bh anoiher drier Who had failed to do itpackages weighing 2,488 pounds. between 10:15 and I 1:30a.m.. and then proceeded to United where he completeddelivery bs 11:54. Of all his stops that day. Strickland wasclosest to Rosal Crown. which was located to the west onPresidents Island, about 2 miles away by the proverbialcros,'s route. United was some 3 miles in a southeasterlydirection from Strickland.9' After leaving United. Hiilmade a stop at Shulton. located between Strickland andUnited. from 12:10 to 12:20 p.m.. to unload 28 piecesweighing 200 pounds. He then returned to Strickland for adelivery of 2 pieces. totaling 112 pounds. of which he hadbeen unaware on his first stop there because they had beenplaced separatels in the trailer. He completed this by 12:33p.m.. and then made deliveries of 15 pieces totaling 1.517pounds to l)ixico and Novarese. both located on the samestreet within a half mile east of Strickland, finishing at No-varese at 1:13 p.m. He finalls arrived at Royal Crown at1:30 pr m. and emptied his trailer by 3:12 p.m.. at whichtime he telephoned Mike Milan to report and was told toreturn, making two pickups on the way. and reaching theterminal at 5 o'clock."'Nothing was said to him about theR(C shipment at that time. However. he conceded at thehearing that delaSing the RC delivers until last was "notright" and that he had disregarded standing instructions tophone the dispatcher eser, 2 hours. mHe also admittedthat he had failed to comply with the unloading directionsgiven him at the RC dock.When Hill arrised at work the next morning, he wascalled in to Banks' office. lolscher was present. Accordingto Hill's testimony on direct examination. Banks asked ifHfill was still for the Union. Hill said he was and refusedBanks' request to wear a "Vote No" button. Holscher in-terjected the question of whs the men wanted the Union.telling him how well Respondent had treated them: andthat Banks said he was trying "to go an extra mile withIHill]": that he would give him a second chance and notfire him if he put the button on and told the other men thathe had changed his mind about the Union: and that whenhe persisted in his refusal. Banks said he was going to firehim because of his failure to follow instructions the previ-ous da,, to which Hill replied that he had done "exactlywhat Larr\ told me to do. you know, get there, you know,as quick as I could." On cross-examination, after grudging-1I conceding that Banks "might have told" him that hisconduct had lost a very good customer for the Company.Hill confessed that Banks had indeed told him that, butthat he had not mentioned this in his investigative affida-sit. given the day of the discharge. because he did not thinkit pertinent. He also repeated on cross what he had statedin his affidait although not mentioned on his direct ex-amination that Banks had said that Respondent wouldnot sign a union contract and that all the employees coulddo was strike, in which event Banks would send them certi-fied letters and fire them.""Ii pickup rin, recordl .,i , an earlier stop .at (Garrison Motor I reightn1 i hIre cipl.ndli lnl lth rcti rd frinm 9 S) iio 9 9 a iliI h| c Ie no s1tue. 4stul. Ira.i fic condlllons a.ffecting the course he took'11111 had I, Ihnch.h that d,%f i il lcttilfied thlit R( lilled about the ship enti hiut he did not knoih i, tl LItC I1I t.icLh l O th 1Hiill' 111' ftil.lilt fLirthCr latecd Ihat he thein tild Hanks he ianted a'ntr nured519 DECISIONS OF NATIONAL ILABOR RELATIONS BOARDAlthough Banks' testimony concerning his seeing Hillwith a union button was confused.,"2he admitted that heknew Hill favored the Union because Hill had told him so.But he testified that he fired Hill "[bJecause he was bad."with numerous reprimands and warnings in his file, culmi-nating in the RC incident."" Specifically.A. He was given a load of freight with instructionsto go directly to Royal Crown Bottling ( omrepany, andhe arrived there about I o'clock or 1:30, someswshere inthat neighborhood, and created a problem swith thecustomer after he got there.The customer had asked him to unload it in somespecific manner, and he told him he wasn't going to doit.So he was discharged for failing to follow instruc-tions and deliberately getting us in trouble wvith a cus-tomer.Q. Who had given him these instructions?A. Larry Hunt, the dispatcher.Q. Do you know what he told him?A. Yes, sir.Johnny told me he told him to go ,et to RoyalCrown as quickly as he possibly could."'Banks also testified, without contradiction, that Ilill didnot protest, in the discharge interview, that the manifestdid not reflect the actual order of loading the trailer in-volved, and "I believe if there had been an error there hewould have made me aware of it when I discharged him."Banks denied that he ever had anything to do with employ -ees wearing "Vote No" buttons or that he had ever askedHill how he felt about the Union or if he had changed hismind about it. On the contrary, lie testified, Hill asked himif he would refrain from discharging him if Hill changedover to the Company's side and wore a "Vote No" button.In the course of corroborating Banks concerning the in-terview with Hill, Holscher specifically denied that he "per-sonally" had any "Vote No" buttons. Banks testified, how-ever, that Holscher was the one who furnished the buttonsto those employees who requested them.Hill's pickup record for November 2 contains the follosw-ing note by Larry Hunt:This driver was instructed to go [to] Royal Crown assoon as he could work around other freight. Hie leftyard at 9:30-got to Royal Crown Cola at approx.14:00. Did not call in anytime to report situation ofstops.separatni io slip and Banks said he wis ltoo hbus. thai he h.adl sonirc ortherats to get rid of." tle testified ;It the heatring, honees r thilat that ha;ppenledthe next day and that Banks at the inme was ictuiall in tile process Ifputting down poison to kill real rats.On ihe opening da; of the hea;ring. he testlied, "i relmeiher ,seciiJohnny Hill wear [a bulmrnl'. hut then stated twice Ithit he had nel cicrt nhim wealr one. On the last day o, the hearing, Hanks reverted to Ills origulrllestll nfi v.nn Banks testified that a s.pecial considerm:lion" In llsl ciase ;, s..slructlionsl by management people hal whlien I discharge .i black pets Iin tbe sure and go the extra mile and he right ind stas legal."l BRanks iestified the next day. "I}lis instructionrs ere to go directll toR( Cola and effect delivery: that they were vaifing ion it." alld aLain. thathe had been instructed to go to R( "firstBanks inserted the followingg note in Hfill's file reflectingthe discharge:Johnnie Hill discharged today 1 1.3 76, 9 a.m. for re-fusing tti follow instructions and not deliverying pronuinber t 370/ l 4-2 as instructed but instead did it torti h his 0 iUIn fanc & hb refusing to report in to dis-patcher ai itstruected calusing Fhurston to lose a verygood accou nt. afler repeated counseling by his manag-ei. ss John D. Banks(31) Banks' November 3 threat to EdmanEdman was called in to Banks' office before punching inon November 3. Banks remarked that Edman's work was"going downhill" and asked what he could do for Ed-man. mEdman respo nded that if his work was deteriorat-ing it was because of his transfer from the bobtruck. Banksreplied that his assignment to the trailer could not havemade any difference: and. according to Edman, that Ed-man "had both feet in it now. and there was nothing the)could do for me. and that I had been in his office prettyregular lately, and he said that he was going to get meb efore the week was over," Banks denied saying he wouldget IFdnlan before the weee k was out.lit(32) Tyler's reprimand of November 3ller was also called to Banks' office on the morning ofNovember 3. Banks informed him that he had received aserious complaint about him from a good customer, Tireand Battery Corp.. which threatened to cancel its accountwith Respondent if Tyler was ever sent there again. Thegist of the complaint was that Tyler was interfering withtheir employees by telling them, when they complainedabout helping him unload, that if they were unhappy withtheir jobs they should get a union representation. Banksinstructed L arry Hunt never to send Tyler back to Tire andBattery. According to Tyler. he never did return there untilafter he told Banks that he no longer favored the Union,but he has frequently been sent there since then. Banks didnot testify as to this matter." tdlll;li tlestifed thaii Bilnikx "had .i hig grin otn liis fice" iat the timetile ..dirctlntro hnel Ieen i ri;l nilleslleril .rll r a hat csi cl e rll smile is nolIalv. a.s tiiljctil'el peiceiled hd. the behoildeli hlch it v,s is nmore likels toloilc I lrlliil l l tC rCllti l,oll i I u il e o t ierritelent rhenlrrlsel;es than the otherwi- alrilnd hli ian eslen. Idn, dialladiitted Ii cros.s-exalmirnation that}lllks h id .a rlill on 11 s falce rnlo'l f til e lir leI di 'dlllan testified t two, itherl incidcnts around this i llce. hut he uia suIllnuire 1 thie datesl and ahhouh lie testified he had "been d i.dsed- ofthese rcrirtl and "sid ic [Nocnihlicl 31- he aldo tetitied that ine occurred"maoinld the first of Noselihber" hencll his track Uwould not start lie reporlted,I to Ihe shop hut the. were hbus and prmml.sed tio get it, it i t soon as theycouild tie Cei up iiP tIhe d ock to yge his handtruck to put in the trailer whenialllks laked hlur ho, longl he ha;d hbeen orn the dock tie said since 8 o'clock.:ili ;llanks said lie would trle in dniian'rs file thal he had been "golfing,fl' in coillparts little fl 17-1 2 inMinutes.I hie lther inclident occurred il ()ctober ,1r Nor enther, I am nolt sure .thinik it wvi before Idlel gofilog off [lircidenl]. I ould sais October. hut Ianl1 not reilly ure. noi sir'." RBanik Clled him in and said he was putting anolt;th i ir hlls hile oicr I diinin's :l' ill g noted oin a bill the weight. rathertIiliaI the olitelit 'olllr ee if il reltipd caritol he ad deliered. despite hisexpl lnatiltlnl itall h i; hcd been so instructed hi OS&D.IiiBnks diil nort tIetif\ coltcerning either incident520 MUI.RSION MOIF)R I IINSS IN( C(33) Paul Brehm's dischargeeBrehm. the most actise unMion adsocate at the terminal.had started there as a warehouseman in .lune 1974. andbecame a cits driver in Juls 197s. Accordin to Banks.Brehm had been an average employee until his brother'sdischarge, but his work thereafter deteriorated "Itseemed like he was trsing to force me to disclhartee him aswell" 107 and he w as ultimatelx fired "'[hbeclause of hisinabilits to perform his duties as assigned. his handlini. ofbills," the culminating incident occurring o*n Nosember 2involving "Picking up freight lithout hringin- i the hills.after being warned about his mishandling of the hills." I lienext das. Banks put the following entr\ into Birchmi' file:Paul Brehm discharged this date for mishandling Billsand lading. Specificall, Hunter F an B I 2 1113 dialcd1 1.2 76 this is the third occasion recentl\ after repeatt-ed warnings for this & other s ork misconlduct.Brehm was called to Banks' office upon his return to theterminal at the end of that das and Banks told hii he \xasfired. Brehm testified that Banks told hinl he hlaid to send asalesman out to get the bill; that he sa\t a bill on Banks'desk from Hunter Fan and asked if that was the hill: Bankssaid yes, and he examined it but could not find eithel asignature or a date. The bill of lading coxering this trans-action, however, was put into esidence W' anid it admittedlxbears Brehm's signature and the date in his hands'rtitillealthough he testified he did not recall signint it. lie ncx\cr-theless testified that the bill in evidence swas shorter thanthe one he had seen on Banks' desk and that his pickupl alHunter on the day in question had not consisted of a singlelot of 10 pieces, as reflected bv the bill in evidence. hut of3 separate lots totaling 10 pieces. Hie admittedl\ did not tellBanks that his pickup involved three different hills. teslifx-ing he had not been given an opportunii\ to do so.(34) November 10 events regarding ('aldvcellCaldwell, on sick leave with a broken toe since October11, attended Thurston's campaign speech on the morningof November 10, and then returned homee His wife toldhim that she had called Thurston and that he should eoback to the terminal and see him."]ltie testified. hosseser.17 Banks tsittle l ti e 1 e Illen tllili Iht , i Itll r [il l -il it ltll ,n1i t 1[.ISBrehm neilher acknowwledgcd Illor denic tl, As "as thursimein' tIeraitc lil)tIhis energed on lcros-exs.liltli ilB a f., i iitQ Did solu lhat.e our utife tall Mi ) I lhur,i, , t ihe P'CMdnt ,tthis cimpa.nlsA She might ha.e c;lled I didn'tQ. D[)d ,ou hiave her .ill'A I tliked tto hil laterlQ )Did Nou ha'c sour if.t tall MIr lhurstI o .il PI c, t ic l! i t IlI,company''A Well. I didn't tellci her 1t She did hibt i n hter .liQ Were ',ou there t ihen she did iiA. NoQ Did she ak himl) If s,lu itlli 1t t1c o ,t iIIA I don I kno-tQ hid sou ialk 'uth 'Mr D) I l iir itin iI tile Icileprhtc 1, \'that aIlthouelh hI le did o hack to the terminal that afterlnoonIt \ss.s OIl\ l toet his check and that he did not see Flhur-sInoi hbit that lie , sas. Bianks. Hlolscher and Brantles. asinlctiOtled 111 secttion a (iii). slpral: and that in addition toIllci contdu'ti .liead s,,ateid. Bainks asked him. in order "mtokeeL fonll jeopardtiing n jobh." to persuade the men to\ole tleiainsl thile moll. and that he agreed to do whateverhe could.('olitrarx to ('aldssell's denial that he talked 'Aith Thur-sti ill pc isoln thl it dai. I'hurston testified that C(aldssellcainle in to see himii follos in, Mrs. (ald\aell's telephone callrequestitli- thtle inter\iew in order to shift from cit, drivsingto di is int o IcI the Ioid. I hurston testified further. how-eser. thlilt (C'altdell said hlie did not 'Aant to go on the road.hut thatl aftet some talk about the tspe of equipment tlhe,\scrC uilr. ('aldIAell exppressed his antiunion position sub-stanttalls as Holscher testified Caldwell had expressedhiriself to hi in. ( 'a ldwell conceded on cross-examinationIat li he "migit hit\c" told Banks and Holscher that da\that he did not , a ant an\rthiin ti o do ith the .nion be-caiuse of thie loss of his first joh uhile in the Roofers'l'nionll. ( ald\sell's testminiolN then continued as follows:Q. Did 'ou o in and tell \Ir T1hurston that 'ouhatd \cour sife call him hecause sonu wanted to conimedowin there and tell him how opposed \ou were tothe damned Teamsters. or god-darmned Teamsters.whichever. and vou went on to tell him that Nou hadworked under a union for six sears'A. I might hase.Q. Did sou s ork under a union for six vears?\ Yes. I didQ. Iid onu lose \sour joh under a union'?A. Yes. I did.Q. [)id v out tell Mr. I). J. 'hurston that'lA. \Vell like I said before. I ain't talked to the man.Q. Iid Wlou tell Nr. Hoelscher Isicl thatt.ll l t' 1 )ll 19 '1 '1\ I ikght ht. t(,i) t i \D) td -on i tl. MI II 1 I Ihllrstnll?h ,N ii, ,nTl hic I doii't kiow,Q 1)ld i l .i lic lel l lehme flll tci he r ail she i"l hinl n th\ i,. t le hCs e1 Ii/ kilCt d. I l I d iidnl I ll't iclcn a rounidIe h11"'] tlh te(,) '(oll '11 CrCI'l el\C ] dtiefiltl til h oIl.II '}() \ 11d h !ld .ill 1.1. N 1\ I tll I k o11 t1 Shi thll II l * ll l 11 hl c S tl U 1.l I IId l e h 'd ta.,ldI) \ItIl Ilc Tili' i tell iiiu \lI t he hid i1til him'r\ \ , ht I,-did 't1,1 I)ti she ci][ \ l ogi l O o I ili ternmnal, aind iAlik I O him'0115 i 1.11 0 -ll O he l,, 3hi iICa nd Ilk Ii Ii ill * it IL5\ ) cx, ,he it1 i[ l)id ,l I tt \olt- liteul bils ,r dlid e-LI ik her III ..-l hilnl"\ l ,lhl i ilIk lic Io tll A 11 i ,di() silL Iil1t --l lt'd b ill If. xc .'. \ Ux .,C0111 come ;tld talk to- hirll'() \ti \ ,'L itlt haip1en d to bi llikgin i ti er lld then ,.u hip ip l Ned tt' !ot t (ies tc il r l 'l ii]\ \\ll. I hL, I. , ') lo t he lClIll [ t ll"tk ill I'll' hck[)ld s le t ell thi k.11 ,l l rhI sII aid lihe vuuld lalk Io. X..u\ Nllt'. dl1h't x.,\ lc,. .t' il she didn't slix ,.li521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Q.A.Q.Well, I might have.Did you tell Mr. Banks that?I might have.Did you tell them that there on the day of thatspeech?A. Not to the best of my knowledge, I didn't.Q. Not to the best of your knowledge? Well, thenwould you please tell me. have you ever at any othertime, talked to Banks, Brantley, and Hoelscher [sic]together?A. Because they was all in the office together at thesame time when he asked me about the union and howI felt about it.Q. How many other times, than this one occasion,have you ever been in any office, with Banks, Brantleyand Hoelscher [sic]?A. That's the only time that I can recollect of.Q. It is the only time that you ever talked to them?A. Right.Caldwell returned to the terminal area again that eve-ning where union literature was being distributed and, ac-cording to his and other employees' testimony. was in Mc-Lemore's parked car when Bruce Walls came along, lookedin, and upon spotting Caldwell, execrated him for lying toBanks about being against the Union. Walls did not testif:.(35) Threats to Taylor and suspension on November 12Taylor, a warehouseman, arrived at work at 3 p.m. onelection day wearing his union button. Taylor testified thatBanks was talking to three other employees, one of whom,noticing the button, remarked, "That's a quick switch":and that Banks then grabbed Taylor's coat just below thebutton and asked, "Do you know what this means to me?"Taylor said, "No," and Banks called him "a lying nig-ger." 'l0 Banks then walked off, paused, and said, "Do youknow what this means if this doesn't go through? Your assis gone."Taylor was not scheduled to vote until 5 o'clock, so hewent on to work. After a while, according to him, Wallscame over and told him that Saint had ordered him towork at the other end of the dock, because he was a badinfluence on the men. Taylor then went to the other end ofthe dock where he met Saint who told him he had let himdown, that he was one of the best black men he had everhad but a bad apple would spoil the whole barrel. Taylortestified further that he told Saint about the incident withBanks, and Saint said that the button was "like slapping[Banks] in the face" and that Banks had told Saint to tellTaylor "that if I didn't vote that I could keep my job andno one would bother me." Saint denied having any discus-sion with Taylor about the Union or about "a bad apple"and denied any knowledge of Walls' removing Taylor fromthe other employees. He also denied telling Taylor aboutany relationship between Taylor's voting and keeping hisjob.Taylor testified that he went on working and voted asscheduled, but that while on a break at about 6:30 p.m..11 As noted above, Banks denied using this epithetafter the election results, Banks said to him, in the presenceof several antiunion employees, "Some people are just stu-pid, ignorant and dumb", and that about 7 o'clock Saintcame over to where he was working and accused him ofmisleading a shipment; despite his denial that he had han-dled that load and his showing Saint that the bill supportedhis position, Saint said the reprimand would go in his file;and that when he reported to Bruce Walls at 9:20 p.m. thathe had finished his assignment, Walls said there was noth-ing more to do although there was still enough freight "allover the place" to have furnished "a couple more hourswork." so he went home. His clockout time was 9:28 p.m.laylor admitted on cross that his hours "start at 3:30p.m. and usually end around 10:00 p.m.," and that"[o]ccasionally" he will finish before 10 p.m. or after. Sainttestified that Taylor's leaving early that day had no con-nection whatever with the Union. Respondent's time rec-ords establish that the average time worked that day by the20 w.arehousemen on duty during Taylor's shift was only6.3 hours. or less than half an hour longer than Taylor.TIhese 20 warehousemen included 5 of the 6 men Taylorhad named as antiunion. Those five averaged 6.5 hours,but the average hours of four of them came to only 6.2.They worked only 17 22 minutes longer than Taylor. Ofthe 18 who were still on the clock after Taylor clocked out,only 4 remained after 9:51. lTaylor worked longer than 7 ofthe 20. The record does not reflect the union desires of anyof the seven.(36) Taylor's assignment of November 15About 4 p.m., on November 15, Saint assigned Taylor tounload a 45-foot trailer. Despite the voluntary help of an-other man at about 12:30 the next morning, the job wasnot finished until 10 a.m. Everyone else had gone homebetween 11 and 12 p.m. According to Taylor. "Any othertime. [Saint] would have put two men on the job unloadingthat." Saint testified that Respondent has always main-tained a policy of "One man in a trailer" for loading orunloading cartons capable of being handled by one man inorder to minimize the opportunity for idle conversation.Taylor denied knowing of any such policy. He also deniedthat he was complaining about working the longer hours,while acknowledging a complaint that he was receiving dif-ficult work assignments.(37) Caldwell's assignment of November 18C(aldwell returned from sick leave November 17. He tes-tified that the next day he was assigned to a truck (#745)bearing a red tag marked "Out of Service" because it had"no brakes, no lights, no nothing on it": that he calledLarry Hunt from the shop and described the truck's condi-tion hut Hunt told him he would either have to use it or befired: that he took it out but called the Department ofT ransportation from one of his stops and reported the mat-ter: that he was told that the agent handling such thingswas not there but would contact him at a later date: that hecompleted his stops."' returned to the yard, dropping hisI\ppalreintl. ilih .llollcl .ehlle bechause. accordring to ( aldwell, he522 I'HURSTON MOTOR LINES. IN(C.trailer at the dock, and 'was bringing the tractor around tothe office with his bills when Banks came out of his office.stopped him, accused him of speeding and reckless drivingbecause he had locked the brakes and slid 3 feet on a drNpavement, and said he did not have enough sense to drivea truck: that he said that the brake-locking and skid werejust the natural result of applying the brakes to avoid a 4-to 6-inch bump where the asphalt portion of the vard meetsthe concrete pad. Banks testified that the bump, based onhis finger measurement, was only about an inch and a half:and that the skid, measured by his "stepping off" the dis-tance, extended approximately 17 feet, 3 inches.Caldwell testified that before leaving the ,ard that nimorn-ing he turned in to Mike Milan the required pretrip inspec-tion report and it showed the vehicle to have been unsafe.He admitted, however, that his investigative affidavit didnot mention his telling Hunt about it. but instead statedthat he did not tell Banks about it even though he alsoadmitted that Holscher had told Banks some weeks before.when Caldwell had complained that Banks was forcing themen to use unsafe equipment, and that he would fire Banksif he ever did so again. :l Hunt denied ever telling C(aldAellor any other employee to drive a red-tagged vehicle onpain of discharge.(38) Walls' threat of Nos-ember 19 to C(aldwvellCaldwell testified that after punching out on the night ofNovember 19. he was told b\ Milan that Walls Vanted tosee him on the dock: that when he got there Walls aiccusedhim of calling DOT, he denied it, Saint came oxer- andrepeated the charge and again he denied it: that Walls thensaid that Banks knew who had signed union cards and thatas soon as the results of the election were certified all thosemen would be fired: and that as Caldwell headed towardthe parking lot for his car. Banks pulled up and said therewas "no sense in [his] calling D.O.T.." that he pointed outhow unsafe the truck had been, and Banks called him "adumb ass, I didn't have sense enough to drive a truck."As observed, supra, Walls did not testif.Respondentdenies that Walls was a supervisor within the meaning ofthe Act. Taylor testified that Walls was Saint's assistant,normally assigning work, telling them where to work, mov-ing them about, and deciding when particular individualsmay leave, and that he normally checks with Walls: that ontwo occasions before the election, he asked Walls for per-mission to leave early and Walls granted it without check-ing with anyone else: and that Walls decides who shouldcome in when work is slack. and that on November 24.Walls picked him and another warehouseman to come inthe next day (Thanksgiving) and then asked for four volun-teers. 1Taylor acknowledged on cross that he had said in hisinvestigative affidavit, "I believe that Saint is giving medifficult work assignments on account of the Union." lie"came in earls that esenine .and ch.lllged irukL1I that aidmlssiOn c1ilne' ItI be Ing presc led 0n I .ILI s I 111 Il llCi sI I liltCrhe testified ihai tiolscher "might haxe itlJd Banks thtail I dn' ic 1 t .-('alcdel also admitted that several other driners nludinh ltih trillc ,showere present on thau o .ccasion. ad i .hi tihe tllle ihi hins trouble .,1 11 hai hilust did noit kino how ti dri\e Accorlln TI Ih, I.lher, hoscscr lhes ctrenls "kidding himalso admitted that "Walls makes no reprimands, does nothire or fire, and nobody has ever told [Taylor] that [Walls]has anN authority, and that Walls works with his handsmo, ing freight. lie also stated in his affidavit that Saintpunches a timneclock but admitted at the hearing that hehad never sasw him do so while testifying, "but I have seenthe rest of the supervisors punch timeclocks." The onlyones he could name. ho`sever. were Walls and Bledsoe, theshop supervisor.According to Banks, Walls is a warehouseman, "just an-other dockworker" who punches a timeclock, with no au-thoritv "'whatsoever," although he does not spend as muchtime "phNsicalls working," using his time also for "[c]odingbills, carrying bills to different employees, closing out man-ifesting, helping sort of moving from one trailer to anoth-er, helping employees on heavier freight that they can'thandle. things of this nature." Saint testified that Walls hasno supervisory authority of any kind and performs "jlustthe regular duties of a warehouseman, unload. load, checkfreight, drive a forklift." and the only other function heuses him for is the delivers of messages to other employees:the w;arehouserman he can most depend on for this purposebeing Walls. Saint denied that Walls decides who will betold to come to work or even that he calls anybody to cometo work. testifsying that he (Saint) tells Walls who shouldcome in if thes call: and that the Thanksgiving Day inci-dent involved no choice on Walls' part. but merely thetransmission of Saint's instructions to get volunteers sothat half a cress would he aailable for work that das.Walls voted bh stipulatiun in the election.(39) Caldwell's discharge on November 24On election das. Caldwell spent some time at the gate inthe company of a number of the dischargees; and his carwas parked there carrying a large union poster taped to therear. While he was there, he testified. Banks drove throughwith Ilolscher. Brantle', and Thurston, and when thesreached the parking lot, Banks rolled his window down.pointed a finger at him, and said something that he couldnot hear. Banks denied ever seeing Caldwell with a unionbutton or any kind of a sign."i3On the contrary, accordingto Banks. he assumed Caldwell was against the Union be-cause he had told Banks "a number of times" that he wasgoing to vote against it and would quit if the Union camein 114On November 23. ('aldwell was picking up a load atDunbar when he received a call from Mike Milan to go toFirestone to make a pickup there. After completing theDunbar pickup he called Milan and told him he was break-ing for lunch. tlie then left [)unhar and "went up to theFarrisview Restaurant to eat lunch, on my way to Fire-Il .i iillllcd hlitu Ccr thait Ceih cmpluomeni applirhcatin identifiedIhea.ir ,unt l .1i he cnlhpl'cc .at the lime if his hiring ( lldvell hadIlliclned C itkm ll:. f)ti Repiildcril i Ns vemn ber 197S and be came .idrixcl in. Npril Ilii Iti hi hbroken his toe uhile at ,ork sin Ocloiher III1i.1ilk' rc,.Itc.,t n ol f hnell ( aId c l had .Infeformed him u.a, quiie(lilad l Icrlld hci Ile h.t iun bar i ut pr , ,ooki hiL break itq p nl .lid .lletdJ it .t : iiim, "be.cause I ,a, .at I resline hb 7:20)( hAllIcied t I. 1Ithe Iliniie hc tiioncd ii could ha.se been 7:2 pin. butdeinied i I -'O 474[ I11l523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstone." 116 Though he testified the restaurant was about 3or 4 miles from Dunbar, the map in the record shows themless than 1-1/2 miles apart. In any event, while he "pulledup there for lunch" he actually ate at his own house whichwas only about three doors down from the restaurant.'',After his lunch hour, he reported to Milan that he wasback on duty and proceeded to Firestone. However, in-stead of taking the most direct route, northwesterly. heheaded due south on Airways Road, then west, then northon Routes 255 and 240, adding about 10 miles 118 to histrip. Nevertheless, according to C'aldwell, he did not go offroute even "a little bit" that day because his was was "thequickest" in the rush-hour traffic.'9inasmuch as AirwaysBoulevard is less heavily traveled than Poplar, Summer, orLamar Avenues which were more direct routes.m2t)He alsotestified that trucks were not allowed on Central Avenue oron certain portions of Poplar; and added later that a rail-road bridge at Willett Avenue on Lamar did not provideclearance room for his trailer.m2i But he ultimately conced-ed that the Lamar route, even allowing for bypassing theWillett underpass, would have taken "about the sameamount of time."The following day, Caldwell was called in from a stop byMilan and told to see Banks in his office. When he gotthere, Banks told him, in Larry Hunt's presence, that hehad been seen by another employee the day before speed-ing and driving recklessly down Airways Boulevard, 15miles out of his way. Caldwell denied the speeding andreckless driving, as he did the further accusation that hehad taken an hour and a half for lunch, and proceeded todescribe his version of the previous day's events to Banks.Banks apparently asked him at some point for his pickuprecord for the 23d, he said he had turned it in to Milan,and Banks called in Milan who denied receiving it. Ac-cording to Caldwell, Banks told him that he would neverdrive a truck again for Respondent, that he was not mov-ing the freight fast enough, had had two accidents.,22andthat he would have to be grounded and "work under mywife's stepfather, James Dodson, in the maintenance de-partment." Caldwell testified further that he told Banks"there wasn't no way I could do it because he knew thatme and the man didn't get along and I told Banks then thathe was going to have to fire me because I was not going toquit"; and that he "got kind of mad." left the office and116 In fact, it was the opposite direction from I irestone hut ot [IIjlol v".."in the sense that he later continued to I'ireslonc bh a rounidbou ,til c(in (Cri)lie apparently told Milan he was eating al the I a;rrisxie. a.dlllittlingon cross-examination that he had thus "deliberately deceived him"Il Banks testified to 15 ithout contradiction. but the map does niii seCto bear out so large a figurel While maintaining that "a liot of people. get off late in the e.enineat that time,"Caldwell conceded that the main rush-hour traffic was from 4:30a.m to 6:30 p.m and "that's the reiason I took lunch when I did, and waitedfor all the traffic to die down."20 tie testified that the traffic nwas 'especialls" hea's ,n i I hursd.al alllFriday although ihe day in question was a t uesda.s121 His testimony did not mention Ja;ckson or UInion Asetnue. 1i o othermajor thoroughfares north of Central, connecting Airnass (or Its extension)with Routes 255 and 240.22 ('aldwell mentioned two "little minor bunip-ins" that he asumledBanks had had reference to. but Banks' written report hij/ra) adverts tocertain other incidents, Banks' own testinmon; conceding, however, thatwhatever accidents he had had were -mitier: not enough Io dischargc him."went to pick up his timecard and punch out when Bankscaught him on the dock and, in foreman Smitty's presence.said that Caldwell still had a job at the same rate of paybut repeated that he would have to work under Dodson inthe maintenance department and Caldwell again said hewould not but repeated that Banks would have to fire himbecause he was not going to quit. to which Banks replied."Well, if you punch out. you've voluntarily quit." whichCaldwell took to mean that he had been forced to quit, andhe punched out and left.After testifying on the opening day of the hearing thatC('aldwell was "not a good employee" but not "all that bad.either," Banks testified the next day that Caldwell "was areal hard worker. .. a good. hard worker" who "[g]eneral-ly" did a good job, and that "as long as he was under directsupervision he did a super good job, as a matter of fact,"although "he was a little bit reckless, and rambunctious,and anxious, and tried to do too much in too short of atime. He was hard to control or to keep at a safe pace." Asfor the November 24 interview. Banks testified that Cald-well had been unable to account for his time the day be-fore, so he told him that he was going to pull him off driv-ing and assign him to dock work "until he decided hethought he could do better'"; that when Caldwell refused,saying Banks would have to fire him, Banks said, "Well,I'm not going to fire you. If you want to go home, youcan": and that ('aldwell then punched out, saying hewould not work on the dock. Banks' testimony continued:Q. Did you try to get him to stay?A. Yes.Q. Why did you want him?A. Well, I didn't really try and get him to stay.I wanted him to sure to understand that there waswork opportunity there for him, and that I wasn't fir-ing him.I didn't plead with him to stay. if that's your ques-tion.According to Banks, Caldwell would have been workingunder Smitty on the dock, but would have had frequentcontact with Dodson: 123 but Caldwell said that he "wasn'tgoing to work in the same building with that man." Nearthe close of the hearing. Banks testified that the last thinghe said to Caldwell, who was on his way out, was "Ronnie.now. I want you to understand that you are leaving of yourown accord and that you are not fired or discharged in anyway." Respondent placed in evidence the following three-page note which Banks identified as "a summary of theevents regarding Ronnie Caldwell" written up by him onNovember 24:1 1-24-76Ronnie Caldwell was temporarily removed fromdriving this date & placed on the dock for the follow-ing reasons.On Oct 4, 1976 Ronnie broke the windshield ontractor & failed to report same.On Sept 30, 1976 Ronnie ran over a creeper in theshop & failed to report it..ianks testified "there' it nl, a! he could have put C(aldwell underI)i dsiin hec;iusc I)odson ias not a sperlsor but just a warehousemanhlo al, o did iailntellancte aritl .l her work around the terminal.524 THlURSTON MOTOR I.INFS. IN(On or about November the 18., 1976 Ronnie wasobserved by this manager speeding in the xard &when he saw me watching he applied the brakes & heskidded the wheels in excess of 17 ft directlI across infront & by the steps.On Nov. 23. 1976 Ronnie failed to turn in a workrecord -form No. 15- & was unable to account forhis time when questioned Nov. 24th.When he was questioned he gave conflicting re-ports. He was seen b, another employee speedingsouth on Airways & he did admit being off routeabout 15 miles on Airwas blvd at a time that heshould have been at Firestone Tire & Rubber ('o.Plant on Firestone Blvd.He checked off for lunch at l)unbar Transfer at5:40 p.m. Requested to eat lunch enroute to Firestone.He checked in at Firestone at 7:25 p.m. Ronniewould not give explanation as to whx he was on Air-ways but did admit being there.Ronnie was offered work on the dock until he couldget himself together & under closer supervision.He refused to accept this work assignment & toldme that I would have to fire him. When I refused tofire him he said I would have to because he Aaspunching his card & leaving.After punching his card & leaving Ronnie never re-turned.s John D. Banks1 1-26-766:10 PM 124Caldwell's termination notice. signed by Banks, is datedNovember 24. and recites: "Voluntary (sic) TerminatedRather Than Accept Work Assignment."B. Anah'e.is1. IntroductionBoth President Thurston and Terminal Manager Banksfrankly expressed at the hearing their animosity towardunion organization. Banks going so far as to equate a pro-union attitude with "disloyalty" to Respondent, with theconsequent expectation that such employees will "trv tomake it hard on the company and do things that cost thecompany money to get their point across." Thurston admit-tedly informed Banks, moreover, that because of this "invar-iabl[e]" spread of employee misconduct 125 Banks "wouldhave to get rid of some people," albeit "as a final and lastresort."Less candid was their testimony going to the crucialquestion whether their animus drove Respondent's con-duct beyond the permissible statutory limits. Resolution ofthis issue turns on credibility, and it must be observed atthe outset that critical statements by these and other Re-24 (' aldwell admilted rlnning oser the creeper on Septenlber 10 hut tleOtfied that the windshield in the cclther 4 incident h;ld becn criclked hbeforhe w;;s gisen the i(ractior2' Whih thurston delicates refrained friom iaehnlg dhmIo',at,spondent witnesses. raise serious doubts as to the generalrelialilitx of Respondent's defense.IbhurLiton can hardl, Ila claim to reliability in respect tothe cormpan,\'s general policies atid conduct when. re-spolndilig to the question whether the Compan. has everbeen found to have visolated the Act. he first asserts "aphenomnilenl\ hlow percentage of convictions. if ans." andthen. ashen pressed as to the "an,." twice maintains "I'mnot sure." in the face of five convictions out of six contest-ed proceedings over the last dozen years, the lone clearancehaving come in a case wherein the Board relied on twofactors not only contrar, to the clear evidence here but oneof which involved testimony of another top-level Respon-dent official (Holscher) shown here to have overstated thefact (fn. 10i. .spraI. lh" Thurston's testimony appears all themore disingenuous since at least one of the violationsfound consisted of his own personal conduct. (159 NLRBat 1277.) Nor does Banks inspire credence as to his lawfuleffectuation of salid company policy when he persistentlydenies knowledge of anr supervisor's talking to employeesabout the Union. in the face of supervisor Vines' admissionthat he not onlh interrogated Tyler as to his knowledge ofunion activities around mid-September. but reported theconversatti on to Banks at some time prior to the election.Ihe significance of this extends besond the mere contra-diction of Banks. If Banks' purpose in instructing his su-pervisors had indeed been to assure compliance with thelass. Vines' disclosure of the breach of his orders shouldha\e alerted Banks to the fact that whatever message hehad imparted to the supervisors had somehow been misun-derstood or ignored. But there is no contention that Banksever tried to remed\ the situation.The testimon\ of the supervisors regarding the receipt ofthe instructions serves onlh to cast further doubt on theeffort allegedly made bh Banks. There is substantial agree-ment among them that the information was not particu-larli prompt in getting to them. possibly not coming untilthe end of September. As for its substance, the supervisors'testimons varied considerably. with Vines testifying onlythat thev were not to discuss the matter with the employ-ees. Saint adding that they were not to do anything "ille-gal" (without being told what was illegal), and Larry Huntdenying that Banks said anything concerning their talkingto emploNees about the Union. Testimony by Thurstonand Banks of the kind here noted and more to be dis-cussed. intro. particularly in relation to the withholding ofthe wage raise cannot be deemed merely the product ofmemory lapses because it goes too close to the core of thematter for the facts to have been so easily forgotten.At the same time, it must be observed that the recordreseals numerous instances of untrustworthiness amongthe General Counsel's witnesses, which will be discussedbelow, which in the context of their misconduct undercutthe proof necessary to establish some of the 8(a)(3) viola-tions charged. It is essential, moreover, particularly in as-sessing motivation, to distinguish between the period priorto antl that following the September 10 delivery of Respon-Hoilch.si , leidl ils n.vm, amii enClh.ICed here nhen he denied posses-Mrin f i .1S "- oe '\," huitoin. in thle face of Banks' tesilmons that Ho,,lch-er CLsi thei %,t llLc525 DECISIONS OF NATIONAL L ABOR RELATIONS BOARDdent's mail containing the bargaining request and the no-tice of the filing of the representation petition.2. The events preceding written noticea. Incidents involiing specific evidence of knowledge ofunion tactivityThe only specific evidence of company knowledge of theorganizational campaign prior to its receipt of the mail onSeptember 10 consisted of the derivative effect of Woods'knowledge, Tyler's interrogation by Vines, Banks' conver-sation with Tyler about layoffs, Banks' mention of unionsin his September 9 speech, Banks' interrogation of Wil-liams later that day, and Banks' remarks to Caldwell aboutthe union supporters he had fired.'27(i) Relying on Woods' alleged supervisory status. theGeneral Counsel cites Montgormerv Ward & ('o., Inc., 115NLRB 645, 647 (1956), and related cases.125for the propo-sition that even though the evidence shows that a low-levelsupervisor has engaged in conduct furthering the organiza-tional goal, whatever knowledge he has gained therebyparticularly the identity of the union adherents is imputa-ble to the employer. Although persuaded at the hearing toadmit evidence to establish Woods' supervisory status, Iam now satisfied that the principle here urged is not sup-ported by the line of authority cited.Montgomery Ward held that notwithstanding asupervisor's antiunion statements could not be deemed in-timidating (and hence the employer not responsible there-for) because the employees regarded the supervisor, whovoted in the election by stipulation, as a fellow employee.the employer was chargeable with knowledge of union ac-tivities acquired by the supervisor because he "remainled]an arm of management." Not only was he an arm of man-agement, however, because of the position he held in thehierarchy; he also remained a spokesman formanagement's antiunion position. In that context theBoard's decision was clearly consistent with conventionalagency principles. But the law of agency recognizes an ex-ception to the general rule imputing to the principal anagent's knowledge gained in the scope of his employment,so that "An act of a servant is not within the scope ofemployment if it is done with no intention to perform it asa part of or incident to a service on account of which he isemployed" (I Restatement (Second) of Agency, § 235). and"A principal is not affected by the knowledge of an agentin a transaction in which the agent secretly is acting ad-versely to the principal and entirely for his own oranother's purposes...." (d. § 282.) In "this fairyland ofpure fiction. ..realities cannot [be], and are not, whollyignored." Solow v. General Motors Truck Co.. 64 F.2d 105,107 (C.A. 2. 1933).129In none of the cases cited by the General Counsel was127 The evidence of Robert Brehm's transfer of union cards it hit hrtlheron September 7 was rejected insofar as it was offered to show that thetransaction had been observed hv Saint. .uplr, fi. 1728 Also cited wiere bira/ei & Sh1lhltt. Int ..211 N RB 422 (19'741t tili,Enterprirsr .In, 210 NI.RB 4013 (1974): und Rural L:hrr (o .I, , 1(30NL RB 799 (1961).m29 See also 3 Am Jur. 2d Agenic §282: .ndersoin s (,,oneoia/ tri, ianLife Ins. ( o. 141 F 2d 898. 908 (( '. 6. 1944). a und lhthrilles there citedthe supervisor acting "entirely for his own or another's pur-poses." In Fral/& & Schilling, the supervisor sought to dis-courage the organizational attempt by warnings that theboss would be angry and by offering a wage raise; in RuralElcirrnc. the supervisor led the defection movement; inlo,Intlosierrv Woard itself, the supervisor made threats andother antiunion statements: and even in Munro, the recordshowed onl, that the supervisor had signed a card andattended union meetings, acts not necessarily "entirely"contrary to the employer's interests. See Restatement Sec-ond of Agency, supra, § 236.1? Here. by contrast, ab-sent evidence of double-dealing, Woods' conduct could notpossibly be construed as anything other than opposed toRespondent's interests. Not only was every statement ofhis favorable to the union cause, but all of the advice andother information he gave the organizers could only havebeen calculated to further the accomplishment of their pur-pose contrary to Respondent's wishes-advice and infor-mation., moreover. designed to conceal from Respondentthe organizing activities and particularly the identity of theactivists. It simply defies reason that a supervisor must bedeemed the source of the very information that the recordshows he had done his utmost to suppress."'1Accordingly, I would not attribute Woods' knowledge toRespondent even if he were a supervisor, and the issue ofhis status need not here be resolved.(it) Tvler's testimony concerning the time of his interro-gation by Vines and of his conversation with Banks aboutlayoffs is far too confusing to support a finding that eitheroccurred prior to Respondent's receipt of the written noticeof the Union's presence. particularly as against the testi-mony of Vines, who, although also uncertain as to the dateof the interrogation, fixed that occasion at some point afterBanks reported receiving the representation petition. 32However, I find the interrogation, admitted by Vines, vio-lative of Section 8(a)(l). Absent evidence of assurancesagainst reprisal, the reasonable tendency of such inquiry isto create the fear on the part of a union supporter that atruthful answer would be detrimental. But I do not creditTyler's further testimony that Vines also stated that Bankswas pressuring the supervisors to learn what they couldabout the union activity. Banks would have been a singu-larly ineffective instrument of Respondent's antiunion pur-pose contrary both to the record and to General Coun-sel's position -if his "pressure" had been as unsuccessfulas the paucity of evidence of supervisory interrogationwould indicate.Nor do I deem it necessary to decide whether Tyler wastruthful regarding his alleged conversation with Banks con-cerning layoffs because, even accepting his account, theSee adsoJ If Cilatd Ir, 147 NLRB 942 95s, fn 42 11964}t Ap plic. atlioI if lI, l gomtnlrii II arn/ here seemn especll117 bizarre in ',lev,Of lic liltlorX' elevation toI superlsi. lr stiaus ifter his in-olsemenl In theititiil iactixils in August [he (ieneral ( ounsel has nol esen suggested anIlnference oi cotrilptn knos ledge flossing therefrom. probahls because ofthe kldltcrolusnes, iof such an inference It the case iof ar emplosee hiilselfo In of t II alc.e!d %ictin ,i of Resplldenlt's discrimirtlilOn\I AlthI, hl thc precise ielerence to tihe "runnor" ihoutl he t nion in thestilte lnCtixs I sItc iitrlb led t oi Sine, -id i nilnks suggests thai those incidenItsprrcldcid Biliks' reccipt of Iti)tIC. I do Inot cinsider this suffcilenl io estah-lish lclh eairlier luns'e il les iof \Ict's uricertaints esen al the tlime tif hlhIiid cilt Of (he e\ict soids Vliles had used on the occasion of his inlerroga-tiolt if I i lOt526 THURSTON MOTOR I.NES, IN(C.tenor of Banks' remarks was merelN precatory, pointing tothe not unlikely possibility that a union would not permitthe flexibility that enabled Respondent in the past to tem-per seniority requirements by family considerations in theevent of an economic layoff.(iii) I find that Banks asked Williams. on September 9.following the drivers' meeting. whether he had heard of theUnion's attempt to organize the terminal. As againstBanks' denial of this incident. I credit Williams who im-pressed me as a truthful witness notwithstanding the ,ari-ance between him and Sweeney as to the details. Banks'conduct on that occasion constituted both unlawful inter-rogation and a threat. Despite Williams' uncertainty of theprecise date, the credible evidence shows that he communi-cated the information to Sweeney before the latter's dis-charge which occurred on September 9.(iv) Banks conceded that he might have referred to aunion carrier as such at the drivers' meeting on the morn-ing of September 9. but denied that it bote any relation tothe campaign at Memphis. I do not credit this. Instead, hisrecital of his remarks concerning seniority, quoted above.was so completely disjointed as to render his entire testi-mony relating to the contents of his speech unworth, ofcredence. It would only have been natural for him to havementioned seniority as one of the likely criteria for select-ing the layoff victims. After all, seniority does control un-der Respondent's Manual, subject only to the abilit' toperform, and Holscher testified that he instructed Banksaccordingly. Yet Banks denied that he ever mentioned se-niority in this connection, testifying "it's taken for grantedthat any layoff would be the junior employee." despite theclear implication from his answer to the previous questionthat he had left the employees with the distinct impressionthat productivity would govern. I find, in line with the em-ployees' testimony, that Banks did speak deprecatinglyabout unions in connection with the announced cutback inpersonnel. I find further that while he made no specificreference to the pending campaign his comments were notmerely a venting of his or Respondent's admitted generalaversion to unions. Banks' interrogation of Williams laterthat day shows that Banks was aware of the Union's pres-ence at that time. While the evidence does not show pre-cisely how long before such interrogation he acquired thatknowledge. it does not seem unfair to infer that he knew atleast a few hours earlier when he called the meeting.It does not necessarily follow. however, that the layoffitself or, a fortiori, the selection of the affected employeeshad anything to do with the campaign: and despite certaininconsistencies in Banks' testimony, I find the evidence in-sufficient to establish the unlawful connection. The Gener-al Counsel concedes "that there were no wide variations inthe amount of freight in 1976 as compared with previousyears." The General Counsel's effort to show no decline inbusiness does not reach Respondent's position that it hadnot achieved the increase in business in anticipation ofwhich it had overhired drivers including SweeneN andJones. There may not have been an economically valid rea-son for their hire but Respondent was not bound to perpet-uate its mistake. Moreover, Williams acknowledged that"everybody" knew business was slow and that there svas asurplus of drivers, and a third driver (presumabl5non-union) was removed at the same time. Given the need forreduction, and absent evidence that whatever knowledgeRespondent had of the campaign at that time extended tothe names of individual participants, it cannot he found inall the circumstances that the selection of the two juniordrivers for layoff in accordance with established policy wasunlawfully motivated.(v) For reasons discussed infra (sec. 3(c)(viii), I do notregard Caldwell as a reliable witness and, therefore, dis-credit his testimony alleging statements by Banks relatingto his having fired the union supporters.We turn next to the twso remaining incidents prior to thewritten notice, continuing to bear in mind that direct evi-dence of compans knowledge is not essential to a findingof the illegatlit\ of the conduct in question. N.I.R.B. v.liink -Bc/il (o.. 3ll .S. X84. 602 (194 1).h. 7he change' in Paul Brehnm's work scheduleAssuming, ariiuendot that Respondent was aware of theexistence of the Ilnion's campaign by the morning of Sep-tember 8. this was still before the individual employees,and particularly Paul Brehm. exposed their participation.On the contrar,. the! were taking special pains to hide it.33Nevertheless. if the surrounding circumstances showed anemployee suffering discrimination not otherwise lawfullyexplicable, an inference of improper motivation might wellbe drawn. Such a showing is lacking here because Brehm'stestimony in this connection does not ring true. Some ques-tion exists as to whether Respondent forced Brehm to dropanN class at all. much less for unlawful reasons. Brehm'stestimon`y varies as to whether he dropped one class or allhis classes."4Mloreoser. he admittedly did not complainabout Hunt's action to Banks when it allegedly happeneddespite the absence of any explanation from Hunt therefor,although it was Banks who had approved the schedule ini-tially: and he might never have raised the subject withBanks at all but for the fortuitous reprimand by Banksover another matter almost a week later.c. Robert Brehnm's disc hlrgeI find no violation in Robert Brehm's discharge. Notonl, does the record fail to provide a sufficient basis forfinding that Respondent knews of his union activity by thattime, but Respondent's overall account of the events lead-ing to the discharge appears more reasonable thanBrehm's. If he were to be believed, one would have to con-clude that he vwas being discriminated against even beforethe advent of the U nion. A wseek's layoff over an incidentas minor as he described at a time when Respondent couldhase had no ulterior motive suggests his stors is somewhatless than frank. And this suggestion is bolstered hv theobvious flaws in his related testimony. I cannot imagineeither his supervisor's imposing a disciplinary layoff of thatduration for ans minor infraction- and without explana-I he cl idfctient of thls eec i, iliustr.atecd hb \1M t e1 more'e asertediTliOr.ilce o{ Ihe ,ILIIt x n Illller ia.ile before Sepienmher 2V\.o nited l , ielHini alleced .itllne a. Ihe ierminal to go to e chool 6,f k aiel the alteed ch.an~e T A-rk '.Chedule527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion-or Banks' telling him that he was not going to firehim unless the incident was far more than the mere failureto fill out fuel reports. The layoff-if not an actual dis-charge-was clearly more consistent with Respondent's ev-idence that Brehm had been caught sleeping on the job. Itfollows that Banks may well have warned Brehm againstfuture "goofing off," and I find that, contrary to his testi-mony, Brehm was so warned, and I credit Respondent'sfurther evidence that it deemed the culminating incident abreach of this condition to Brehm's reinstatement, and thatthis was the sole motivation for his discharge on September8.1353. Post-Petition eventsa. GeneralIn light of Banks' admitted belief that prounion employ-ees "try to make it hard on the company and do things thatcost the company money to get their point across," things,moreover, which he had been informed by Thurston wouldforce him "to get rid of some people," and in view of theSection 8(a)(1) conduct found herein, especially carefulscrutiny is needed to ascertain whether the reprimands orstronger discipline administered here were by way of aneven-handed enforcement of legitimate company policyand the accomplishment of its original valid objective inassigning Banks to Memphis, or rather because of Banks'belief that the employees' behavior, which might have beenoverlooked on a happier occasion. required the setting ofexamples to forestall further feared incursions by union-inspired devils. Some of the conduct alleged as violative isthe result of the latter, but much, in my opinion, stemsfrom efforts to gild the lily.A good starting point is an examination of the incidenceof reprimands over the period involved, beginning withBanks' transfer to Memphis in April 1975 in order to re-duce the cost of running the terminal. In this connection, acompilation revealed the following total number of repri-mands issued each month to the employees still on thepayroll at the time of the hearing:4/75-25/75-16/75-17/75-08/75-19/75-010/75-111/75-112/754)1/76-12/76-23/76-24/76-35/76-16/76-27/76-58/76-69/76 1110/76-1511/76-2712/76-181/77 52/77 5This table is to be considered in light of Banks' testimonythat he enhanced discipline by announcing that repri-mands would be given "every time [an employee] erred or1f In reaching this result I have not relied on Baiiks' exaggeraied dippar-agement of Brehm's status as a hostler which uas coinlra;dicted by bothVines and Saint Nor have I found it necessary to resolve In his coinnctiltllthe question of the significance of Respondent's performance riating forrmswhich. in any event, relate to an earlier period than conciernls us heregoofed up." and that he made the announcement first"when [he] started" but "really emphasized [it] the earlierpart of 1976." As is apparent, however, the table shows nosignificant increase prior to the campaign. The 17 monthsof Banks' incumbency immediately preceding the Union'sappearance witnessed only 29 reprimands. In contrast, the2 following months saw 26, and during the entire 4-monthperiod immediately after the Union's appearance, 71 repri-mands were issued, an increase of some 600 percent in therate of issuance. And obviously, as the General Counselurges, the addition of the reprimands meted out to the em-ployees whose discharges are here in issue would very sub-stantially increase the totals for the critical months, begin-ning September 1976.'36 One would expect Respondent'sposition to be, particularly in light of Banks' testimony thathe did not change his system of issuing reprimands as aresult of the organizing campaign. that this huge rise indi-cated the realization of Banks' worst fears of the necessaryconsequences of unionization on employee behavior. In-stead, strangely enough, Banks testified that he did notknow whether the issuance of reprimands had increased atall since September 1976. I find this entirely incredible. It issimply impossible to believe that figures of this magnitudewould escape the attention or the recollection of a managerof Banks' experience and ability, commanding the respectand confidence of his superiors in the Company whomoved him to Memphis for the precise purpose of copingwith the kind of economic problem embraced by the repri-mands in question. And his lack of candor in this respectnecessarily reflects on his substantive explanation of thereprimands themselves. I find, accordingly, that it wasBanks, rather that the employees, whose change of attitudeled to such a vast increase in employee dissatisfaction.But even taking into account the need to consider thealleged violations in their entire setting rather than each inisolation, the question still remains whether the specificreprimands or other allegations of employee misconductwere well grounded and, if so, whether the individual re-sponses to the misconduct were nevertheless part of a pat-tern to use it as a pretext to screen a purpose to curb theunion activity. And it must be borne in mind that even anemployer bent on breaking a union, and willing to violateSection 8(a)( ) and possibly Section 8(a)(3) to that end,and to sacrifice truth in the process, does not necessarilyviolate Section 8(a)(3) with each discharge. See, generally,N.L.R. B. v. Ace Comb Co. and Ace Bowling Co., Division ofAmerace Corp., 342 F.2d 841, 847-848 (C.A. 8, 1965).b. The continued interference with the campaignBefore proceeding, however, to the specific cases of thealleged discriminatees, the withholding of the wage raisefrom the Memphis employees should be considered for thelight it may shed on Respondent's overall conduct. Therecord discloses that for at least 2 years immediately priorto the instant events, periodic general wage increases werecompany-wide, and that the increase given November I,I t, Although Ba;nks tetifed, and Respondent's counsel appears to haveoonfiilmed. that the personnel files are purged of reprimands to separatedeipllrees,, Respondent plated in evidence mans reprimands issued to thedisclhargees here I his incuongruitN is nowshere explained528 THURSTON MOTOR LINES. IN(which had been decided upon during the summer.3' wasoriginally intended to be similarly extensive but Aas with-held from Memphis and Hlumboldt because of the l nion'scampaign. Thurston testified in this connection that "[i]npast years [Respondent had] been the subject of charges hbunions before the Labor Board and gone through cases.either claiming or finding that [it was] guilty of an unfairlabor practice for giving wage increases during a unioncampaign"; and, on being led, that he could not "conceiveof any means of avoiding an unfair labor practice charge...other than withholding the pay increase at all termi-nals throughout [the] system." which he was not willing todo, i.e.. "deprive those employees elsewhere of money theNwere entitled to."The employees at Memphis and Humboldt. of course.were equally "entitled to" the raise. Its nearness. moreoser.was "common knowledge," according to Banks. because"Every driver in the system, I guess. came in and toldus." ] But Smitty told Tyler on October 29 that the Mem-phis and Humboldt employees could not be considered forthe raise "until this union thing was settled." 'The basic rule applicable to the granting or withholdingof a wage increase during an organizational campaign isthat neither course violates the Act per se.t but that "eachcase turns on its own particular facts and circumstances."Pacific Southwest Airlines. 201 NLRB 647 (1973). General-ly, however, in this situation, an employer not otherwisebound to bargain must act as he would if no union were inthe picture, so that either bestowing or withholding bene-fits because of a union's presence violates the Act. ,GreatAtlantic & Pacific Tea Co., Inc., 166 NLRB 27, 29. fn. 1.(1967). enfd. in pertinent part 409 F.2d 296 (C.A. 5.,1969); McCormick Longmeadow Stone Co., Inc., 158 N LRB1237. 1242 (1966). It follows that merely effectuating. dur-ing the pendency of a representation petition, a decision togrant benefits made prior to the Union's appearance can-not constitute a violation. Hughes & Hatcher. Inl. and( itswholly owned subsidiary, Oppenheim's, Inc. v. N.L. R.B., 393F.2d 557. 564-565 (C.A. 6. 1968); International L 'nil ofElectrical, Radio and Machine Workers, AFL ('IO, Local806. (SNC Manufacturing Co., Inc.) v. N.L.R.B.. 434 F.2d473, 476-477 (C.A.D.C., 1970). By the same token, failingto effectuate such a determination does violate the Act un-less such failure can be justified by a showing of the em-ployer's good faith in urging that it was motivated by pure-ly business considerations untainted by a purpose todiscourage union support. GAF Corporation v. N.L.R B..488 F.2d 306. 309 (C.A. 2, 1973): Otis Hospital, 222 NL.RB402. enfd. 545 F.2d 252 (C.A. 1, 1976); Pacific SouthwesiAirlines, supra. Shifting the burden to the employer in thiscontext merely conforms to the general requirement wheret' If there was no final formulation of the details at Itha tmnic isc (;,,a'iAtlantic & Pacific Tea Compani. Inc. 192 N.RB 645 (1971) such mrtterswere certainly resolved bh October 26. with the dispitch of Respondent'lletter to the terminal managersil According to T'hurston. there was no effcc.ile ,., of keeprnl theinformation from the Memphis emploseesI Despite certain reservations as tot TIler's generil credibhlit it I, Ielrfrom Vines' admission of his interrogamion of leir lhu I t lets tlellsltilo[ucannot be completely ignored, and I credit this stilemcienl hich li eff.ecretlerated Respondent's official position. I do not credlt hi, furlhcer te'iimon) concerning a conversatlon with Walls and Ihc kiter t poICssell of ofletter on the subject olher than the letter of October 2han emploser is shown to have "engaged in discriminatoryconduct which could have adversely affected employeerights to somc extent." V.IL.R.B. v r. Garca Dane Trailers.li .. 388 l.S. 2b. 34 (1967).140But a showuing of good faith is lacking here because ofthe incredible nature of Respondent's explanation. In thefirst place. 1hurston's testimon\ makes it appear that hemade the decision to withhold on his own. However. Ishare the s iess of the Court of Appeals for the Second(Circuit that "in this complex area of labor law it seemsunlikel, that la,,men striving to conform to the law wouldventure to maJke decisions on their own estimate of thelegal consequences of their actions." GA4F Corporarion v.N.L.R.B., supra. My skepticism is heightened here in viewof Respondent's lengthy litigation histor' under the Actwith the aid of astute counsel.Nor does Thurston's explanation stand an, better on itssubstantive merits. There is no evidence of a "reasonableapprehension" "l in Respondent's alleged desire to avoidan unfair labor practice charge. Contrary to Thurston's tes-timony. I have been able to find no reported decision andnone has been cited to me-involving charges based onrespondent's "giving" a wage raise during a union cam-paign. Indeed. in the only related case in the Board's re-ports involving this Respondent. the Board, adhering to itsgeneral rules set forth above, sustained Respondent's con-tention that withholding a raise from an individual em-ployee pending the outcome of a Board election did notviolate the Act "in the absence of any evidence of estab-lished custom or practice with respect to the granting ofperiodic wage increases." Thurston Motor Lines. Inc., 180NLRB 944, fn. I (1970).142 It is also rather late in the dayfor Thurston's not knowing what to do short of withhold-ing the increase from all the terminals. Reliance on "theproverbial 'devil and the deep blue sea'" dilemma wasfound to have "little merit" in N.L.R.B. v. Dorthan Eagle.Inc., a Subsidiaor of Thomson Newspapers. 434 F.2d 93, 98(C.A. 5. 1970). since "The cases make it crystal clear thatthe vice involved in both the unlawful increase situationand the unlawful refusal to increase situation is that theemployer has changed the existing conditions of employ-ment."The employer, of course, can have no assurance againstthe filing of a nonmeritorious charge if he confers a raise inaccordance with the applicable law. But he likewise has noguarantee against a charge whatever course he follows. Thedifference is that the employer can reasonably expect theGeneral Counsel or his representative to refuse to issue acomplaint. and thus avoid formal litigation, if he has com-plied with the controlling authorities. And if the fear ofhaving to answer an unfounded charge could ever warrantthe breach of Section 7 rights that the principles expressedbh the above-cited cases were designed to prevent (see41' If "the diIneer inherent in well-limed increases in benefits is Ihe sug-e'stllon O,[ i fla It tiide the .eIe1t al.Ci e o 1" R ',. Es .h t h,mc Poarti ( i,,trpt.375 t S. 405 .40i t 1I962 ) ife danger inherent itt a well-limed ,lthholdtie o4f bleefits Is he sugesllolln of the hare fist(,s4 .I(d .ti,ldra/,, tI,'h i hhi,cii. L 2i0i NtRB 39. 42 (1973). citingA1 ( -,l,/Ott,,n. 19W Ni RB 538. 545 I 1973).hll ti,m l ee I in,.ljd il orfl llel/illg clllllpalgn .a the Mecmphil termtinali II (i l duri l t 1t nk i l i.t Ill ti ilelhencs\ talre atd one of the realion, forliiit itIIt hc raile it that tiame w.is hat he had not set evaluated thecilil'.es', -,ik 18s NI RB 94 1) (i9f0)529 DECISIONS OF NATIONAL[ LABOR RELATIONS BOARDGAF Corporation, 196 NLRB 538, 543 544 (1972). cf.Myers v. Bethlehem Shipbuilding Corporation, 303 U.S. 41.51 52 (1937)), the employer's interference in the electionprocess can have no justification where, as here, it fails toassure the employees that they will receive the raise afterthe election and regardless of its outcome (Grede Foundrlries,Inc., supra; see Uarco Incorporated, 169 NI.RB 1153. 1154(1968); Montana Lumber Sales. Inc.. 185 NL RB 46, 48(1970) ), and aggravates the discrimination by giving theraise at all the terminals not facing an election, thus dispel-ling any inference of validity that might have attached tothe inclusion of Memphis and Humboldt as only two recip-ients of the same package going to all the other installa-tions. Essex International, Inc., 216 NLRB 575, 576 577(1975); Gold Circle Department Stores, a Division of Feder-ated Department Stores, Inc., 207 NLRB 1005 (1973): Fa-mous-Barr Company, 174 NLRB 770 (1969): cf. N. L. R. B. v.Dothan Eagle, Inc., supra at 99; and see J. J. Newberryv Co.v. N.L.R.B., 442 F.2d 897, 900, fn. 4 (C'.A. 2. 1971).The glaring contradictions and inconsistencies in Banks'and Thurston's testimony regarding the relevant circum-stances further weaken Respondent's claim to good faith inits assertion of a valid motive for withholding the raise.Thus, Banks testified on the opening day of the hearingthat he had never been informed by management that theraise was going into effect at the other terminals: that henever received any communication about the matter fromCharlotte until the phone call in "December" 43 tellinghim the amounts and the effective date: that although hehad not been told, "I know why" it was held up. "It wascommon knowledge"; but then "I don't know that it washeld up. All I know is when I was told to put it into effect:but it has been discussed and it's common knowledgethat-or my understanding is that you can't give pay in-creases during Union campaigns" He admitted, however,albeit reluctantly, that he was present when Holscher toldthe Board agent in substance during the investigation thatthe increase had in fact been held up because of the elec-tion.On the eighth and last day of the hearing. Thurston.after testifying on direct examination that he did not be-lieve the announcement of the raise addressed to "All Ter-minal Managers" had been sent to Memphis and Hum-boldt, admitted on cross that he did not know that to bethe fact, that Banks had attended the managers' meetingduring the summer when the raise was decided upon, andthat in any event "certainly before or around the time the[October 26] letter was sent out" he told Banks "pointblank just not to mention it to other people and not talkabout it and not tell them there would be any raise If thething was settled, or anything of the kind." He neverthelesswarily proceeded to hedge by responding to the specificquestion whether Banks knew about the increase at theother terminals when they became effective, "Well, I don'tknow whether he knew or not." continuing immediately,however, "I can think certainly he would know, I mean,every terminal system is tied together with communica-tions. They chat back and forth all the time."14 'December," though repeated b, him i. as .ippallentl Inaidi telitsince Ihe raise went into effect ait Memnphis iin \eltloeiher 29Following this testimony, Banks was recalled to thestand by Respondent and admitted receiving the October26 letter from Charlotte in late November. On cross, healso admitted having been shown a copy of the letter by adriver as early as the first week in November, and for thefirst time admitted his presence at the summer meeting ofthe terminal managers.IThis combined testimony hardly constitutes the kind ofstraightforward account of the surrounding circumstancesone would expect to support the claim of good faith. Rath-er, it is of a piece with Thurston's inept effort to link hisasserted fear of a charge to similar charges in prior years. Ifind that Respondent in fact had no such fear, but on thecontrarys withheld the raise here in order to cause theUnion's defeat in the approaching election.With this background we now turn to Respondent'streatment of the individuals concerned.c. I he indicidual cases( I ) EdmanEdman was the first employee to suffer discrimination atthe terminal. He was also the first to receive Banks' coer-ci:,e attention after Banks learned of the filing of the peti-tion. I credit I dmatn's testimony concerning his interroga-tion by Banks on September 10 and the accompanyingsolicitation of surveillance. I am unable to believe that 5months after the event in question Banks could remember.as he testified, that he did not talk to Edman at all on threespecific dates in September, and I discredit his denial thatthe incident occurred. I also credit Edman that Banks in-terrogated him again on October 12.While in the course of the latter conversation Edmanacknowledged to Banks that he had made a statementwhich, in the circumstances, constituted a threat to em-ploNees who might cross a picket line, and although Bankssaid it called for a warning in his file, Banks apparently didnot deem the matter serious enough to effectuate such anintention because no such warning was in fact put into hisfile.144Nor was a warning placed in his file over the othermatter simultaneously raised by Banks. the failure to makea delivery to E. H. C'larke. Such inaction by Banks. con-trarN to what the record discloses to have been Banks' pat-tern in similar situations, when he was convinced of theemployees' malfeasance, conformed to his expressed policyof not issuing reprimands unless he was sure they weredeserved. I therefore credit Edman's testimony as to thereason and justification for the nondelivery.I also credit Edman's testimony that Johnny Hunt latertold him that Banks had said his purpose in transferringEdman from the bobtruck was to harass him because of hisunion activityN."4While Hunt testified that assigning Ed-S, I,\ i -LLn tb- ii. HBa ilkllaitted thai esen M1tl emnlre's hreat to kidla.n clplll ce Ir .l.il.... it a pilkct line did lnot rCell, influence" his decisionto fire MCI eilore4 I d .o .iLt tedt I dilliil Ins-ofar as he said iulnl included 1Mc1.emore inItl nl. le a.lt.ior? 1 helie ,s1l I1i c ideiCIe that .ha bo ruck hlad been perma-nentl .alslpled ti "i.l enllrL T a1 it had hbeen to I dmrin Indeed. Mc-I r .loie', f al ll[pair.alivel? .1uii iatUl as 1 \It. driver Aould seem to hvevIled iout sucllh .11 .i lTnIrtilt. and the (;cnerll ( iunsel claiims noi suchdiie. I 111111a ll l530 FHURSTON MOTOR LINES, IN(5man to the tractor-trailer had nothing to do with the diffi-cultl of the work, he did not den'y Edman's testimony as tohis report of Banks' statement. I do not credit Respon-dent's denial that a dinkey is harder to drive than a bob-truck under certain conditions. including those facing l d-man on the occasion in question. Not only did Respondentpay a 25-cent per hour bonus for driving a tractor-trailer.but even Johnny Hunt conceded that the bobtrucks wereintended for certain parts of town. The employees' testi-mony offers a rational explanation for this whereas Re-spondent suggests none. And despite Hunt's testimony, .onexamination by Company counsel. that the route ratherthan the equipment was assigned by seniority. Hunt con-ceded on cross that specific drivers are assigned to the bob-trucks "(b)ecause they are the senior drivers and theN havethe pick of the equipment," not of the route. In any event.the bobtruck formerly assigned to Edman, whether be-cause of his preference for the equipment or the route. hasnot been restored to him since its repair but instead runswild. and Edman has lost an advantage to which his senior-itv entitled him. I find that Edman was made to suffer thisdeprivation because of his union activity.I also find that Edman's union activity led to Banks'singling him out on November I for criticism over the con-dition of his hair and threatening him with a reprimandtherefor; Banks' baseless accusation and resulting threal ofa reprimand on the following day. as to which Banks failedto testify: and the additional harassment described (in fn.106, supra), concerning which Respondent offered no testi-monv. However. I do not credit Edman's testimonv aboutthe alleged November 3 threat. denied bh Bianks. 'to get"Edman before the week was out. The reprimand record inevidence indicates that Banks had more solid occasions forsuch a threat or even execution of the alleged threat. butthe shoe never dropped.(2) Mcl emoreMcLemore's case, though containing some features re-sembling Edman's, is basically' different. His reprimands orwarnings appeared substantially justified and his ultimatedischarge came only after repeated warnings. I do notcredit McLemore's testimon) of Banks' threat to get rid ofhim for his union activity and to falsify his records to ac-complish this. I was no more satisfied with McLemore'soverall credibility than I was with Banks'. either in de-meanor or substance, and I believe his attitude was that theBoard would protect him even against the rightful conse-quences of his misdeeds.To begin with, nothing in Mcl emore's testimono con-cerning the alleged conversation of September 14 wouldhave educed Banks' alleged remark the following day thatMcLemore had been "mad" on the 14th. I accordingly dis-credit it. McL.emore's further testimons that Banks admit-ted on the 15th that he had once fired a man "because of"a union was so attenuated bs the remainder of his testi-mony regarding that incident as to be worthless. I do notaccept General Counsel's characterization of the Septem-ber 28 note in McLemore's file as a reprimand. It merel'recorded McLemore's admission of his displeasure over hisaborted quest for supervisors status and his wrongfullyblaming Respondent therefor. with a consequent adverseeffect on his attitude, and its entrs in Mcl.emore's file as awarning against letting that attitude affect his work wiasentirels reasonable whether or not Mcl emore said. asBanks testified, that he joined the UInion to get even.Like Edman. Mcl.emore threatened employees againstcrossing a picket line.l'4hut. as in Edman's case. Banks didnot deem it sufficientl' serious to warrant a reprimand;and he in fact conceded that this played no part in Mc-l.emore's ultima;te discharge. However. McLemore provid-ed ample cause for discharge in other ways. starting withhis noln-delisers to Baptist Hospital. It is clear, to beginwAith. that the incident was not premeditated by Respon-dent since the goods were originally given to McLemore onOctober 6 on a bobtruck. and it was his failure to makethat delivers that led to the later difficulty. Mcl.emore'sexpl;lnaltion for this failure and the resultant events was notstraightforlard. followking a ha/,i path on cross as to hiscontact u ith MlIlan to it fulls restored memors on redirect.But assuming a v enial nondelisvers initiall, his willful fail-ure to deliver for at least 3 da's thereafter from the identi-cal type of \ehiclec with which another driver finall] madethe delivers seems beyond justification and an appropriatesubiect for the further warning given by Banks on October12 I)espite his known union actisit, including his threatsto other emplo\ees. he remained on the payroll.On October 21. Mcl.emore again failed to make a sched-uled deliveir. this time to E. 1i. Clarke, He sought to ex-plain this aw.aas bh stating that he mistakenly believed hehad onlx, one of the three pieces to he delivered. The falla-cX in this attempt is his own further testimony that he didnot even bother to check carefulls what he had because hehad allread, decided not to bring the trailer into the narrowalle. 14 [Equa'll weak wais his explanation as to why hecould not have unloaded the skid in any event. In the firstplace. having decided that he had onis one-third of thescheduled load. existing practice called for nondelivery andhence obviated the need to consider alternatives. Second.assuming he nevertheless did consider delivery, he offeredno adequate explanation, either to Banks or at the hearing.for not overcoming his claimed lack of a tin snips bs ap-pealing to his dispatcher or to the consignee. Despite hisadmlittedls "heated argument" with Banks over this matter.Banks still gave McLeinore another chance, noting. how-ever. that this was "absolutely his last chance."Of the two incidents Banks took up with McLemore onOctober 29. the first seems not overly' significant in view ofthe breakdown of the truck and the reassignment of thetrailer to another driver the next day. But the Excel Mfg.occurrence is another matter. McLemore made no effort tojustif> the mistake at all. contending instead that he hadmade no mistake because he carefully counted and re-counted the cartons, and this fits his claim that the wholecase against him was a contrived one. 1he problem withthis contention is that it flies in the face of the uncontro-serted fact that a shortage actually existed, for which in-deed Respondent ultimatels paid Excel's claim. The factit i 1. c\ ,l,I r h ,s5 h\ l1i I nl ot. olii der ii .i hrealt l, a' hlabrdt\ the sinklc tkcl the (ionerl. ( tlrll el ct[rs In .1ilrl un in thi Ins l-denI[ t io *1ir.iIl l ilnsi lhCl drki r -I ill Bllk dI JCtriheCd .a il mere clrl-L.d errao r A i ,t '[1 -. N [' I N'531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Banks was unaware that a claim would be filed at thetime of the discharge in no way detracts from the signifi-cance of his knowledge of the shortage based on the infor-mation before him.The General Counsel's suggestion that Banks "was will-ing to take much more off of a member of other individualsstill working at the time of the hearing" affords him littlecomfort since most, if not all, of those individuals wereknown union supporters. An employer is not bound to fireevery employee for misconduct in order to justify the dis-charge of a particular one for the same type of conduct solong as that selection does not rest on the individual's pro-tected activity. Nor is consistency necessarily determina-tive, the critical question always being whether a prepon-derance of the entire evidence establishes that the choicestemmed in whole or in part from the proscribed motive. Inmy opinion, the General Counsel has failed to sustain hisburden in this regard.(3) HarvilleI do not credit Harville's testimony that he was a lesserbeneficiary than the other employees of the considerableexposure to DOT's placarding requirements. His initial de-nial that he had signed the paper purporting to bear hissignature showing his receipt of the necessary informationin January 1975 was substantially qualified by the conclu-sion of his cross-examination, and I find that the signaturewas his. I am also unable to believe that he did not see thenotice prominently posted just 10 days before the Septem-ber 27 incident. His concession that he knew the require-ment applied to over-the-road driving only renders moredisingenuous his asserted unawareness that it extended aswell to city driving subject to DOT regulations.But this does not dispose of his case. Not only did Banksnot consider Harville's error a dischargable offense, but heregarded Harville as a good employee. It hardly seems inkeeping with this attitude that, absent other factors. Bankswould "think it was well that he quit; I really do." I herewere other factors, indeed, but militating in favor of liar-ville. I credit Harville's account of his conversation withBanks after punching out on the evening of September 29.including Banks' interrogation of Harville concerning hisunion feelings and Banks' other references to the Union. asto some of which Banks gave no testimony.m48And even ifBanks did not learn of Harville's union preference at thattime, he certainly became aware of it when Harville don-ned the union button on the day of his separation.' 14More-over, Harville's testimony concerning the events of No-vember I seems far more probable than Banks'. Accordingto Banks, that day just happened to be the one when Brant-ley contacted Banks for the details relating to the I)OTcitation. Quite apart from that odd coincidence, no expla-nation was offered as to why Banks had not supplied thosedetails earlier inasmuch as he admittedly believed on Sep-148 In the circumstances, the interrogation iollated Sci. X(a)(I). , (s dill ihethreat that no contract would he signed Also violatire w as the stltementthat in the ensuing strike the strikers could be termina;lted, since ls Llfltairlabor practice strikers they would not have been suthbect i<, repllicrment149 I do not credit Banks' denial that he saw Hlarville acaring the blutonthat day because the denial stemmed solel. frotm Banks' faullts recidllecltlthat ltarville'sseparation occurred before the employees started to displys tihebuttons.tember 29 that Respondent might have to pay the fine.Perhaps more troublesome is the substance of Banks' ver-sion. He would have it that Harville, with a family to sup-port, relinquished a steady job paying $6.50 per hour dur-ing a period of high unemployment merely to avoid payingthe fine. This seems patently incredible even on the unlike-ly assumption that Harville believed he could escape theconsequences of his personal misdeed through the simpleexpedient of leaving the employ of Respondent whose lia-bilitv in the matter was only derivative. Harville's version,that he requested a separation notice only because hethought he was being fired, certainly has a greater ring oftruth. Respondent's effort to discredit him on cross-exami-nation bN confronting him with his investigative affidavitfailed of its mark because the affidavit did not contradictthe basic element in his testimony that he believed he wasbeing fired even if he did not state in the affidavit thatBanks had said he was "gone." Whatever the exact words,Banks had obviously' said enough, according to the affida-vit. for Harville to have asked how much more time hehad. 150I find on the entire record that Harville did not quit butwas discharged because of his union activity.(4) HillHill had an exceptionally bad memory which, whilemanifesting itself chiefly in respect to dates, necessarily af-fected the nature of the events he described. Thus, he ad-mitted having erroneously stated that his first warning fol-lowed the Union's appearance. And the warningconcerning a cross-delivery-the substance of which heconceded which he linked with allegations of interroga-tion and antiunion inducement by Banks, may well haveantedated the Union also. Reliance on Hill's testimony isfurther complicated by the fact that it involved some prod-ding and is not free of fabrication or at least of suggestiveambiguity, as, for example, in his reference to Harvillewhich even the General Counsel could not understand, orin his attribution to Banks of the statement that he hadsome other rats to get rid of.msl Whether such distortionswere deliberate or not, they reflect at least an inability tocomprehend fully the events observed, as in Hill's failure tograsp the essence of the October 27 reprimand. Moreover,I specifically discredit his testimony of Section 8(a)(1) con-duct by Banks, noting particularly the absence of any sug-gestion by the General Counsel why Hill would have beenselected as the only target for constant inquiry as to wheth-er his union feelings had changed. Perhaps these difficul-ties would not suffice to defeat a case of an employee whoprovided less good cause for discharge. But where, as here,abundant cause is funished by the employee in such cir-cumstances, and the employer appears to have shown someforbearance. I am unable to conclude that it merely consti-tuted a pretext.il' r tlrtlhe dctractirin from Banks' sversilin in ms opinion, is his memo-r;llid ll pLlprlrtin Ito record lhe mailer If this was written contemporane-wou1l,. as urged tihe recita[ l its conclusion that he "never returned" seems.trangrlgts 11 O f placei l [lihtuIgh the stlacemteni s tuld indicate that Banks believed Hill to bea rati it carrics the further implicaItion abhsent the clarification extracted oncross that Banks v'as ihreatelling to fire additional employiees.532 THURSI'ON MOTOR LINES. IN('.Bv the date of Hill's discharge he had encountered con-siderable difficult,. mechanically and otherwise. in per-forming his duties over the preceding several months. Andhis last previous reprimand, coming only 5 days earlier.typifies his problem in a way because despite his admis-sion to Banks of a shortage of cases on a pickup of 20() hetestified that he was "pretty sure" he had the 200 cases.The culminating incident fit the same pattern. with Hillstubbornly insisting that he had complied "exactl," withLarry Hunt's instructions to get RC Cola "as quick as Icould." While Banks' testimony exaggerated Hunt's or-der.'52the nearest Hill came to reaching RC "as quick as[he] could" was his forgoing lunch. And while I discreditLarry Hunt that he did not know how to contact Hill whenRC called about the delay.S53 Banks could reasonahbl ha\ebelieved, as I find he did, that delaying the RC delisers tothe very end without contacting the terminal was entirel,unjustified and a serious lapse whether or not the customerwas lost.lS4 I do not credit Hill that Banks offered him a"second chance" in the discharge interview conditioned onHill's wearing a "Vote No" button. "Second" seems hardlsappropriate at that point in Hill's string of errors.(5) Paul BrehmBrehm appears to have been the spearhead of the unionmovement. But his activity was out in the open since Sep-tember 9, almost 2 months before his discharge. duringwhich period he accumulated at least 5 reprimands. Not allthese were deserved. in my opinion. Thus. his censure forgetting his lunch from his car in the parking lot wvas anover-reaction to conduct not substantially different fromconduct admittedly "perpetually" tolerated in other em-ployees. And absent testimony from Respondent concern-ing the alleged events of November I. it would appear thatBanks was unreasonably harsh, particularly in respect toBrehm's lack of familiarity with the credit ratings of thecustomers involved which were apparently unknown evento the cashier. The same cannot be said. however. of theremaining incidents. The open exception reprimand w5aisfor conduct not only contrary to outstanding instructions,receipt of which he admitted on cross-examination.'i butalso contrary to common sense."' This was followed short-ly by Brehm's "giving away" freight, one of the most seri-ous offenses a driver can commit. Yet despite Brehm's ac-'1 ConirarN to Banks. the instruction, were neitihr to o direeil\' toRC nor to go there "first." Hunt's oiun note itn Hill's Pickuap Record sIpclfies his order as having been to go to R(' as so on as hIe cou d irk .,;lnlldother freight"; and in his testiliontl ."Just .is soon is .t L;II gel 1II thshipment" If it had been intended o bhe delisered firslt i,, le1s .app.lrxfor not having loaded it lastI There were only a vera limited number of places ,.here hle oulild ihlcbeen (Caldwell's case shors that such contact is not hbenlliJ Ith dl llp .Athl,ahihts1541 he ieneral ('ounsel urges that there ais nio directl C ldellt irC of hloss. But Banks had recorded the loss on an ehlbil introducied In Cs idenllcb, the Gieneral Counsel on the sesond da. of tile heirirng thi (ic elrs l(iounsel could have subpoenaed R(' it prore the tlontr.os Ah enl ,ichevidence there is nothing to dispute Repondenltl po,,min :i Ito I *hiHits testimony in direct that hle had neer been Iold tih;it pitns hIlcredibility into questilon generialIs. of which nmore ii)raril nti n pc1 iis.- Isto his ha ing received other Instructions from OS&DI Banks' later order to Brehm to lease the premil .as ter sirJls , ml iwhile perhaps underly harassing. could ei l], hiae hbren .th111Ltibles 1pique over the earlier episodeknowledgement in the note he signed that the offense was a"dischargable" one his testimony treated it as less impor-tant than the concomitant matter of giving the consigneethe wrong copy of the bill. This suggests either a misunder-standing of the priorities of his job or a deliberate attemptto coser up the more serious transgression.Notwithstandindg Brehm was to remain on the payrollfor another 2 weeks in which three more incidents oc-curred. On September 21 came the repirmand over his de-la,,ed consummation of his bills. Bs what appears to me aprocess of con'oluted reasoning. the General Counselurges that Banks' note of that date. recording the incident.was a complete fabrication because of Brehm's separationof this incident from the alleged accusation of his falsifica-tion of the pickup record and his assertion that the bill-contsulmniatin incident did not occur until November 1I.relating it to Ihis v\earinr the union button. The connectionto the button seems remote in light of General Counsel'stheori that Banks knew of Brehm's union activity long be-fore then. And I perceive no reason why Respondentwsould hae preferred September 21 to November 1. Whatseems more significant is the probabilit--in view of theapparent relationship between the two notes- that Brehm'stestimno: ', was designed to create a wholly new incident."'1 he next incident. admittedly involving another seriousmatter. did not occur until October 28. but resulted in afinal warning. I find Brehm's testimony as to this less credi-hle than Banks. or that of James. the cashier. It is extreme-I, difficult to believe. even accepting Brehm's assertionthat Jaimes counted the bills, that he would have walkedaw.a! from the window., and even possibly gone to thebathroomn, without waiting to see her count and initials onthe manifest. Quite apart from the fact that such waitingwould have conformed to standard procedure pursuant toposted instructions. Brehm's own testimony S58 was that thecount was made at his insistence after refusing to let herstore the hills in the safe and defer the count until the nextmorning. It would scarceli have been consistent with suchprudence. moreover. easils explicable on his theory thatRespondent, already guilts of numerous unfair labor prac-tices including those allegedl? directed at him. could not betrusted. to have wandered off before completion of theusual counting procedure. Brehm's testimony that he didnot leave the window until he heard James' "O.K.. Paul."derives no support from General Counsel's reliance onJames' admission" that she might possibly have said"O.K.," at some point to Banks whose name was not Paul.Further undermining Brehm's account of the matter washis confusion over the missing Hunter bill. General Coun-sel's effort to rehabilitate Brchm with the contention thatthe manifest shows a checkmark next to the bill Brehm hadin mind 7(77), as in the case of the two missing bills. ig-nores the fact that 707 also has an "X". unlike the missingbills.Finall. on No\ ember 2. came his discharge precipitatedbh his failure to bring in the bill of lading covering theHunter freight he had picked up. Here again. I find hisihIr1ih l e Imal th 1 .l he talked willh Banks on September 21 is nol to(1difl( r l [ in 1111 Biniks' deni.l Ihat htc ;illed aith TEdmrnn on certair date,.hirlili I1 itlis toi sredil it in t (ie O ilT I otunsels' urging tsiupritiI D)eiei h 1 ls ime, anid Banks533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccount short of the truth in respect both to the authentici-ty of the bill in evidence bearing his signature and date andto his asserted lack of opportunity to tell Banks that thisbill related to another transaction in the face of his admit-ted opportunity to examine the bill he found on Banks'desk.Notwithstanding my belief that Banks harbored hostilityto Brehm because of his union activity, as specifically man-ifested by his remark around the time of his dischargeabout Brehm's cutting off his nose to spite his face.l59 I donot find, on the entire record, including the substantialcause furnished by Brehm over the period of time involved,that his union activity constituted a motivating factor in hisdischarge. That Banks may even have been pleased at theopportunity to effect the termination cannot suffice tomake a case.(6) TylerTyler, whom even union activists regarded as a "blab-bermouth," struck me as too glib, and perhaps nowheremore so than in respect to his alleged suspension. Thus,testifying a few days after Banks' appearance under rule61 I(c) of the Federal Rules of Evidence, and Banks' testi-mony that he would not have been able to notice unionbuttons on Tyler or Edwards in the trailer they were un-loading on November I even if they had been wearingthem because a tire cage blocked his view,. Tyler volun-teered that the cage was loaded no more than waist highwithout being asked about the cage. He had evidentlymade up his mind that he was not going to have to dependon the General Counsel's asking the right question in orderto respond to Banks.160 Moreover, Tyler's reference to astatement by Banks that Tyler already had "one warning."whose nature he went to great lengths to ascertain, con-trasts oddly with Tyler's total disclosed by the summary ofreprimands in the record."16And in the course of his al-leged later conversation with Banks.'62he would haveBanks demanding "100 percent perfect[ion]" from-of allpeople-the holder of the second longest string of repri-mands at the terminal. Finally. I find that there was nosuspension at all, but only a misunderstanding on the partof Tyler and Edwards. I credit Banks that the correctedtimecards went to payroll before Thurston's speech, and Idiscredit Tyler that the corrections were made only afterhis professed change of heart following the speech. Hehimself placed the alleged conversation on "Monday orTuesday ...the early part of the week." and the speechwas not made until Wednesday.'16I' I find Banks' testimonx. on being led, that he sould "jilhbsolutels nit"make such a statement to any employee. "regardless of the la.," too hsper-holic to accept.6In liew of Banks' admission. ho'.esel. that he knev, of ler',s unioinleanings as early as October. he had nothing to gain hb derlillg thisl hIe s ilTvler's or FdAard's buttons on November I.161 Indeed. is shown abovse the (General ( ounsel cite I ller's had Icprl-mand record without discharge as evidence of discrilinalliolln ZIlTlnlSt Nl-[emoreIt2 In his illnesllgaitle Iaffidaiit. gimen that rers afterlotnl, hi h.dl stuolito his inability to see Banks again after the consersaitin In the trailer. I donot credit his aitempted explanation for this inconlsltcn i. tie could niothasre forgoelen such serious threats in the brief spa;lc of ;a le hlui,.(7) TaylorI credit Taylor's account of events of November 12 but,while finding harassment by Banks and Saint because ofhis union activity. I do not find any violation in sendinghim home that evening. Although Banks denied callingTaylor "a Iying nigger," he did not deny grabbing Taylor'scoat and berating him for covering the union button or thethreat to fire him.'64And despite Saint's denials, the state-ment Taylor attributed to him that wearing the button waslike slapping Banks' face accords with Banks' antiunionconduct, not only in respect to Taylor but generally asfound above. Moreover, in view of Respondent's positionas to Walls' nonsupervisory status, he would hardly havetaken it upon himself to remove Taylor from the otheremployees. so the order to do so must have come fromSaint. I also credit Tavlor that Saint conveyed Banks' offerto mitigate his earlier threat on condition that Taylor forgovoting: and Taylor's further undenied allegations thatBanks continued to harass him after he cast his vote, andthat Saint threatened to reprimand him over a matterwhich he proved to Saint was not his fault.Hoowever, sending Taylor home at 9:28 that night cannothe deemed discriminators in view of his own testimonythat he had just completed an assignment, that his normalquitting time is "around 10:00" and that he "[o]ccasional-ly' finishes before 10, and in view of the evidence from thetimecards establishing that there was no appreciable differ-ence between Taylor's total hours that day and those of theother warehousemen on his shift.Nor do I find the evidence sufficient to establish dis-crimination in Taylor's solo assignment on November 15.The policy of one man to a trailer where the one man iscapable of handling the carton is certainly not unreason-able in itself: and the only evidence to negate the existenceof such a policy was Tlalor's mere denial of knowledgethereof.(8) Caldwell('aldwell was not an impressive witness, his mannerbeing evasive and his testimony, in numerous respects, self-contradictory. Thus. "might have" generally constituted anaffirmation, as e.g.. with reference to his wife's havingcalled Thurston on November 10 in his absence. Butthough she later told him to see Thurston and he went tothe terminal. according to his testimony, which I find in-credible, she did not tell him the nature of her conversationor the reason he was to see Thurston, and his only reasonfor going was to get his check, and when he got there hedid not see Thurston: `5 hut, he testified further, he didt I do not fintd that T sler'> resumption of trips to lire and B;iter C orpflossed from his professed change tif heart about the nilon But even nercit ruthervise. I see nothing neccssaril unlawful In Respondent's accoimo.dating to the customers wiish ti hbar a union agitator from its premises See/1. R B /. l ,Ruh- A & I it/t ,, (i-,,reot, 351 S 105 ( 195)i hie fatilure to execuitc tilhe threat is not parricularls significant in this,colnnecittion ini ilea of Batlks' tctimulnio that he tried to flil,, , HIolscher'ai.uiilut firing ani!ornl'hrhosc conduct ,as noi iiitoleralble and to,is ut ic I t fil it if addiliolr l chlircs.t Arid coiceilabhis could thereb, have jeupirdieicd his job because forat1 lie kIesls o(, the bhlsis ,f his lestiilltlno I huitton might haes ifdeled(' aldell to see him534 THURSTON MOTOR LINES. INCtalk to Thurston after his wife's call, and a few momentsafter admitting that he "might have" "goinel in" and toldThurston that he was opposed to the 1Union. he swore he"ain't talked to the man," while testifying that he "mighthave" told the same thing to Banks and Holscher but notthat day although he admitted there was no other occasionwhen he could have. In these circumstances, notwithstand-ing the interrogation and solicitation Caldwell charged toBanks was conduct Banks was capable of: and despite m,misgivings concerning Banks and Holscher's credibilit\. Iam unable to find a violation based on this alleged con-duct.Nor do I find Caldwell's truck assignment of November18 discriminatory. I am satisfied that (Caldwell thought thetruck was unsafe or he would not have contacted DO .Ibelieve, however, that Hunt would not have knowingly en-dangered a valuable piece of equipment even if he hadbeen disposed to risk the safety of a union driver. I note inthis connection Caldwell's failure to mention in his affida-vit that he had brought the matter to Hunt's attention, evenwhile admitting there that he had not called it to Banks'attention despite his knowledge that Banks had beenwarned by Holscher against the use of unsafe equipment.And I find no harassment in Banks' accusation of speedingrecklessly later that evening. Since C(aldwell was aware ofthe existence of the bump in the pavement. it would seemthat any speed that would have resulted in the brake lock-ing and skid had to be excessive at that time.Finally. I find the evidence insufficient to establish thatCaldwell was constructively discharged. In the first place. Iam not at all convinced that Banks' decision to move C(aid-well to the dock was in consequence of his union activit\.While I find that Banks was aware of that activit) throughhaving seen Caldwell in his car with the other union sup-porters on election day. and that he must have resentedCaldwell's apparent perfidy after his declared procompan,stand, or at least his acquiescence in Banks' November 1)request to assist Respondent, Banks had a reasonable basisfor doubting Caldwell's driving aptitude following theevents of November 23, and I find it was that which moti-vated the decision to transfer him. See Gerbes Super Mar-ketr. Inc.. 217 NLRB 394 (1975). But even if the transferwere designed to punish C'aldwell for his union activitc. itdoes not follow that Caldwell could quit therefor and claima constructive discharge. What the law requires in addi-tion-which I do not find here--is that "the terminationwas the culmination of a plan on the part of the employerto force such action, or the foreseeable consequence of theearlier transfer." Big Y Supermarkets. 173 NLRB 405, 406(1968). The transfer entailed neither a loss of income normore burdensome duties. Caldwell's sole complaint wasabout working "under" Dodson. Not onil is it highlidoubtful that Dodson's work enabled anyone to he underhim, but the evidence is insufficient to establish either thatBanks was aware of Caldwell's attitude toward Dodson atthe time the transfer was decided upon or that. even %whenhe learned of the hostility on the 24th. he had reason tobelieve that Caldwell felt that strongly or would not be-come reconciled to the change. After all, ('aldwell had evi-denced a capacits for adjustment hb switching sides in thecampaign. In these circumstances, it cannot be concludedthat Caldwell was "forced ...to quit," the essential predi-cate for finding a constructive discharge.' C(onzmunitiMo.or Bus (omlpam', Inc., 141 NLRB 703. 704 (1963): G.A.Dres.s (Co., / .. 225 NLRB 60 (1976): see also Federal Col-lectors. 201 NLRB 944, 949 950 (1973): Southwestern (o.,111 NI RB 805, 824 (1955). 6'The Election ObjectionsOn the basis of the unfair labor practices found above tohave been committed prior to the election, I recommendthat the election held at Memphis on November 12 in Case26 RC 5356 be set aside and a new election held.(')N( I t SIONS OF LAWI. Respondent is an Employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The [:nion is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Act bycoercing its emplohees in the exercise of their union activi-ties as found above.4. Respondent has violated Section 8(a)(3) of the Act bh,discharging Roger L. Hartille, transferring Ronald Edmanfrom the bobtruck. and delaying the pa) raise from No-vember I to Noxember 29.5. I he aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent did not ,iolate the Act except as specifi-call found aboce.RF- ,F-iIn order to remedy the unfair labor practices foundherein m' recommended Order will require Respondent tocease and desist therefrom, and, in view of their seriousnature and varieti. to cease and desist from infringingupon the Section 7 rights of its employees in any othermanner and to post the usual notices. Moreover, in orderto effectuate the policies of the Act. my recommended Or-der will require Respondent to reassign to Ronald Edmanthe bobtruck formerly regularly assigned to him. to reim-burse all employees at Memphis, including those terminat-ed since Noemnber I. 1976, for all losses suffered as a re-sult of the dela\ in instituting the pay raise institutedelsewhere on that date, h, paying each of them a sum ofmoney equal to that which he would have earned betweenNovelmber I and 28 but for the failure to pay such raiseuntil November 29. together with interest thereon to be"\lhlt,' h Hank, ICelllfllN\ indit.rtied he .as not ,orr I.o see ( a.ldellI1r he dJl .IIId lll mi I., dla- ,u dae hi11It is iL, ltr .Lr, toi re-th the I ulc of %alis superlsor, itat.us thet,rni', -t,: l lt. l e aqt lrc.,l tj nr ticrcd that ,I ,lid he re-lued therceh I,"5l ,, lie i lrtlc lll t I ,1crtihcr 11 thlr Brnks knew ho had S i n nedr11,11 t.1 r s 11 1 Ih, til, a 'h ho U 11 ,d .dollC I ,! ,,uld he fired afrcr the elekl .ll I h(ls ',c. l i t I[lldC l iidd ll i /1[111 4 rlrll of ( h nl.ll tIi.' .HI Bank, ,.ihr-C , t, N.i liiii. i,; .iL ii [ (i; ', i itr , ii ,Ild .)il l , ff Cl I L ' n l C e l.. rpe oftilh ()ldol 11hlin535 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDcomputed in the manner prescribed in Florida Steel ('orpo-ration, 231 NLRB 651 (1977); and to offer Roger L. Har-ville full reinstatement with backpay. In accordance withcustomary requirements, reinstatement shall be to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position without prejudice to his seniority orother rights and privileges. He shall be made whole for anyloss of earnings he may have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he would have earned from thedate of discharge to the date of a valid offer of reinstate-ment, less net earnings during such period, and interestthereon, to be computed in the manner prescribed in F: W.Woolworth Company', 90 NLRB 289 (1950), and I loridaSteel Corporation. 231 NLRB 651 (1977).l'sUpon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby recommend the following:ORDER 169The Respondent, Thurston Motor Lines, Inc., its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, changing the work assignment or work-ing conditions of, assaulting, harassing, or otherwise dis-criminating against any employee because of his union orother protected concerted activity.(b) Delaying or withholding or threatening to delay orwithhold, any planned wage increase or other benefit he-cause of the pendency of a union campaign or of a pro-ceeding before the National Labor Relations Board.(3) Coercively interrogating any employee concerninghis union activities, views, or sympathies.(d) Interrogating any' employee concerning the tUnionactivities, views or sympathies of any of his fellows, or soli-citing his assistance in ascertaining any such information.(e) Tightening working conditions to discourage unionor other protected concerted activity.(f) Increasing the issuance or threats of reprimands todiscourage union or other protected concerted activity.(g) Threatening not to sign a contract with a labor orga-nization representing a majority of its employees in an ap-propriate unit under the National Labor Relations Act.(h) Threatening to discharge or otherwise discriminateagainst any employee because of his union or other pro-tected concerted activity.(i) Threatening to discharge or replace unfair labor68 See. generally., ]si Pllumbllr,ig & tlaln ( * 138 Nl RB 716 (1962i.6 n the event ntll exceptions are filed as pro ided lh' Se 1112 41 of theRules and Regulitions of the Naiionall l.ahor Rela.titons Bofard. the filldiiltgconclusions. and recommended Order herein shall. as plioided min Sce102.48 of the Rules and Regulations. he adopied b5the Boai-d .and heolimicits findings. conclusions, and Ordelr and all objIeCionllS therecl shall bhdeemed waived for all purposes.practice strikers except any who may be ineligible for rein-statement because of strike misconduct.(j) Threatening or promising benefits to any employeeto induce abstention from voting in any representationelection conducted under the Act.(k) In any other manner interfering with, restraining. orcoercing any of its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Reassign to Ronald Edman regular use of the bob-truck formerly regularly assigned to him.(by Offer Roger L. Harville full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent job. without prejudice to seniority or otherrights and privileges, and make him whole for any loss ofpay suffered by reason of his discharge in the manner setforth in the section of this Decision entitled "Remedv."(c) Make whole all employees, including those terminat-ed since November 1. 1976, for all loss of pay suffered as aresult of the delay until November 29, 1976, in institutingthe pay raise instituted at other terminals of Respondenton November 1. 1976, in the manner set forth in the sectionof this Decision entitled "Remedv."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records. social security records, timecards, personnelrecords and reports, as well as all other records necessaryto analyze and compute the amount of backpay due here-under.(e) Post at its place of business in Memphis, Tennessee.copies of the attached notice marked "Appendix." 170 Cop-ies of said notice, on forms provided by the Regional Di-rector of Region 26. after being duly signed by an author-ized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter. in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director in writing, within 20days of the Order, what steps Respondent has taken tocomply herewith.IT IS iti RI HR ORI)RFDI) that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.Ii Is :IiRI HiR ORI)iRtiLu that the election held at Memphison November 12 in Case 26-RC 5356 be, and the samehereby is, set aside. and that a new election be held at atime to be fixed by the Regional Director of Region 26.I I11) the c icnll 11t this ()delr is enforced hb ;a ludglment of lie UinitedStatre ( ourt of Appeals. the tAord, in the lttice reading Plosted bh Orderof the Nationall .Labor Relationst Board" shall read "Poised Pursua;lt to a.lJudglime of Ihe L nitcd Staltes ('ourl of Appeals tfnfoirctig an Order of theNatiotlal L.abol Relatiuils Board536